Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, with regard to yesterday' s vote on the Olsson report, Paragraph 1, second part, states that I abstained from the vote. I actually voted against. I would appreciate it if this were corrected.
We take note of how you voted, which will be corrected.
Due to an error, the proposals of the Conference of Presidents on the appointment of Members of Parliament to bureaux of delegations to joint parliamentary committees do not appear in yesterday' s Minutes and they will, therefore, be included in today' s.
(The Minutes were approved)
Mr President, I wish, on the record, to thank France and Belgium for the guard on the buildings having now been markedly stepped up.
Thank you, Mr Rübig. We take note of your observation.
Mr President, at the last sitting, we were all horrified at the possibility that Safiya Husseini might be executed in Nigeria. I was going to ask for the floor, but Mr Corrie asked for it and I felt that he was representing me when he asked the President to intervene.
There is currently a mobilisation in my country, because it appears that the execution has been brought forward to this Saturday. This horrifies us even more, because the case of this woman, like that of many others, is a display of savagery. It is horrendous that a woman is going to be executed for having had a daughter, which is her fifth child, whatever the circumstances of the child' s birth. We should make a final effort to prevent this execution which the authorities have brought forward to this Saturday in an attempt to avoid the international pressure on them not to carry out what I consider to be a murder.
Mr President, I would ask you to make the appropriate representations.
Mrs González, the whole House shares your feelings and, as far as our institution is able, we will take all possible measures to ensure that such an atrocity cannot be carried out.
Mr President, I should like to make a comment on today' s agenda. It strikes me that today' s debates will finish around 5.30 p.m., while the votes will not start until 6.30 p.m. We have had this situation for a long time now. It means that for many of the Members, it is just too late to return home at the end of the debate, and they therefore have to stay on until tomorrow, or return home sooner. In my view, it is an excellent thing that we are here, even if we have to burn the midnight oil as far as I am concerned, if we have something to discuss. If that is not the case, then we should not be required to sit here drinking coffee for an hour. I would therefore ask you if you could perhaps put it to the President to see whether this problem can be solved in such a manner that Members need not at any rate stay on any longer than is necessary.
Yes, Mr Maaten, but we have an agenda established. Within the bounds of this agenda, we will try to take your concerns into account as far as possible.
Women's rights and equal opportunities in Mediterranean countries
The next item is the debate on the report (A5-0022/2002) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Women' s Rights and Equal Opportunities, on EU policy towards Mediterranean countries in relation to the promotion of women's rights and equal opportunities in these countries (2001/2129(INI)).
Mr President, ladies and gentlemen, Euro-Mediterranean cooperation is a political vision and a vital project for the EU. But it is not just a sound method of promoting its economic interests; the main objective is to create an area of peace, security, stability and prosperity.
The history of European unification teaches us that, unless there is prosperity for all, men and women alike, there can be no zone of peace and stability. At present, the role of women in this process of cooperation is marginal or focused on the economic sector, with negligible results as regards improving their standard of living, whereas our committee believes that such a political vision should consider women to be instrumental in promoting cohesion, peace and sustainable development.
The aim of this own initiative report is to assess policy to date, to urge the European Union to implement all the necessary policies to promote the social, political and economic rights of women in the Mediterranean and to urge the partner countries to assume their responsibilities and rise to the challenges inherent in this objective by all possible means. Assessing the situation is no easy task, because there are considerable variations from one country to another. There is a lack of statistical data broken down by gender, an absence of studies by the European Commission and the national governments effectively evaluating the impact of Euro-Mediterranean cooperation on the promotion of women' s rights and a special regional Mediterranean programme has yet to be applied.
Generally speaking, unemployment also affects women with a university education and illiteracy is on the increase. Early marriage and other entrenched customs mean that girls often drop out of school. There is evidence of entrepreneurship in the Maghreb, but the lack of financing and credit facilities tends to block women's initiatives. Violence, poverty and poor health among women are also commonplace, as is their absence from or under-representation in decision-making posts and, hence, their absence when Euro-Mediterranean cooperation is being negotiated and planned. Tradition and religious stereotypes affect legislation, the ratification of international agreements and the application of such agreements.
Our committee calls for the effective implementation of what has already been laid down in the Barcelona Declaration regarding progress towards democracy and respect for human rights and for the gender dimension to be incorporated in the three pillars of the Euro-Mediterranean partnership. It also calls for association agreements to incorporate an explicit provision on protection forwomen's' rights and also to provide for a policyfor monitoring suchprotection.
We are delighted that the study and the first regional Mediterranean programme for women have already been decided and we call on the Commission to take a global political approach, rather than confining the programme to vocational training, and to provide all the tools needed so that the issue of sexual equality can be dealt with in the broadest possible context, as it is in the countries of the European Union which apply this principle. The European Commission and the Commissioner, who is present here, are experienced in drawing up and applying this sort of programme in the Member States and candidate countries and we believe that this experience will stand them in good stead when it comes to drawing up the regional Mediterranean programme.
Similarly, our committee is in favour of supporting women's organisations in the partner countries and of networking them with women's organisations in the Member States of the European Union. We predict even greater potential for cooperation with women's organisations and social agencies in the candidate countries and the Balkans because the entire region is responding to the challenge of stability and peace by mobilising civic society. In addition, having noted that the European Investment Bank has no budget for financing and supporting women's activities, we are in favour of a study into the possibility of creating a Euro-Mediterranean Development Bank for the Euro-Mediterranean zone because we feel that this will give women and women's organisations a chance to develop and obtain facilities and credit. We are also in favour of setting up a database and observatory to monitor this progress and the compilation of data used to assess and plan future policy.
We also paid close attention to the problems of women immigrants from these countries in the European Union and we call for the red tape and other obstacles to legal immigration into the Member States of the European Union to be lifted, because we believe that they result in poverty, marginalisation and the exploitation of human and, more specifically, women's lives. These phenomena have been denounced repeatedly, both by our committee and by the European Parliament as a whole.
This report is the result of excellent collaboration with the other political groups and I should like to thank my fellow Members for their amendments and for working with us and to ask you to endorse the report in its entirety.
Mr President, Commissioner, as members of this Parliament' s Committee on Women' s Rights and Equal Opportunities, we are extremely concerned about the situation of women in the Mediterranean countries, which was so well described by Mrs Kratsa in her report.
Widespread illiteracy - especially in certain countries, as the percentages she presents indicate - early school leaving, without achieving a level of study which prepares them for later life, and a lack of participation in the labour market - especially amongst young women - are factors which, together with poverty and marginalisation, above all affect women in the majority of cases.
This is the case despite the cooperation agreements, which contain many clauses, but never make it very clear that the situation of women should be taken into account amongst the objectives, and that the promotion of women and their access to better levels of personal well-being and to the labour market must also be amongst those objectives, so that they can pursue their own professions.
In these areas, health problems are one of the most serious situations they face, not only through a lack of healthcare, but also because of a lack of prevention. These problems affect the whole population in general, but particularly women.
This is particularly surprising, given that we know the MEDA programme has had problems in this House, because not even half of what was intended has been implemented.
The MEDA programme, which is aimed at cooperation programmes in the Mediterranean areas, in particular the Southern Mediterranean, would be a wonderful instrument for creating specific programmes for women, aimed at promoting the role of women and increasing the living standards of women, which would be an advantage to the whole population, since we all know how important women are in the least-developed societies and, in particular, in traditional societies, where women bear the greatest responsibility for the family which, furthermore, usually includes a large number of children.
By means of the Euro-Mediterranean Forum of Women Members of Parliament we are well aware of the situation of these women, and we know what they expect from Parliament and the European Union. We therefore have the obligation to draw attention to these facts so that their needs may be met.
Mr President, this is unfortunately the story of a so far unfulfilled commitment, which I will comment on later.
I would firstly like to thank the rapporteur, Mrs Kratsa, for being so willing to incorporate all of those amendments and issues which we in the Socialist Group have wanted to raise in order to supplement this excellent report. In reality, the work in committee has been a complete collaboration between all the groups, and I hope that the House will reflect this in its vote this morning.
We have managed to achieve compromises on almost all aspects of a problem which has become very serious, because it affects the great majority of women in the associated countries of the Mediterranean. It is true that there are slight differences between the various countries, but, in general, the situation of women in these countries is of great concern: illiteracy, early school leaving, unemployment, violence against women and health problems, originating from their reproductive health and the lack of adequate services for women. The report exhaustively describes all these situations.
The European Union and the Member States must renew their commitment to the women of the Mediterranean countries. In very many cases, cooperation agreements do not fulfil the commitment to deal with the special situation suffered by these women. It is what we call "the transverse introduction of the gender perspective", because the situation suffered by women is not the same as the situation of men and therefore it is necessary to analyse what this situation is from the outset, in order to provide the tools necessary to resolve it.
Unfortunately, the regional programme within the framework of the MEDAs has once again been delayed and therefore this report is going to see the light of day long before this regional programme is implemented. I hope that by then we can take up the fundamental ideas contained in this report.
Mr President, Commissioner, ladies and gentlemen, we cannot continue to lament the situation suffered by women in many countries of the world, especially in this region which is so close to us, without taking action. It is an urgent issue and we must promote the necessary mechanisms in order to ensure that the lives of women in these countries really becomes better and easier.
We must restate this commitment because there is no more time and we have to act.
Mr President, there is of course a tendency for its only to be women who take part in the debate whenever we have issues concerning women on the agenda. I should therefore like to begin by saying that there are in fact two men from my group who have submitted to Parliament an appeal for equality that will also be forwarded to the President. This appeal, entitled 'Enough is enough' , calls upon all the groups to consider what real progress they have made with equality and actively to take initiatives to improve the situation.
Next, I should like to thank the rapporteur for her brilliant report, which deals very well with an area in which some time needs to be devoted to the position of women, and I would pick up on a couple of individual points which I should like to emphasise. First of all, I think it is incredibly important that we should acquire statistics, and I would urge the Commission to look at how we can improve the statistical base, for any discussion about women, men and inequality is a non-starter if we do not have the necessary statistics. Whether there is to be a supervisory body or data bank, or whatever, is less important. What is crucial is that we obtain statistics.
The second thing is that, in my view, it is entirely right - and this is also related specifically to this appeal - that the Commissioner should ensure that women participate when the association agreements are negotiated. We are well aware that we very often only have men around the negotiating table. When that is the case, women have already been reduced in status, and their position does not become a topic of central concern.
The third thing I should like to highlight is the issue of programmes. It is crucially important to investigate what practical programmes we can offer to secure better education for women so that they themselves will also be in a position to do more to promote equality.
Mr President, ladies and gentlemen, the Group of the Greens and European Free Alliance congratulates Mrs Kratsa on her excellent report. I should also like to emphasise that we were pleased with the constructive manner, namely by cooperation between the groups, in which this report came about. We concur with the rapporteur' s view that Euro-Mediterranean cooperation is, politically speaking, of crucial importance for Europe. Not only is this cooperation a safe way of promoting Europe' s economic interests; its key objective is to establish an area of peace, security, stability and welfare. In order to accelerate this cooperation, a better understanding between the European peoples and the peoples of the partner countries is necessary, as well as an active mainstream society which is capable of taking part in this process.
In all of this, women occupy a key position. They must be encouraged to acquire their own political identity and for this purpose, they must be given the opportunity, via education and awareness-raising, of making up for an unfair disadvantage that has built up over the centuries. Women must no longer solely be regarded as mothers, no matter how important their role in bringing up children may be. They must also be seen - provided they gain access to education - as fully-fledged partners in the labour market and in politics. With a view to enlargement, women from the South must conclude a solidarity pact with women of the North, and they need to support each other in their justified demands. In this respect, Europe should function as a driving force. Our Committee on Women' s Rights and Equal Opportunities, headed by an inspiring chairperson, Mrs Karamanou, has an important role to play in this.
Mr President, I feel that this whole report - for which I thank Mrs Kratsa-Tsagaropoulou - lacks something, that there is a taboo throughout, that there is a word it avoids mentioning. I understand the sensitivity of the subject but, if we do not mention this word, we will not be able to address the root of the problem or cooperate with groups of women who are fighting in these countries for their freedom. The missing word is 'religion' , in other words Islam and the political abuse of Islam by the ruling power.
The key obstacle to the emancipation or liberation of the women in these countries - as was the case for a long time in our own countries - is the equivalence of religion and politics, an equivalence which makes the provisions of the Sharia the sole legal basis for laws on the situation of women in those countries, and this is becoming increasingly the case. None of this is mentioned in the report, and I understand the difficulty, but I also fear that our reticence will not help the groups of women in those countries who, unaided, are courageously starting to raise the issue of separating religious and political authority.
The most important laws on women are those making up what is known as civil law. Well then, all those laws which codify - and I repeat - codify discrimination against women are, albeit in different forms - directly applying the interpretation of the Koran. There are women there fighting for the separation of powers, there are women fighting for the Koran to be brought up to date. None of this features at all in the report, where the effects are listed but the cause is not addressed. I regret this, for I feel that we are lagging behind them.
I would like to add my voice to those of my fellow Members in congratulating Mrs Kratsa-Tsagaropoulou on her report. Certainly, listening to Mrs Bonino, we cannot deny the truth of what she has said. The two minutes' speaking time restriction undoubtedly prevented her from going into more detail. This is an important issue which must certainly be dealt with using a different approach from the one adopted in the recent report, which focused on 'women and fundamentalism' . If we take that approach, we will not be enabling either the women or ourselves to make any useful contribution to the growth - the cultural as well as economic growth - of these countries, and we will not be enabling these peoples as a whole to escape from a cultural and religious situation in which the human and civil rights of people in general and women in particular are being trampled underfoot.
I therefore feel that the issue must be addressed from the perspective outlined by Mrs Bonino, for the matter has hitherto been little debated in Parliament.
However, with regard to this report, as it stands, I would like to congratulate the rapporteur and make two recommendations to the Commission and the Council. They are contained in the text before us but I would just like to emphasise them. The first is that the presence of women at all levels of social, economic, financial and political life in conditions of equality, not least as regards decision-making, is a prerequisite for democracy and therefore for peace and well-being. In everything the Union does to pursue these objectives, it must ensure that the programmes we have already implemented or are currently implementing are totally inflexible in terms of respect for the protection of rights, and that none of the work carried out by the Council towards partnerships and cooperation ever fails to take into consideration the need for these rights to be respected.
Mr President, Commissioner, I too would like to thank Mrs Kratsa-Tsagaropoulou for her sound analysis and for her excellent collaboration in the drafting of this report. I think we can refer back to the Beijing World Conference of Women, where, too, steps were taken towards women's empowerment and capacity building, and the MEDA programme actually provided us with the right instruments. I must say, though, that we lack the statistical data to carry out a more exact and more precise analysis. For example, the data is not in the report on the programme, and no yardstick has as yet been laid down against which progress can be measured.
Why was it that MEDA I and II included not even one regional programme exclusively devoted to women? Why is the democratic clause not applied with greater thoroughness where there is flagrant violation of women's rights, as with genital mutilation, for example? The Valenciano Martínez-Orozco Report gives important pointers to that. Why is fundamentalism not addressed in greater detail? I ask the women from the other groups, though, to pluck up the courage to introduce these issues into the Plenary rather than having their treatment obstructed in the Bureau.
I ask myself why women are barred from education in many countries. It is a destructive tendency. Particularly in rural areas, up to 60% of women are excluded from education, even from being taught about reproductive health. Why, for example, do our Member States, when dealing with immigration and asylum, not show a very emphatic red card to the illegal trade in human beings? In the Member State from which I come, for example, the recognition of gender-specific persecution or any persecution that is not carried out by the State as grounds for asylum is currently being made into an electoral issue, and the good starts we have made in our immigration law therefore end up being put out of the reach of women in the Mediterranean.
I think this is an area where women like us need to work together even more. With this report, we are setting a good example. Not only do we need more women performing social functions here, we also need them in our partner countries, and I emphasise again that the European Union must focus its instruments of cooperation even more intensely on women, so that it is to the advantage of us all that we, with the help of the democracy programme, empower women and open up dialogue.
First of all, I would like to thank Mrs Kratsa-Tsagaropoulou for her excellent work. This report reminds us how important it is for the European Union to promote the role of women in economic and social life, both by means of Community policies and in the context of cooperation with third countries and the Mediterranean countries. I would simply like to add a few words on the current situation, which is impeccably described in this report.
Although circumstances have improved for women in some Mediterranean countries, there is still a long way to go, in particular as regards access to education, vocational training and the labour market, but also in social matters, with regard to single and divorced women, single mothers and women in rural areas. The European Union should draw attention to any progress that is made and lend its support should the opportunity arise. The European Union must also ensure that the good intentions stated during discussions on partnership or association agreements are in fact followed by practical measures, with a view to increasing social cohesion.
However, there is still much progress to be made. The promotion of gender equality in the Mediterranean countries is hindered by a number of obstacles such as the influence of cultural and religious traditions and the lack of social and legal structures. At a time when some of these countries are undergoing significant economic expansion, the integration of gender equality into all policies and, in particular, policies concerning access to training and the labour market, must be promoted, as women can only have access to positions of political, economic or social responsibility if specific measures are implemented with regard to training, backed up by appropriate social measures such as, for example, the establishment of childcare structures.
The Spanish Presidency has reiterated its strong interest in developing programmes such as MEDA and in partnerships between these countries and the European Union. This is an ideal opportunity to encourage our current and future partners to promote women' s economic, social and civil rights in order to create an active society involving both men and women, which, I hope, will enable an area of peace, security and prosperity to be created in the medium term.
Mr President, I wish to offer Mrs Kratsa my warmest congratulations, both on her initiative in drafting this report and on the report itself and the clear policy proposals contained in it.
This report will be a huge help to the women of the Mediterranean who, despite some improvement in their situation over recent years, still suffer sexual discrimination and inequality. Illiteracy, poverty, domestic violence, inadequate medical care and little involvement in professional and political life are the main aspects of life for women on the southern shores of the Mediterranean basin. However, what is worse, and here I agree completely with Mrs Bonino, is that women are the main victims of religious and political fundamentalism, of ultra-conservatism and of autocratic regimes who hang on to their power by controlling the sexual conduct of women, their way of life, their reproductive functions and even their mode of dress.
Without doubt, irrationalism and fanaticism are the main obstacles both to the emancipation of women and to social and economic progress in general in these countries. Obviously, the best defence against the powers of irrationalism and fanaticism is to strengthen the worldly aspects of the state and legal democratic order. We must send out a clear message. No political system, religious movement, tradition or custom can take precedence over respect for the fundamental freedoms of women, human rights and the Rule of Law. As long as these basic aspects of a democratic state are lacking in numerous countries around the Mediterranean, there will only ever be a faint glimmer of hope of any improvement in the position of women and the resolutions passed and conferences held within the context of the Barcelona process will be meaningless.
That is why we are calling on the European Commission to use every means at its disposal, especially when negotiating association agreements, to include clear-cut clauses and commitments protecting women's rights and the principles of the Rule of Law and recognising them as the sine qua non to social development in the countries of the Mediterranean and the promotion of the Mediterranean basin as an area of peace and cooperation.
Mr President, I wish to make four points in connection with this report. Firstly, I feel that the fact that this report has been produced is a very positive thing. I also thank the rapporteur for her efforts.
Secondly, I take the view that Mrs Bonino's reflections are something we should all share. What is lacking in the report is precisely the principal cause underlying the facts of this situation, which was analysed in the report, in part unsparingly; the cause of it, though, is not there.
Thirdly, it appears to me that we are, from the point of view of consistency, far too amicable, far too calm, far too balanced. Appeals are made, recommendations are made, requests are made, things are emphasised, but, in my view, far too little is demanded. I believe we must in future exert much more pressure on this issue. We must exert massive pressure on these countries and the societies in them, even with the suggestion of sanctions - and I do know that the word is not quite the right one. That means that we must convince them and give them to understand, that the failure to positively influence the placing of women on an equal footing in these countries will have consequences.
Fourthly - and here I pick up on one of the Liberal Mrs Dybkjær's ideas - this is very much an issue for men too. I am a bit of a black swan here today, but I hope that those men who are not here today will, when the vote is taken, do the right thing and advance the policy of this report a few steps further - and I hope that they will also do so in future.
Mr President, I too should like to congratulate Mrs Kratsa and the Committee on Women's Rights and Equal Opportunities because not only is this a report of substance, it also puts the question of women's rights straight back on the Euro-Mediterranean agenda.
The Barcelona process is basically a means for dialogue between the Community and the countries of the Mediterranean. Needless to say, this dialogue cannot simply be based either on the principles of the European Union or on the principles underpinning the regimes in these countries. It has to be based on international law, human rights conventions, the Beijing declaration, which these countries have signed - all the international texts and conventions which place women's rights at the heart of human rights, bringing us back to the question of the gender dimension of foreign policy. Because the Barcelona process is one of the ways used to develop the European Union's foreign policy.
I should like to inform the House that the Commission has already taken an initiative to adopt a text of recommendations and principles in the hope that it will be accepted by the foreign ministers and will govern every contract and agreement between the European Union and third countries as regards women's rights and the gender dimension of foreign policy. The Commissioner responsible for foreign policy issues and I have already held initial talks. The first conference of international experts on the matter has been organised and will be held some time in April. Our aim is to have an established programme of recommendations and agreements in principle at political level by 2003. Of course, we shall be holding separate discussions on this with the Committee on Women's Rights, I imagine very soon, once we have the full programme and timetable, so that we can discuss a specific text with the parliamentary committee.
The financial tools for the Barcelona process are ÌEDA I and ÌÅDA II. But, as you rightly said, we have no reason to be especially proud of the results of ÌEDA I as far as the social sector and women's issues and rights are concerned. The difficulties are caused, in large part, by our inability to close the gap between administrative systems and, in even larger part, by differences in principle. The objective of the ÌEDA IÉ programme is to create a free trade zone between Europe and the Mediterranean countries in the long term, by 2010 and, within it, to implement programmes which will help these countries develop economically, along with social and economic measures to support this economic development. And, at the heart of these measures, there must be measures for women and for involving women in education, the job market and social and economic life.
It is the Commission's job, following the forum held during the Belgian presidency, to prepare a specific regional programme during 2002 containing measures on the job market, women's networks and easier access for women to financing by developing initiatives which also relate to training.
This report will provide a great deal of input into the final programme which the Commission presents but, in closing, I must stress that I believe that any regional programme, irrespective of how much funding it has, if it is not applied within the framework of international agreements - I repeat this because the approach on the European side is often considered paternalistic - so I repeat that this programme will only succeed and bring in the results we all hope for if it is applied within the framework of international agreements, the Beijing declaration on respect for human rights and respect for women's rights.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Illiteracy and social exclusion
The next item is the debate on the report (A5-0009/2002) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on illiteracy and social exclusion (2001/2340(INI)).
Mr President, almost two years ago, we adopted the Charter of Fundamental Rights. The right to knowledge and, consequently, the right to know how to read, write and count are part of this Charter.
Consequently, the opportunity to learn how to read and write should be available to all as a fundamental right, and parents, teachers and politicians should recognise their obligation to ensure that this opportunity is grasped by all, in particular because, when people cannot express themselves with words, they often do so with their fists, as they feel excluded from school, business or even their own family.
This right to knowledge is not currently realised, however, as 10 to 20% of the population of the European Union, or as many as 30 % if we count the candidate countries, are considered to be illiterate: 45% in Portugal, 35% in Italy, 22% in Ireland and Great Britain, 15% in Germany and France and, to add the candidate countries: 42% in Slovenia and Poland, 33% in Hungary, 29% in Bulgaria and 20% in Lithuania.
Illiteracy increases the divide between privileged members of society who are in a situation of relative security and those who are disadvantaged and marginalised, who do not have access to the labour market and consequently suffer financial insecurity, psychological isolation and social exclusion.
From an economic perspective, we all know that illiteracy also affects our businesses and their modernisation: it leads to increases in costs relating to the accident rate, employers' contributions and time taken to complete work because of the need for additional supervision.
However, although the European Commission and our institutions have produced a number of documents, there are still a number of obstacles: gaps due to a lack of reliable data, the lack of clarity of certain programmes proposed and policies which are still insufficiently integrated. This matter, which I consider to be serious, Commissioner, should also be addressed through integrated policies associating social, and cultural and educational objectives, and should be discussed at policy level to increase awareness of this phenomenon.
It is with this in mind that I call on the Commission to submit to Parliament and the Council a Green Paper on Illiteracy, together with a timetable for achieving tangible objectives along the lines of the social agenda, precisely defining the measures to be taken at European level. In the same vein, I call on the Commission, in connection with the employment guidelines, to propose specific indicators and benchmarks relating to illiteracy, in close cooperation with the social players. I also ask the Commission to submit to Parliament, each year, a written report, incorporating statistical data, on progress towards the objectives of combating illiteracy and social exclusion.
We should all be aware that this matter is a key issue for development and for harmony in our societies. We are not always aware of this, which is why I would also like us to be able to set up, not another observatory but, within the European Centre for the Development of Vocational Training, based at Thessaloniki, a sort of European illiteracy monitoring centre, as suggested by my group, specifically by submitting Amendment No 5.
Lastly, I would like to say, with regard to the amendments tabled recently, in particular by the Group of the Greens, that I am in favour of Amendment No 4 and that I would have been in favour of Amendment No 2 had it been considered as an additional item. As for Amendment No 3, even though I am not against it in principle - the amendment requesting a Green Paper on illiteracy and mathematical illiteracy - I call for a vote against it because I think that, in the wording "Green Paper on Illiteracy" , the problem of mathematical illiteracy is obviously included. Lastly, I cannot accept Amendment No 1.
Commissioner, ladies and gentlemen, those were the points I wanted to mention.
Mr President, my compliments, in particular, to Mrs Hermange for her initiative in taking up one of the elements of the new strategy on combating social exclusion and poverty such as illiteracy, which I feel is a genuine barrier to the exercising of fundamental human rights, the rights of all citizens. The idea that functional illiteracy affects over 10% of the European Union' s population is horrifying, to say the least, in a developed society in which Europe is pursuing ambitious goals such as those set by the Lisbon Council: firstly, the need for every citizen to have the necessary skills to be able to live and work in the new information society; and secondly, to make Europe the most competitive, dynamic economy in the world. I feel that we must approach the debate on illiteracy, or rather the problem itself, with great vigour, taking this approach and with these goals before us.
The resolution focuses on certain points which I would like to mention briefly: firstly, knowing how to read and write is a fundamental right which must be guaranteed to all people; secondly, combating illiteracy is essential because it secures and strengthens the freedom of the individual; thirdly, the task of combating this disturbing situation must be undertaken by society as a whole and by public authorities and administrations in particular; fourthly, 'returning' illiteracy, which particularly affects elderly people, especially those in danger of social exclusion - who, as they lose their self-sufficiency, are obliged to live in sheltered accommodation, leaving their family and socio-cultural environment behind them for good - is a scourge which must be combated. Therefore, governments should promote an incisive initiative through Community programmes, while it is up to you, Commissioner - and, as we know, you are very aware of the problem - to honour the undertaking to address this issue.
Mr President, I would like to begin with a phrase from the rapporteur' s explanatory statement in which she clearly states that extreme poverty and social exclusion must be considered to be a violation of human rights and illiteracy an intolerable violation of those same rights.
Furthermore, we must remember that, as she herself has said, between 10 and 20% of the European population is functionally illiterate. The situation of these people severely restricts their ability to find decent work and to integrate themselves into the society in which they live. They also have difficulties in reading some of the official documents which we regularly present.
This situation really contributes to the fact that, in a prosperous continent such as Europe, between 18 and 20% of people live in poverty, if we consider that they are below 60% of the average in their country of origin. This is an intolerable situation.
The rapporteur proposes a series of objectives which we agree with and which must be taken into account in future decisions.
Firstly, a definition of the different forms of illiteracy - which we still do not have - with common criteria and mechanisms.
Secondly, common action against the situation of functional illiteracy, with an open method of cooperation between the various countries. This fight against illiteracy must be incorporated into other Union policies and must be taken into account whenever we talk about education and training. There must be a timetable for specific achievements, and Parliament must take account of the progress made, as the rapporteur has said. The matter must be integrated into equal opportunities policy. We have just discussed another report which speaks about this and we are perfectly aware that illiteracy figures in all countries are always higher amongst women. And finally, there must be participation by social agents and the sectors involved.
This participation is crucial. In previous programmes to combat poverty, as you will recall, there were concrete projects which spoke of the crucial importance of participation by all the sectors involved.
Mr President, Commissioner, I must congratulate Mrs Hermange on her initiative on this report on illiteracy, since it is a problem which we do not normally pay much attention to, because we think we have achieved total literacy, since the majority of Member States of the European Union have made enormous efforts over recent years to achieve this objective and we thought we had done so.
However, there are increasingly pockets of marginalisation in the cities, there is an immigrant population establishing itself in our cities and that means that the problem of illiteracy, and particularly functional illiteracy, is a really serious problem today, because it is always linked to poverty, to marginalisation and to social exclusion. As defenders of human rights - and this is one of the most fundamental rights, as has been pointed out here - we have an obligation to draw attention to this matter so that programmes are set up to resolve the problem.
The worst affected are the young people who come from these sections of the population, who do not have employment opportunities, or in some cases find insecure jobs, without any opportunity to improve their working conditions. Since the Lisbon Summit, becoming the most competitive information society in the world has been one of our objectives. If the information society is fundamental to work in the future, these young people who can hardly find work under normal conditions, will not have any opportunity unless we integrate them into this information and knowledge society.
It is therefore urgent to carry out programmes and actions by means of the Green Paper which the rapporteur is requesting, so that these sections of the population, which are increasing with the immigration of recent years, are offered a solution to this fundamental problem, so that they can access other systems of personal welfare. We always focus on health, housing and employment, but this is a fundamental problem and resolving it should be a priority.
I once again congratulate the rapporteur on this wonderful initiative, which draws attention to a problem that is still facing us.
Mr President, I too would like to congratulate the rapporteur, Mrs Hermange, on her presentation of this report to the Committee on Employment and Social Affairs and on her extremely detailed work.
We know that Europe is one of the most prosperous continents in the world but, despite that, a substantial number of our citizens live in conditions of extreme poverty and social marginalisation. One of the parameters for measuring these conditions, in addition to income, is, without a doubt, illiteracy, for illiteracy is a cause of exclusion and prevents access to human rights, as the rapporteur rightly said in her report. Illiteracy, understood to mean either a lack of basic education or 'returning' illiteracy, is causing an increasing divide between those who are privileged and enjoy relative security and those who are disadvantaged and marginalised, who do not have access to work, who are in danger of isolation and do not participate in social life.
Illiteracy also represents an expense, a cost both for businesses and in social terms, as well as a cause of exclusion. It is an ongoing problem in Europe, although it is not thought of as a cost, but there are no reliable data available for analysis.
Combating illiteracy and social marginalisation is now essentially the responsibility of the Member States, but at the Lisbon Summit - as has already been said - the Heads of State and Government set themselves the goal of making Europe the most competitive knowledge-based economy in the world, etc, etc. Moreover, the European Social Agenda was adopted at Nice.
Therefore, combating illiteracy and marginalisation must become one of the priorities of the Union and the Member States, with all the relevant policies applied in the context of a global, integrated strategy. We therefore firmly support the rapporteur' s calls for a Green Paper and an Action Plan. I will not go into their contents because they are already outlined in the report. However, we do call strongly upon the Commission to promote these texts: Parliament will support them and stand shoulder to shoulder with the Commission to ensure the Council endorses them.
Mr President, ladies and gentlemen, Commissioner, it is scarcely credible that between 10% and 20% of people in the European Union are unable to understand printed matter and documents and make use of them. Even I will readily concede that I am not in a position to fill in my German tax return forms without expert help, let alone actually fill in an application form for a project promoted by Europe. It is, though, surely not this sort of documents to which this report refers.
People who have difficulty with reading and writing are restricted in their ability to participate in the life of society, and, when it comes to earning a living, are relegated to work for which minimal qualifications are required and which is therefore badly paid. On economic, but above all on ethical and moral grounds, it is our duty to preserve people from this fate in this century of the information society and of lifelong learning. Parliament is therefore doing the right thing with this report by describing a problem which is often shamefacedly hushed up, and offering solutions to it.
That has been done in this report as thoroughly as necessary and as briefly as possible, by the rapporteur, Mrs Hermange. European legislation, though, is limited in this task to measures of development and support, as general and vocational education falls within the remit of the Member States, and that is where it should stay. The Member States' sole duty is to make real the right to education which is now also enshrined in Article 14 of the Charter of Fundamental Rights. The work of the monitoring centre which the report calls for should be carried on in the already-existing Centre for the Development of Vocational Training (Cedefop) in Thessaloniki, using the resources available there. That makes sense in view of the costs involved and of the relevance to the functions Cedefop performs in any case, and so I ask you to support our Amendment No 5.
I would also subscribe to and support a European Year devoted to books and to reading, in view of our young people's widespread mania for television.
Mr President, Commissioner, this own-initiative report, which we should welcome, concerning the specific subject of illiteracy sheds light on two particular approaches recently implemented by the European Union in adopting the EU Charter of Fundamental Rights on the one hand and the action programme combating social exclusion on the other.
As Marie-Thérèse Hermange, our rapporteur, reminded us, the right of each individual to know how to read, write and count is the practical basis that enables these individuals to exercise their rights as citizens. This right must be guaranteed by practical measures wherever the scourge of illiteracy is present; it is therefore enlightening to be reminded of the figures.
In practical terms, I believe it must be possible to develop these actions in two directions. We need to make the connection between illiteracy and unemployment, on the one hand - for example there are the proposed actions targeting illiteracy in the workplace - in order to ensure the coherent implementation of the decisions made in Lisbon, and between illiteracy and social inclusion on the other. We should devise actions for social inclusion that are independent of the professional situation of the people concerned, and I am thinking of women in particular. I believe the case of migrant women must be considered in this respect.
The report also calls for the creation of a monitoring centre, and I think it is realistic to plan this within an existing tool, Cedefop, since compatible indicators and benchmarks between Member States are the basis of any coherent Community policy.
In conclusion, I believe that this report must be seen as a tool to facilitate the drawing-up of a measure involving local, national and Community levels, each with their own specific responsibilities. Today, the handling of these issues requires Community initiatives and the impetus to encourage the Member States to make decisions that are essential for their people.
I would like to start by congratulating Mrs Hermange on this important document, which I support, and to wish Commissioner Diamantopoulou every success in her work. This is the first time I have had the pleasure of seeing her this year and I am sure she will be just as successful in her work in the second part of the legislature as she was during the first two and a half years.
I feel that this document is extremely important, and it is crucial that Mrs Hermange has stressed that illiteracy does not just mean not knowing how to read and write, but not understanding discussions and being unable to move about in modern society, where it is not enough to know how to read and write but where a certain culture and savoir-faire are necessary for a person to have any status. In some States of the European Union, this form of illiteracy is as high as 30 to 35%. I would therefore stress the importance of resolving this issue. There is another Commission document on the issue, which has been referred to the Committee on Culture, Youth, Education, the Media and Sport - on that famous subject 'lifelong learning' - but this is a question of learning not the languages of other States but our own. Well then, I am concerned by what happens as a result of this kind of illiteracy during elections. Voters who are illiterate in this way do not know what or whom they are voting for when they go to the ballots and they do not understand the programmes. This means that democracy is diminished. Pensioners, I must say, know exactly which way to vote when they go to the ballots, but we must be sure that everyone understands why and for whom they are voting.
Mr President, as others have also said, this is an incredibly important report. The nightmare scenario for the future is that society will be divided into two groups: the initiated, who know everything and are plugged into the knowledge society, and those who have been left behind and will therefore be marginalised in society. Nor is there any doubt that this is a European issue, which is why I also sincerely support what the rapporteur has said about open coordination being the best method of achieving progress in this area. The only way is to make it genuinely very embarrassing for the Member States if they do not do something in this area, and for the status of their efforts to be made as public as possible.
We must proceed with the proposal on lifelong learning as quickly as possible, and I naturally hope that the Commission will include the views adopted by Parliament today in the proposal on lifelong learning, for that is where they in fact belong. I also think that we must endeavour to get some new thinking into this area. We must bear in mind that, if adults are to learn about a subject, going back to school is not an option. Instead, they have to learn in some other way. They have to learn in the context of the labour market; they have to have time off work to be able to go to classes; and they have to learn through the process of schools and teaching coming out to the workplace. I believe it is very important to establish the connection between work and learning so that we can continue with lifelong learning.
The last thing I want to say concerns an idea for the Commissioner that could perhaps be taken further and might also put pressure on the Member States to demonstrate that they are doing something in this area. It is the possibility of introducing 'knowledge accounts' for the individual Member States through which the latter would simply report each year on how much they had done in the area of lifelong learning to combat illiteracy and promote knowledge and education in general. 'Knowledge accounts' are a good idea, Commissioner, which I hope you will consider.
Mr President, Commissioner, ladies and gentlemen, I wholeheartedly concur with the Lisbon objectives. I consider it a thoroughly positive thing that we live in a performance-oriented society, one which wants to become the most competitive, the most dynamic and also the most reliant on knowledge. That being so, it is of course quite deplorable that we see society actually disintegrating and that we have in our society a new grouping which is weak in social and educational terms. In view of this, I support the report and am of the opinion that there is a need to address these documents that have been mentioned several times today in the context of the Green Paper and that the amendment on the monitoring centre tabled by Mr Pronk and Mrs Stauner should be adopted.
I wish to address a second aspect of this topic, the issue of to what extent it is possible to compensate for differences between the various Member States in education, training, schooling, and the current state of knowledge. The idea of States retaining their own competences in this area is, after all, pretty obsolete. This is where we should be reorienting ourselves and also accepting a degree of harmonisation, even if that were to lead to substantial restructuring in certain countries. It is not fair to tell the citizens of this EU of ours that there is freedom of movement and of establishment when differing school systems and recognition of training standards mean that there are significant differences, and therefore discrimination, when it comes to actually putting it into practice.
We should, for this reason, be taking this report as an opportunity to take steps towards harmonisation in the cultural sphere.
Mr President, today's report on illiteracy is a very important contribution to the wider issue at European level, i.e. our review of the basic skills of literacy and a working knowledge of arithmetic as prerequisites to social integration, as prerequisites to the European Union's achieving the Lisbon objective of a knowledge-based economy.
We have, without doubt, entered a new stage, in which basic skills do not stop at reading and writing and now include IT skills, high-tech skills, entrepreneurship, foreign languages, interpersonal communication skills and social skills. All this can be summed up nowadays in four simple words: the need to learn. The Commission's policy in this sector will be expressed in a series of initiatives and programmes which are currently in the pipeline as a result of cooperation between the Council, Parliament and the Commission.
My first point is that the Lisbon Council in 2000 called for the Commission to draft a report on the specific future objectives of education and training systems. This report was presented in Stockholm and we are currently preparing a programme of work on the subject of the universal acquisition of basic skills, which will be presented in Barcelona. The acquisition of basic skills is one of the 13 basic objectives for the education and training systems of the European Union. This objective includes defining indicators to measure over a ten-year period the extent to which Member States ensure that all their citizens acquire a working knowledge of reading, writing and arithmetic. This is the first specific indicator which will reflect developments in this sector over a ten-year period.
Secondly, I should like to remind the House of the communication which the Commission published in November 2001 on creating a European area of lifelong learning, which stresses that lifelong learning depends on acquiring basic skills.
Thirdly, I should like to mention the forthcoming action plan on skills and mobility in the European Union which the Commission, by which I mean President Prodi and I, are due to announce next week, the aim of which is to achieve a real European job market based on mobility and a minimum level of common skills at European level.
My fourth point concerns the Community strategy on combating social exclusion. As you know, the bottom line in the national actions plans of most countries is that there is a direct link between social exclusion and the acquisition of basic skills. And both the Equal programme and the Social Fund make provision for funding for individual programmes relating to access to basic skills, especially by groups subject to discrimination. And we must not forget that certain groups, such as people with disabilities and immigrants, must overcome even greater problems in order to acquire basic skills.
My fifth point concerns cooperation at international level, in other words, our international strategy. The European Commission is working with the OECD, ÁSÅÌ and G8 to support direct action to get basic skills put on the corresponding agendas.
Which brings me to the report and, more specifically, to the application of the open method of coordination. As I mentioned in relation to the strategy on exclusion, we can take it as given that the Council of education ministers will approve the open method of coordination on common objectives for education and training systems next week.
As far as the Green Paper is concerned, I must express a certain reticence, mainly because numerous new policy initiatives have been started, important matters are in the pipeline in various Councils and we are now in a position to take action on illiteracy; it would perhaps mean additional delays if we were to proceed with the Green Paper, given that we now have most of the information we need from work carried out in previous years.
Which brings me to the recommendation to Member States on reading and writing lessons and access to basic skills. I must stress here that we need to respect the principle of subsidiarity and take particular care in our approach to education, which is a strictly national matter. The open method of cooperation is an excellent tool, giving the Member States added value in the form of indicators and exchanges of best practices.
On the question of a European illiteracy monitoring centre, I have taken note of the proposal by the Members of Parliament on the need to use existing institutions, such as Cedefop, and I would remind the House that there are already a number of programmes, such as the OECD Pisa programme, which provide some initial answers. Before creating new tools, we need to be sure that we are making efficient use of tools which already exist.
Finally, as far as the proposal for an annual report on illiteracy to Parliament is concerned, we want to look at the most efficient way of informing Parliament and what use Parliament can make of reports on national action plans on social integration and reports via the open method of coordination, i.e. how existing means, reports which are drafted every year anyway, how this dimension can be used so that the information provided is exponential and more efficient.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place at 12 noon today.
Social policy agenda
The next item is the report (A5-0004/2002) by Mrs Hermange on behalf of the Committee on Employment and Social Affairs on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the scoreboard on implementing the social policy agenda (COM(2001)104 - C5-0536/2001 - 2001/2215(COS)).
Mr President, it is unusual to speak twice in a row in the same day. I would like to thank you, Commissioner, for your comments and suggestions, which we will have to discuss.
Commissioner, we have greatly criticised the Nice Summit, yet it has provided you with a valuable instrument: the Social Agenda, which was drawn up with the objective of making the European Union the world' s most competitive economy, as decided at the Lisbon Summit. As we all know that there is no openness between European, national and local partners, this agenda raises the issue of responsibility and attribution of powers of all those playing a part in its implementation.
It is in its dual role of ensuring openness and acting as a social instrument that the Social Agenda is a key component of economic and social modernisation, as its implementation will, in the long term, be decisive for achieving the strategic objectives laid down by the Lisbon European Council. We are sure of this, even if it is not currently given much consideration.
That, Commissioner, is why Parliament and its Committee on Employment and Social Affairs deeply regretted not having been able to consider the Social Agenda prior to the Stockholm European Council. We therefore ask that Parliament be involved in the implementation of the adjustment of the Social Agenda, as well as all the social partners, and we insist that, from now on, the scoreboard make clearer the various responsibilities of the parties involved. We also call on the Commission to supply information on how it proposes to act on a number of requests we have made: to define an appropriate legal basis for the development of civil dialogue; to provide a tax and legislative framework for the development of the social economy; to integrate the social dimension into competition policy; to submit a directive on social security cover for new forms of employment; to reinforce the action programme and instruments against poverty and social exclusion and submit a proposal to amend Directive 92/85/EC on introducing measures to help improve the health and safety of female workers; and to launch an initiative aimed at better guaranteeing the social quality of work.
You will also understand, Commissioner, that we are calling on you to speed up a number of operations: in particular to submit a proposal for a review of the enterprise committee directive as soon as possible so that the legislative procedure can be concluded as intended, to submit to Parliament a memorandum on policy in the area of health and safety at work that could serve as a consultation document, to conduct in-depth examination and assessment of the impact of the Luxembourg process, and, lastly, to propose activities to mark the European year of the disabled.
Commissioner, we are convinced that this scoreboard should not be confined to setting out actions implemented by the Commission but should eventually become a strategic instrument by means of which the agenda' s implementation can be supervised, and where need be adjusted. We are also convinced that partnerships should be strengthened in all the actions taken in this area.
Commissioner, Nice has provided you with a valuable tool. You therefore have a valuable role to play in making social policy more transparent. Take this opportunity to transform this Europe of commodities into a people' s Europe, in the knowledge that Parliament will be right behind you.
Mr President, I too should like to congratulate Mrs Hermange on the extreme care and sensitivity with which she has drafted this report on behalf of the Committee on Employment and Social Affairs. I agree with her that the table of results of the Social Agenda should include all planned activities and the division of responsibilities and should be submitted to the European Parliament within a reasonable period of time so that Parliament can study and give an opinion on it.
The European Parliament has supported the Commission proposal on a cohesive policy framework for social development right from the start, although it did point out that the updated European standard which was the whole purpose of the Social Agenda should serve the values of solidarity and justice underlying the European structure better and more efficiently, given that these values are currently under attack. In order to promote these values, the European Parliament stresses in its resolution that we also need to promote the full participation of women in economic and social life.
The European Parliament also stresses in its resolution that the gender dimension needs to be included in all sectors covered by the Social Agenda and monitored in regular reports. We need a proposal to amend the directive on the safety and health of pregnant and breastfeeding workers, i.e. directive 92/85. We need to highlight the fact that the social partners have a responsibility to put the principles of equal pay and equal opportunities into practice. We need to take an initiative to improve working hours and strike a better balance between work and home, we need a more substantial take on sexual equality in all pre-accession negotiations and we need to promote dialogue with women's organisations in candidate countries.
As rapporteur for the Committee on Women's Rights for the Social Agenda, I should like to ask the Commission to tell the European Parliament how it intends to follow up these issues and if it intends to present a proposal for a directive on equal treatment in sectors other than the employment sector. Finally, the European Parliament has highlighted the need to make it easier for social agencies to take part and I should like to ask what initiatives you intend to take to increase the participation of women's organisations.
Mr President, Commissioner, ladies and gentlemen, I should obviously, first and foremost, like to congratulate Mrs Hermange and thank her for her excellent cooperation. The result is there for everyone to see. This report is based on a very broad consensus, for not one single amendment has been tabled. However, I should also like to say that, with this report, the European Parliament actually falls between two stools. On the one hand, it is a fact that the scoreboard which we are discussing has actually been outdated for a long time. On the other hand, the new scoreboard has not yet been finally rubberstamped by the European Commission, despite the fact that, in Stockholm, we were assured that this scoreboard, together with the summary report for Barcelona, would be before us by no later than January.
I should, at any rate, like to thank the Commissioner for the opportunity we have had, together with the coordinators, of obtaining current information about the Commission' s intentions, and of making our concerns known regarding the state of implementation of the Social Agenda. Commissioner, in my view, we should make this sound initiative an integral part of the procedure in order to guarantee Parliament' s involvement during the implementation of the Social Agenda.
I should therefore like to afford this debate a little more topical value by seizing the opportunity urgently to call upon you, Commissioner, but especially - and I am stressing this - the entire board of Commissioners, to implement the ambitions of the Social Agenda and the pledges made during the Swedish and Belgian Presidencies down to the last detail and according to the time schedule. After all, Commissioner, there are quite a few reasons why we are concerned. It is, of course, the case that 2001 has produced some welcome results, but it is vital to keep this momentum going and, for this, we need a new and better scoreboard, which clearly indicates the responsibilities with the attendant expiry dates.
I will give you a few reasons why we are concerned. First of all, the role of the social partners in relation to labour organisation and lifelong learning is crucial if the Social Agenda is to be implemented , and I hope that their contribution to Barcelona will be considerable. But where consultation fails, the legislator needs to step in, and this is currently the case with temporary agency work, in connection with which we have long been waiting impatiently for a Commission proposal.
Secondly, following the successful completion of the directive on worker participation in the framework of the European Company and the directive on the information and consultation of workers, nothing now stands in the way of a review of the enterprise committee directive. This also applies to the action plan to improve health and safety which Mrs Hermange introduced a moment ago. According to the Social Agenda, the initiatives should have been before us at the end of 2001/beginning of 2002, but, Commissioner, there is no trace of these in the operational programme of the Commission. I am also picking up signals that there is quite a bit of resistance in the Commission. I should therefore like to say one thing in conclusion, Mr President. I should like you, Commissioner, to pass on these words to the College of Commissioners: pacta sunt servanda [Treaties should be respected]. This Parliament will never accept the Social Agenda being shelved, and I hope that you will be able to use the support of this Parliament in the College of Commissioners.
Mr President, the ELDR Group would like most sincerely to congratulate Mrs Hermange on her report and on the unanimity that it achieved in committee. That said, it is only fair to give notice to the House that we may find ourselves less able to form part of a consensus when the Commission brings forward some of the proposals referred to in paragraph 14.
In some cases it will depend on the form of the proposals, given our commitment to subsidiarity; in others, it will depend on their exact content. I would, for example, express my own concerns in both respects over the second indent of the paragraph and any proposals for providing a tax and legislative framework for the development of the social economy, the third sector. Many voluntary organisations have already expressed their worries to me that such a measure, unless we get it exactly right, could well prove more of a hindrance than a help to their activities.
This is just one of the reasons why I would like to give wholehearted support to the first indent of paragraph 14. Knowing how much volunteers contribute to our well-being, I sometimes wonder just how much of a society we would have without their efforts. We urgently need a proper legal base for the civil dialogue. Without one, we will find it much more difficult to do what the President of Parliament urged us to do yesterday: involve EU citizens in the creation of a Europe fit for its future.
Mr President, Commissioner, ladies and gentlemen, although Nice shed light on the need for a European social policy, there is still much to be done in order to guarantee a bold social policy which will improve the lives of our fellow citizens.
The European Union should be a driving force promoting social guarantees. This does not run counter to society' s wishes: I refer to the second World Social Forum in Porto Alegre, which has once again put into perspective many of the social choices which are to be taken into account.
It is up to us to respond to the expectations of the European citizens. However, any headway is progress, and I also welcome the comments in the report of the Committee on Employment and Social Affairs concerning the social policy agenda. I also welcome Mrs Hermange' s decision to include a number of fundamental comments in her report.
I would like to emphasise three points from the recommendations made by the report. First, I am sorry that the Commission failed to take into consideration Parliament' s requests with regard to the right to strike at European level and the right to take collective action. These two rights seem to me to be essential to the correct working of the social relationship between employees, employers and politicians. These rights represent progress which could be classed as progress in civilisation and Europe should not be behind in this matter, as democracy is regularly at the heart of our concerns in this Assembly.
Second, I would like to emphasise the report' s request that efforts to address the social dimension of enlargement be stepped up. This issue must also be at the heart of our concerns. Enlargement must succeed. It will not succeed if it is confined to a restricted vision of convergence criteria. Success would involve taking account of the needs of the people and the potential of each candidate country with a view to increasing everyone' s quality of life and of work.
Third, I believe it is extremely important that all Commission decisions on concentrations and mergers take account of the social consequences and regional planning. The issue of the action to be taken and implementation is obviously crucial.
Lastly, I agree with most of the comments expressed in Mrs Hermange' s report and my group will, of course, vote for this report.
Mr President, I would also like to congratulate the rapporteur on her work. We are looking for a greater role as a parliament in ensuring that we can conclude agreements with regard to social inclusion, so as to best respond to the needs and demands of those people we represent. Parliament's role must be a constructive one. However, I have some concerns regarding the amount of legislation sought by this report and the move towards creating more bureaucracy and red tape, which could work to the detriment of the ideals underlying the social policy agenda.
We must favour creating a proper business environment where employment can be created, and where proper and real jobs can be maintained within the European Union. Nowadays when we look around the world we can see how it is more common and easier for industry and business to relocate outside areas with high social costs and high taxation. We must work towards a more progressive system in which workers are entitled to keep as much of their earned income as possible and there is better provision of services in the social sphere in areas such as housing, health and education through the national exchequer. We may not achieve those with the proposals contained in this report. I am in favour of the report, but I have specific concerns.
We must also look at the whole legislative process implied by what is being called for in this report. Although Parliament is seeking a greater role, more involvement in coordination and quicker action, with hindsight it is also looking for more legislation to be put in place. Legislative instruments are called for when negotiations are not concluded in relation to training, lifelong learning, organisation of work, adjustments, new forms of work, guidelines for negotiations by social partners and supplementary sickness insurance.
However, the Commission has proposed something different. The Commission is taking a far more proactive and forward-looking approach in its proposals. We must support the call for research, which unfortunately was not highlighted within the committee report. There has to be a radical increase in employment participation. An emphasis must be put on better jobs. More must be done towards building a European labour market with more mobility included within it.
Finally, we must play a greater and clearer role as regards the place within society of those with disabilities. These people represent 10 % of the population, yet they are excluded from so many walks of life. We have not yet achieved as much as we should have done for those people.
Mr President, congratulations to Mrs Hermange on her report, and also to the Commission on its communication. It is a new instrument that is being developed. It is the first time that it is on the table, so it goes without saying that it will require fine-tuning in future. All criticism should therefore be seen in this light, and criticism is obviously always relative. I welcome this instrument, and would want to make two comments in this respect.
First of all, we have developed a great deal of European legislation. One of the aspects to which the annex to the communication refers is the need for codification. This is absolutely vital, in my view, for the complexity of European legislation and the large quantity of European legislation are starting to play tricks on us. Needless to say, we can insist on more European legislation, and more European legislation is probably required in the social field. However, there should also come a time where we can catch our breaths and take stock, certainly in the light of enlargement. After all, all these new laws will also need to be transposed in the candidate countries. If I consider the social situation in the candidate countries, then this is certainly not straightforward. They are very poorly developed in the social field, and if we pass new laws, these will also apply to them. I therefore call for occasional reviews to be drawn up of the situation as it stands. Would it not be useful to consider the results of all the existing laws? How do they operate in practice? Also, should the results in practice not be included in the scoreboard so that we at any rate have an overview, not only of our wishes for improvement, but also of the reality in the field? I call for including this too in the scoreboard.
Mr President, Commissioner, ladies and gentlemen, I wish first to congratulate Mrs Hermange and thank her for this fine report, which is every bit as good as its predecessor. We share her analysis and also the criticisms she has raised in the report.
I wish also to thank you, Commissioner, for your ideas on the Barcelona Summit. Only this morning, I was telling a party of visitors from Bad Hersfeld how much commitment you demonstrate. Your agenda has enjoyed very strong support from Parliament, and especially from the group to which I belong, but we now expect definite proposals and initiatives, action plans and also - Mrs Smet - directives. This will not work in the complete absence of directives. Of course, we should make more use than hitherto of the new method of coordination, especially in discussions with the candidate countries. I see that as an excellent instrument for getting these countries involved right now and also giving them the opportunity to set out to us their current concerns and needs, and what they have achieved.
Here too, I do not share Mrs Smet's opinion that these candidate countries lag behind on all these points. I think we urgently need a reform of the European Works Councils directive. If you have problems at the Commission, Commissioner Diamantopoulou, then just take the excellent report that Parliament produced last autumn.
We must also shape social policy along precautionary lines, and not always leave it until, so to speak, the child has fallen down the well. The scandal surrounding lorry drivers in Luxembourg is only the tip of the iceberg. The head of Luxembourg's government has said that there is an urgent need for action on the part of the European Union, and perhaps we should take him at his word. The Spanish presidency is, unfortunately, rather hesitant, but, Commissioner, Parliament supports you with all the commitment it can muster.
Mr President, Commissioner, ladies and gentlemen, the degree to which the European Union complies with the Social Policy Agenda is a major indication of its interest in resolving the countless social problems that still exist. We are still seeing not only major delays in this policy' s implementation, however, but also that concerns with social policies are not being reflected in other policies and in the Community budget and we are even seeing a reduction in funds in the fields of employment and social affairs, which is unacceptable.
Even in the field of social inclusion, and despite the miles of paper that have already been used up on the subject and despite national inclusion plans and countless declarations of intent, there are still serious problems which could grow worse as a result of the slowdown in economic activity and the insistence on privatisations in fundamental sectors and in public services that are essential to a genuine policy of social inclusion, in addition to the fact that financial resources are still very thin on the ground.
If the European Union' s leaders persist in this approach, there is a danger, as the report states, that the commitments given in the Agenda will not be fully met by 2005. This is why it is so important for the Commission to speed up its work and, above all, to change its policies, giving the utmost priority to the social aspect in areas such as quality employment with rights, the fight against poverty and social exclusion, the guarantee of access to fundamental rights, specifically for the more vulnerable social groups such as children, the elderly, immigrants and the disabled and the establishment of equal opportunities for men and women in all areas.
Lastly, I wish to thank the rapporteur, Marie-Therèse Hermange and her colleagues in the Committee on Employment and Social Affairs for including in the report proposals that I tabled, specifically on asking the Commission to adopt initiatives and to present an action plan for the effective prevention of musculoskeletal injuries at work, to take initiatives to provide appropriate safeguards for workers' rights, and notably employment, in the event of the restructuring or relocation of undertakings and to take initiatives, and notably adopt an action plan, to put into practice equality of payment for men and women.
Mr President, Commissioner, I would like to congratulate Mrs Hermange on her excellent work but also express some dissatisfaction at the Commission' s communication.
We do not, of course, want to ignore the various initiatives planned by the Commission regarding employment and certain social issues, nor do we want to disregard the negotiation initiatives undertaken by the social partners.
The fact is that, although the agenda has a programme structure, endorsed since Nice by the Lisbon conclusions, in particular - and which, moreover I clearly support - this initial assessment of its implementation would seem somewhat inconclusive, removed from the original plan and goals set. Indeed, I wonder whether, in the meantime, a predefined model and predefined frameworks exist, within which the responsibilities laid down by the agenda for the many parties involved can be exercised; whether there is evidence of even embryonic good quality work and what its particular characteristics are; whether the job placement systems and systems providing information on opportunities are successfully fulfilling their role and whether school and training courses are starting to be rationalised.
Moreover, it should be ascertained, at both Community and national level, whether industrial relations are moving steadily towards general development in terms of flexibility and security and whether local bodies and social forces are starting to cooperate responsibly in respect of national action plans and whether these plans are starting to be fully consistent with Union guidelines.
It would also be appropriate to ascertain, in order to get an overall picture, whether the States have at least initiated an internal debate on their social rules, on cohesion within their national territories and on the integration of groups which are relatively or extremely marginalised because of age, disability, sex or profession.
One last point concerns enlargement, on which the agenda focuses greatly, unlike this initial assessment, which merely refers to NGOs' activities, although that is not to say they are not important.
To sum up, the point we are trying to make is that, although much of the issue is left to the principle of subsidiarity and the active responsibility of a number of parties to manage, the social protocol, although behind schedule, is an integral part of the Treaties, and social policy at last goes hand in hand with economic policy in the open method of coordination.
It is, therefore, vital that the Commission take a more incisive, specific role, which must be shared by the European Parliament in a more substantial, ongoing fashion.
Mr President, I have very great respect for the ambitious work which the rapporteur, Mrs Hermange, has put into the report on the scoreboard for implementation of the social policy agenda. However, I am at the same time concerned that the work has led to the request for a long list of legislative initiatives on the part of the Commission, relating for example to lifelong learning, organisation of work, the need to reconcile work and private life, working environment policy, supplementary sickness insurance and the hiring-out of staff.
There are two main reasons why I believe that demands for legislative initiatives within these areas are the wrong road to go down. First of all, we Swedish Conservatives believe that these issues should not be dealt with at Community level. They are best dealt with at national level and, best of all of course, through negotiations at national level.
Secondly, I believe that adding more and more pages of legislation to the thousands upon thousands of pages that the candidate countries are now already required to accept and incorporate into their own legislation would make it considerably more difficult to implement any enlargement of the EU. I therefore agree with what my colleague, Mrs Smet, said about its being important to pause and reflect and to review the legislation that already exists.
We are not being given the opportunity to vote against individual points in the report. We Swedish Conservatives will not be able to support the report as a whole in the final vote, in spite of the fact that there is actually a lot in the report that we think is positive. Unfortunately, the initiatives are, as I said just now, to be taken at the wrong level. They should be taken at national level.
Mr President, I should like to start by saying that this report will help enormously in improving how we use an important tool. As Mrs Smet said, it is vital that we understand that this is the first social policy tool we have had at European level, a tool achieved with a great deal of hard work and sensitive negotiation. The report and the amendments tabled by the honourable Members touch on three issues: content, time and procedure. As far as the content is concerned, I would remind the House that the Commission highlighted the need for a binding Social Agenda in the spring of 2000 and spent 6 months making important policy preparations in close collaboration with the French presidency and Parliament, in the person of Mrs Van Lancker, resulting in Nice in agreement between the leading countries, for the first time ever, on a long-term, five-year Social Agenda. The Commission was specifically instructed to implement this Social Agenda and it announces a programme every year so that the commitments made will be fulfilled by 2005. I should like to remind the House that I presented the results of the first year's implementation of the Agenda to the Committee on Employment and Social Affairs in October 2000. It was 100% efficient; there was a 100% correlation between commitments and implementation. In October 2001, I again presented a table of actions in 2001 to the Committee on Employment and Social Affairs, and again there was a 100% correlation between commitments and results. The question is, does the Agenda remain constant or does it absorb new factors over the course of time?
The Commission is basically - or rather absolutely - committed to the Social Agenda as adopted in Nice on the basis of the Agenda agreed in 2000. In the meantime, we have promised to review it in 2003 and, of course, I agree with the report that Parliament will need to play an important part if we are to have the facility to adjust it.
My second comment concerns time. First, the report on the Agenda and the Commission's summary report to the spring Council need to be submitted at the same time. This always creates problems, which we are trying to resolve. Secondly, our criticism is based on the results of the first year of the Agenda, as Mrs Hermange says in her report, so we must bear in mind that the report in question had to be submitted two months after the decision taken in Nice.
This brings me to the procedure. I agree with the report on three points: first, that the Social Agenda and the table of results cannot simply be a statement of past action and should make a careful examination of broader achievements and look to the future. Secondly, it must refer back to the wider review of the factors involved and look forward to future expectations, these factors being, of course, the social partners, together with women's organisations and civic society organisations, as described by the honourable Members.
The third point is that the stability and cohesiveness of the Agenda are not written in stone, i.e. we must intervene wherever there is an emergency or new elements create problems at social level with social repercussions. As was the case recently with the initiative on restructuring, to which the Member in question has already referred, where we had 350,000 redundancies in a year due to corporate restructuring in the European Union. We had no choice but to intervene, even though there was no commitment in the Agenda.
Ladies and Gentlemen, I am positive that this report and the close collaboration with the committee in question will help to improve consistently the performance of the Social Agenda which, I would again remind the House, is a completely new tool and which close cooperation will help to make even better.
The debate is closed.
The vote will take place at 12 noon.
Welcome
Ladies and gentlemen, it is an honour and a pleasure to welcome to Parliament the President of the Republic of Bulgaria, Mr Georgi Parvanov, who has taken his seat in the official gallery.
His delegation includes prominent members of the Bulgarian government, including the Minister for Foreign Affairs, Mr Passy, and the Minister for Defence, Mr Svinarov, as well as members of the Bureau of the EU-Bulgaria Joint Parliamentary Committee.
Mr Parvanov took office less than three weeks ago, and we are delighted that one of his first actions should be to visit the European Parliament.
We are aware of the endeavours made by Mr Parvanov and the Bulgarian government to overcome the country' s present social and economic difficulties and to prepare it for accession to the European Union. We support its desire to be part of the European family and we would stress that the European Parliament is rooting for Bulgaria and its citizens.
Thank you, Mr President, for your visit.
(Applause)
Vote
2. authorising Portugal to apply a reduced rate of excise duty in the autonomous region of Madeira on locally produced and consumed rum and liqueurs and in the autonomous region of the Azores on locally produced and consumed liqueurs and eaux-de-vie
[COM(2001) 442 - C5-0422/2001 - 2001/0169(CNS)]
(Parliament adopted the legislative resolutions with successive votes)
Report (A5-0005/2002) by Mr Glante, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council regulation on the establishment of the Galileo Joint Undertaking
[COM(2001) 336 - C5-0329/2001 - 2001/0136(CNS)]
Before the vote
Rovsing (PPE-DE). Mr President, because of a financial interest I shall not participate in the vote.
Regarding Amendments Nos 10 and 16
I wish to table an oral amendment to Amendments Nos 10 and 16, which are identical. This is to do with the original text's stipulation that the Joint Undertaking's registered office should be located somewhere where it would be exempted from taxation. For reasons of competitiveness, and other comparable reasons, this is of course not feasible. In consultation with the groups, the text should be replaced by:
... "subject to the existing tax regimes and negotiations with the potential country of location".
(Parliament gave its assent to the tabling of the oral amendment) (Parliament adopted the legislative resolution)
Mr President, this is a first for me, being the first time I have taken the floor during a vote, and I also want to keep it brief. I am grateful for the signal that Parliament is sending out to the Council, and hope that the Council will give equally definite agreement to this project in March so that we can get things moving at last!
Joint motion for a resolution
on the situation of the lorry drivers stranded in Luxembourg
Regarding paragraph 9
Mr President, there is an omission in item 9 of the joint resolution. In the discussions between the various groups, the European Commission was given the task of reforming the CEMT permit system, but this role has been omitted from the text of the resolution.
I therefore suggest tabling an oral amendment and adding the following words, which we agreed. The text would then be worded as follows: "Calls on the Member States, in close collaboration with the Commission services, to initiate a qualitative and quantitative revision" .
(The House gave its assent to the tabling of the oral amendment)
(Parliament adopted the resolution)
Joint motion for a resolution on the situation in the Middle East
Regarding Amendment No 2
Mr President, I request that the first clause - "calls on Israel to comply with" - be replaced with the clause "calls on the two sides to comply with international conventions" , and that, after the words "arrested and imprisoned" , the words "by Israel" be inserted.
(Parliament adopted the resolution)
Motion for a resolution (B5-0100/2002) on measures to combat terrorism
Regarding Amendment No 8
I wanted to table an oral amendment both on behalf of my own Group of the Greens and European Free Alliance and on behalf of the Group of the Party of European Socialists. The intention is to add a few words which will then make it clear that the definition of terrorism, in the form that we adopted yesterday, will also apply to these measures. In other words, the amendment will not affect the entry into force but the interpretation of the definition of terrorism. The text reads: "would like the implementation of these four measures and especially the common position on specific measures to combat terrorism to be subject to the interpretation of the definition, as laid down in the framework decision concerning the definition of terrorism that was laid down by the Council on 6 December 2001, particularly with regard to the guarantees described in the recitals and the relevant statements made by the Council" . I hope that this is acceptable to everyone.
(The House gave its assent to the tabling of the oral amendment) (Parliament adopted the resolution)
Joint motion for a resolution on the financing of development aid
(Parliament adopted the resolution)
Joint motion for a resolution on the UNCHR in Geneva
Regarding paragraph 5
Mr President, paragraph 5, where it says "to sign and ratify" should read "to ratify or accede to the Rome Statue" because at this stage it is no longer possible to sign the Statute.
So paragraph five should read as follows: "Calls on the Member States to appeal to all UN members to ratify or accede to the Rome Statute setting up the International Criminal Court".
(The House gave its assent to the tabling of the oral amendment)
(Parliament adopted the resolution)
Report (A5-0023/2002) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on relations between the European Parliament and the national parliaments in European integration [2001/2023(INI)]
Before the vote
Mr President, I would like to inform the House that at the end of the debate yesterday afternoon, Mr Napolitano, in response to statements made during the debate by myself and others, made the following offer: he suggested that we ought to withdraw Amendments Nos 18 and 12 in order that he might, through the Committee on Constitutional Affairs, propose the bringing forward of a specific report on the issue of constitutional regions in the architecture of Europe.
Many of us believe that is a very important question. Those who think it is important are divided at the moment between those who would wish to include it in this report and those who would wish to deal with it in another context. The best course - and my group agrees with this as I believe the Liberals do as well - will be for us to accept Mr Napolitano's generous proposition that this should be raised as a separate topic in its own right through the Constitutional Affairs Committee and that we should withdraw these amendments.
I therefore propose that be done.
Mr President, I would like to table a compromise oral amendment absorbing Amendments Nos 7, 8 and 9 tabled by Mr Belder. My amendment replaces citations 2, 4 and 6 of the report with the following: 'Having regard to the recent statements by a number of Heads of State or Government on Europe' s future,' .
Mr President, Mr MacCormick has now withdrawn Amendments Nos 18 and 12, but Amendment No 10 deals with the same subject. Will the latter be withdrawn accordingly, or will it be kept?
First of all, I would like to know whether the House agrees to the oral amendment tabled by Mr Napolitano as rapporteur, to replace the three citations with the clause he has just read. Are there any objections? Good. The amendment is adopted.
Mr MacCormick has proposed to withdraw Amendments Nos 12 and 18. Mrs Van Lancker says that Amendment No 10 can also be withdrawn as it deals with the same point. I have also been informed that Amendment No 17 is on the same subject. On the basis of what I have been told, I therefore conclude that Amendments Nos 10, 12, 17 and 18 are to be withdrawn. Could you confirm that, Mr MacCormick?
Mr President, I am content with that, but they are on different points. The other two amendments make this observation: there are exactly 15 Member States in the Union at the moment and that is not disputed. Whether there are more nations is a different question. However, in a spirit of goodwill I withdraw these amendments as well.
Mr President, I regret that Mr MacCormick has withdrawn it, but I believe that these two amendments do not deal with the same issue at all. It simply makes a statement which I believe nobody doubts, and that is that regional parliaments also represent the people of the Union.
That is all this amendment says. I therefore believe that this is a completely different statement.
(Parliament adopted the resolution)
Report (A5-0006/2002) by Mr Pohjamo, on behalf of the Committee on Regional Policy, Transport and Tourism, on the management of regional policy and the Structural Funds [2001/2066(INI)]
(Parliament adopted the resolution)
Report (A5-0007/2002) by Mr Musotto, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission's Second Report to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on Economic and Social Cohesion
[COM(2001) 24 - C5-0527/2001 - 2001/2207(COS)]
(Parliament adopted the resolution)
Report (A5-0022/2002) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Women' s Rights and Equal Opportunities, on EU policy towards Mediterranean countries in relation to the promotion of women's rights and equal opportunities in these countries [2001/2129(INI)]
(Parliament adopted the resolution)
Report (A5-0009/2002) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on illiteracy and social exclusion [2001/2340(INI)]
(Parliament adopted the resolution)
Report (A5-0004/2002) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the scoreboard on implementing the social policy agenda [COM(2001) 104 - C5-0536/2001 - 2001/2215(COS)]
(Parliament adopted the resolution)
Mr President, on a point of order, at yesterday's vote on the Watson report on the European Arrest Warrant, there was confusion on the numbering of amendments. You will see from today's report that what was Amendment No 3 has been penned over as 4. Even in the Official Report it is not quite clear on some of the pages.
Amendment No 3, which dealt with the legal concept of habeas corpus, had been circulated to us in the Irish delegation of the PPE-DE Group. We knew that the amendment would be defeated but nonetheless I and a number of my colleagues decided to vote for it because of our firm belief in the principle of habeas corpus and that it is a good one. We wish to indicate our vote that this legal remedy should have a place in European law.
Looking at the record of yesterday's proceedings, Amendment No 3, which we received yesterday morning, became Amendment No 4 at the vote. Our decision to vote for the principle of habeas corpus was negated by this change in the numbering of the amendment. I wish it to be recorded here that our vote was intended to support the principle of habeas corpus.
Of course, Mrs Doyle. Your statement will be included in the Minutes so that it is clear what you intended.
EXPLANATIONS OF VOTE
Resolution on the area of freedom, security and justice (B5-0099/2002)
Mr President, I offer this explanation of vote on behalf of the PPE-DE Group.
The concern of the PPE-DE Group was that, as a result of the ambiguity of its wording, Amendment No 8 to the resolution on the European judicial area could be wrongly interpreted. This wording - particularly in certain language versions - could be interpreted as meaning that the entry into force of the four measures was being replaced by that of the framework decision on terrorism.
Following Mrs Buitenweg' s clarification, we have voted in favour, because it is logical that the framework decision on terrorism should serve as an interpretative criterion for these four decisions.
Hatzidakis report (A5-0012/2002)
. (NL) For a long time, we used to aspire to ever faster road vehicles for the transport of both freight and passengers. Speed restriction was seen as a temporary and unwanted hitch in technology waiting to be perfected. Each deliberate attempt to return to any form of speed restriction was considered an infringement of the driver' s individual freedom or a barrier to favourable profit margins for hauliers. The rising death toll on the roads is forcing us to have second thoughts. Despite this, the prescribing of devices for an ever larger proportion of road transport is only part of the solution. If appliances are made compulsory but if the legal speed limit is not sufficiently restricted, then this looks more like a disguised form of subsidy for companies that can tap into a new market in this way. This is comparable to the covenant with the car industry, which produces headlights that are activated automatically when the car is switched on, whereupon the driver needs to switch them off again in order to meet national statutory provisions or safety requirements. Unfortunately, the rapporteur confines the proposal to company cars, extends transitional periods and, in part, increases the maximum speed of category N2 motorised vehicles to 110 km. Speed limitation devices only make sense if they are designed to make compliance with such a serious statutory speed restriction enforceable, and this is, sadly, still not the case.
Marques report (A5-0001/2002)
Mr President, firstly, in my capacity as a member of the EU-Bulgaria joint interparliamentary delegation, I too would like to welcome the Bulgarian Prime Minister, Mr Georgi Parvanov, to the European Parliament.
As regards the Marques report on rum in the French overseas territories and the Azores, how could I vote against the motion? Last night, I dreamed I saw the pirate, Captain Morgan, who said to me: 'I have been appointed by the trade union of pirates to advise you to vote for this document, for otherwise we pirates will not be able to sing our usual refrain' - which I will read, not sing here - '15 men on a dead man' s chest and a bottle of rum' . The bottle of rum is essential, and so I voted for the motion.
. (FR) Rum is no longer sufficient fodder in the FOD!
Faced with a truly lamentable situation for this type of quality product which, like others, has fallen victim to competition from the ACP countries, we must preserve the French demand for rum from the overseas departments and therefore extend the derogation which has been in place since 1995, that is, a reduction in excise duty, until 2009, for social and cultural reasons, in the hope that structural measures will be taken either to save the rum industry by making it competitive or by providing alternatives to the 40 000 jobs concerned.
I am in favour of extending the reduction in excise duty on FOD rum for a quota of 90 000 hectolitres of pure alcohol in France, particularly as I believe, in general, that the exorbitant excise duty should be reduced on wines and spirits, in particular in the North of the Community. This is therefore a good precedent, as the Commission, which is drawing up proposals to abolish zero excise duty for wine, should also be discouraged. In my opinion, we should take every opportunity to protect against such intentions.
However, I consider that, in the interim report that the Commission is due to present to us in 2006, not only should the continued presence of the reasons justifying the derogation be assessed, but Community rules concerning State aid should also be taken into consideration and the continued derogation should be conditional on the effective restructuring of the sector. I believe this to be a legitimate request.
With regard to the reduction of the crippling excise duties on liqueurs and eaux-de-vie produced and consumed in Madeira and the Azores, I am also in favour of granting this derogation until 2008, with an interim report to be produced in 2005. This is for reasons of regional policy, in order to enable small firms to survive, despite competition from imported products with far lower production and marketing costs than local producers.
. (FR) Article 299(2) of the Treaty provides for the possibility of introducing special measures in order to ensure the survival of activities in the outermost regions where a climate of legal certainty is greatly needed if economic operators are to maintain their position and to grow.
The production of rum has a major impact on the economy of the French overseas departments as 40 000 jobs are involved. The Council Decision of 1995, which is due to expire at the end of this year, authorises France to impose a reduced rate of excise duty within French metropolitan territory for "traditional" rum produced in the French overseas departments.
The current review of the COM in the sugar sector and the dismantling of customs barriers in 2003 have led France to propose that these tax arrangements be maintained beyond 2002 on the grounds that the measures adopted at national and Community level would not in themselves be enough to allow FOD products to compete with products from other regions.
In order to preserve this traditional agricultural activity, which generates jobs at every stage of cane-sugar-rum production, the current system sets a minimum level for imports from the FOD into France which is strictly limited and supervised in order to compete with the ever-increasing sales of rum from third countries, which are not subject to the same production specifications.
In order to ensure the survival of the sector, rum producers in the FOD are obliged to use local raw materials, which guarantees quality, but which, for example, prevents Guadelupian rum from being produced using cane from Martinique as well as from third countries.
Rum from the overseas departments is therefore obliged to participate in the FOD rural development policy, which increases restrictions and production costs and places it in a disadvantageous position on the market in relation to products from third countries. The dispensational tax system therefore merely aims to compensate for the obligation incumbent on FOD producers to participate in the survival of the cane-sugar-rum sector.
(Intervention cut short pursuant to Rule 137 of the Rules of Procedure)
Glante report (A5-0005/2002)
Let us talk about the Galileo project, Mr President.
As you know better than me, Galileo Galilei, the great Italian scientist, used to study the sky with his telescope from the earth. Here, the opposite is happening: Galileo will study the earth from the heights of the satellites, which is where he will be sent into orbit. This coincidence is curious but it does not alter the fact that the Galileo project is very important, and so I voted for the motion.
. (EL) The purpose of the GALILEO programme is to design and build a satellite navigation system which allows users to determine their position on earth extremely accurately. Apart from the fact that it is much more accurate than the American Global Positioning System (GPS), which has been up and running for several years now, the main point about GALILEO is that, unlike the GPS, it is to come under political, rather than military control. It is also the first European space project and, if it can be successfully installed and commissioned, apart from helping to improve navigation, it will give a tremendous boost to space science and technology.
The European Commission communication under examination does not relate to the GALILEO system per se but to the creation of a joint public/private undertaking to finance its development. Mr Glante's report proposes several important improvements to the Commission proposal. However, the European Parliament approved two amendments by a large majority, led mainly by the European People's Party, with the backing of the Party of European Socialists, which seek to militarise the system by making express reference to military use of the system for so-called "peacekeeping operations". If the Council and the Commission follow this line of thinking, it will completely negate the non-military purpose of the system and will, of course, be an addition to the European Union's arsenal in its interventions against the people.
It is worth noting that the European Parliament approved a similar amendment in my report on the European Union's space policy on behalf of the Committee on Industry, External Trade, Research and Energy at the last part-session. This is no random coincidence; as we pointed out on that previous occasion, it demonstrates a clear intention to use space for military purposes.
These developments prove that the global grass-roots movement needs to step up its fight against imperialist aggression and the militarisation of space.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the report.
The MPF delegation firmly supports the Galileo project for the implementation of a European satellite radionavigation programme, a system that will work parallel to yet independently of the American GPS system whilst maintaining 'interoperability' , in other words, it will not work against this system and will permit the possibility for the two systems to work together.
The Galileo project seems exemplary for three reasons. From a technical point of view, it will have numerous positive effects for all economic activities and will increase Europe' s general productivity at a time when this is very much needed. From an institutional point of view, it is clear that a project on which there is Europe-wide cooperation would be justified with regard to subsidiarity, and that the European Space Agency (ESA) could provide the appropriate instrument for this. Finally, from a political and strategic point of view, the Galileo project will grant Europe independence from the United States while the acceptance of the GPS monopoly, on the other hand, would imply a tangible dependence that would increase over time.
In spite of these arguments, the final decision on the development of the Galileo project has been deferred from Council to Council, and the latest, held at Laeken, was no exception. It is already almost too late for a useful decision to be made.
Apart from the technical discussions on the precise procedures for the involvement of private partners, the true reason for the delay lies in the United States' hesitation, which has influenced certain European countries. This brings us to the main issue: do Community procedures not slow the whole process down because they are too rigid and the partners are not all in agreement? These structures are acting like a brake now on the project' s launch and they will act like a brake tomorrow and at each stage of development, especially if we want to add military or 'peacekeeping' operations.
On this point, the European Parliament is frankly making a mistake in demanding an ever greater communitisation of the project, for example in estimating, in its resolution of 17 January, that "The ESA with its basis of intergovernmental cooperation should in the longer term be brought within the EU" . In truth, the opposite is the case: we need to apply the principle of variable geometry to Galileo, as for Airbus and Ariane, and create a structure that groups together only those States that are truly involved in the project. This would be the best way to pull this project out of the rut it is currently stuck in and make real progress.
. (FR) I would like to start by congratulating my colleague, Norbert Glante, on his research and negotiations on this matter of great strategic importance.
I would now like to draw your attention to the Galileo system. We often hear mention of this project without really being aware of its future applications. Galileo is a satellite radionavigation system that allows the user of a receiver to capture the signals transmitted by a number of satellites in order to determine its position in time and in space. At the moment, there are two systems of this type: the American GPS system and the Russian GLONASS system. These two systems have been developed on a military basis, which is not the case with Galileo.
On a practical level, we will be able to use this system in areas as varied as transport, fisheries, agriculture, telecommunications, oil exploration, defence and civil protection activities. To give you an example, in the field of inland transportation, it will allow planning and better management of transport times, the automatic control of vehicles, a reduction in traffic jams and the number of road accidents and so on and so forth.
Of course, we are not at this stage yet. The implementation of Galileo should take place in four phases. We have completed the definition phase. We now have to launch the development phase for 2002-2005. During this period, we will have to establish the technical and financial conditions necessary for the rapid deployment of infrastructure in 2006-2007 in order to be able to exploit this system commercially in 2008. The European Commission has made us proposals with regard to this second phase of Galileo.
Our Committee on Industry, External Trade, Research and Energy was of the opinion that the proposals made with regard to structures were not appropriate. Thus, according to the model envisaged by the European Commission, private companies would be able to participate fully in the establishment of the Joint Undertaking. Following the example of the rapporteur, I believe that there would be a conflict of interests if these companies were directly involved in the joint undertaking, since they would then have to respond to invitations to tender issued by this same company. It therefore seems desirable that only the founding members, the European Communities and the European Space Agency, should be members of this Joint Undertaking. The EIB may also become a member of the Joint Undertaking in the future.
(Intervention cut short pursuant to Article 137 of the Rules of Procedure)
. (DE) I consider the establishment of a European satellite navigation programme to be generally sensible and deserving of support. I have, despite this, voted against the Glante report today, as I am unable to follow the rapporteur down the road he is taking.
In no way is there any certainty that Galileo will succeed in economic terms as a competitor to GPS, which has until now enjoyed a monopoly of the market. I therefore take the view that the financial risk should be borne equally by the public sector and private enterprise. The rapporteur wants to facilitate industry's involvement in financing Galileo by means of a development company instead of giving it a share in the Joint Undertaking, as the Commission had planned. One objective in this is to allay the Member States' misgivings on the security policy front, and the other is to avoid the private businesses which constitute part of the Joint Undertaking enjoying competitive advantages when tenders are invited to set Galileo up and operate it.
I take the view, however, that the end result of this purely optional solution to financial participation will be that the investments Galileo will need will be raised by the public sector alone. Industry will get on board only when Galileo has demonstrated its earning potential and is set to make profits. This would boil down to funds raised by taxation being invested as venture capital and to substantial shares in the profits then being handed over to private enterprise. That is not how I envisage taxpayers' money being handled.
Nor am I convinced by the argument of possible conflicts of interest in tendering procedures. It is, for example, the usual practice in municipalities for enterprises owned by the local authority to tender jointly with private firms when contracts are put out, without this resulting in unequal treatment.
As regards the argument of security policy, I have misgivings of a quite different kind. Both the Commission and the Council leave no room for doubt that they regard Galileo as a central component of the independence of European defence policy. Parliament has not been able to make up its mind to decisively reject the use of Galileo for military purposes. I, though, reject all use of satellite navigation systems for military purposes.
- (NL) The rapporteur is right to refer private companies to a separate development company. However, I do not back this proposal, for GALILEO is 15 years overdue. The benefits which a navigation system supported by satellites could have for the government, industry and individual users have long since been stolen from under our noses by the American competition. Only if we intend to close off the European market for American goods and services is it useful to develop a system with Community funding that, within a liberalised global market, is doomed to lose the competitive battle to the American GPS system. This intention does not exist, and it even looks like we are painstakingly trying to avoid trade wars with the US over the import of dangerous goods and pollution by noisy aircraft. European companies are, of course, free to try, off their own bats, to compete with the American product with something that is of superior quality. In doing so, they may be able temporarily to gain a tiny foothold in the market and subsequently do profitable business with the Americans, which will enable them to incorporate European inventions into improvements to the existing system. This does not apply to a large-scale project that has partly been funded with tax money and that can only win or lose. Such a waste of Community funding only serves the interests of industry and the military machine.
The members of the MPF delegation to the European Parliament have supported Mr Glante' s report in order to give their backing to the implementation of the Galileo programme, but they are anxious to show their disagreement with the mixed Community and intergovernmental approach, which has been retained.
This project is a perfect illustration of one of the domains in which European cooperation is vital. The common interest is obvious and clearly defined. The Galileo system is crucial if we are to ensure the independence of the Member States of the European Union in the strategic domain of satellite position-finding, since it will mean that they no longer have to depend on the GPS, that the United States controls in a discretionary fashion.
On the other hand, in attempting to manage the project with a 'Joint Undertaking' , where the Commission, together with the ESA, would make up one of the two pillars, we would be running the risk of paralysing its implementation, causing disagreements, bureaucracy and delays and making it impossible to call upon competences outside the Union and so on. The only effective solution would appear to be a specific ESA programme, for ESA mechanisms have proved their flexibility and efficiency. Only a voluntary intergovernmental framework will permit the satisfactory resolution of the essential issue of the use of the system by the military.
. I wholeheartedly support this report by my Socialist colleague which will endow Europe with an independent technology which can be widely used for several practical purposes, including transport and telecommunications. It is increasingly vital that the EU should develop an independent technology from the only two which exist in Russia and the United States. Presently, we have a precarious situation whereby the EU is reliant on these two countries' systems which could potentially be called into use for military purposes at any point.
Financing for this project has always been a contentious issue: its financial underpinning must inevitably come from the private sector, but the ensuing relationship between the Joint Undertaking and the private sector must be carefully defined. This will preclude any conflict of interests or awkward ambiguity between the partners of this project. In light of this, it is a sound proposal to establish a development company which would effectively act as an arbiter between the partners of this project. Lastly, a monitoring committee which would observe the project throughout its creation will ensure that the project is as transparent and accountable as is necessary.
Joint motion for a resolution on the Middle East (B5-0101/2002)
Mr President, I am delivering this explanation of vote on my own behalf.
I voted for Amendment No 1 on the Israeli reservists refusing to serve in the occupied territories, against the instruction of the Group of the Party of European Socialists.
This instruction was given purely for tactical reasons, because if this amendment had been adopted, the Group of the Europe People' s Party (Christian Democrats) and European Democrats would not have voted for the resolution.
I feel, however, that if there are men and women in Israel and the Palestinian territories who have the courage to say no to war, there is a glimmer of hope, and this is a wonderful example of courage to which we must cannot, under any circumstances, fail to respond. In any case, I feel - and I want to believe - that history will prove these reservists right.
. (EL) The European Parliament resolution on the Middle East may ascribe some responsibility to the Israeli government, but it remains faithful to the general policy of sitting squarely on the fence, which is why the MEPs of the Communist Party of Greece abstained from the vote.
The Communist Party of Greece condemns the blatant violation of international conventions, international law and bilateral agreements by the Israeli government and, more importantly, the aggressive, barbaric tactics of the Israeli forces occupying the West Bank and Gaza. The barbaric move in cutting off President Arafat's headquarters - and hence, to all intents and purposes, the Palestinian Authority - in Ramallah is intolerable and we call for an immediate end to it. We also condemn the increased and indiscriminate use of violence by the Israeli forces against the Palestinian people, as a result of which the Palestinians have suffered hundreds of deaths and thousands of casualties among the civilian population and constant bombardment of their infrastructure, including their homes and fields.
We welcome the fight by the Palestinian people for a fair and peaceful solution in accordance with UN resolutions and we stand by them in their struggle to found their own independent state around the capital of East Jerusalem.
We also welcome all the Israeli democrats who oppose their government's barbaric policy, who are fighting for a fair and viable solution and who often risk their life by refusing to be party to their government's illegal and inhumane action. More importantly, we stand by the Israeli soldiers who refuse to murder civilians.
We consider that the ÅU's stand to date, despite its pronouncements to the contrary, has not helped to resolve the Palestinian question. On the contrary, by promoting the new order together with the USA and keeping to its tactic of sitting firmly on the fence between the murderers and the victims it is perpetuating the problem so that it can turn it to its advantage in accordance with its imperialist interests in the region and beyond.
We call on the governments of the Member States, especially of the countries represented at the UN Security Council, and the ÅU to raise the issue of increased tension in the Middle East, the failure to apply the UN resolutions already passed and their violation by Israel at the UN and to call on Israel to help find a fair and viable solution to the problem and recognise the right of the Palestinian people to an independent state, which will make a decisive contribution towards stability and security in the region.
. (PT) The situation in the Middle East is so serious that it requires urgent measures and greater solidarity in demanding an end to the continual illegal incursion by the Israeli army into territories under the control of the Palestinian National Authority, to the virtual house-arrest of President Arafat, to the extrajudicial execution of Palestinian representatives, to the violation of the most basic human rights, including the torture and killing of children, and to the destruction of Palestinian infrastructures and other installations funded by the European Union and by other donors. The international community must, as a matter of urgency, adopt new initiatives that lead to an end to the violence, to re-establishing trust and to reopening negotiations between the two sides, in accordance with international law and with the relevant United Nations resolutions.
Hence my support for the Joint Resolution which, although watered down, could express the European Parliament' s concern at this situation, repudiate the statements and actions of Ariel Sharon, and reaffirm that the solution to the problem, including the safety of Israel and peace itself, requires the State of Palestine to be recognised in conditions that are viable.
I regret the fact, however, that the majority of those on the right has refused to show solidarity with the Israeli army reservists who refuse to serve in the occupied territories, and whom history will show to be completely right, although I welcome the decision to send a very high level parliamentary delegation to the region to meet the Israeli and Palestinian authorities and to convey a message of peace to both communities, together with the European Parliament' s insistence on the need to urgently send international observers to the region. I hope that, this watered-down resolution of the European Parliament will at least be implemented immediately.
. (FR) At a time that is particularly tragic for the Middle East as well as particularly dangerous for world peace, at a time when the United States is no longer providing the impetus for the peace process, reverting to a more partisan approach, a time at which the Arab States seem to be stunned by the position adopted by the Americans, it would appear to be the clear responsibility of the Europeans to take the initiative and to try to overcome the current situation of violent impasse with diplomatic advances. Alas, however, we have yet to make any significant achievements. Member States which may have had the diplomatic ability to act are becoming paralysed by the collective mechanisms of the Union, which can only produce joint statements. The European Parliament resolution is just another manifestation of this European powerlessness.
There are murmurs from France. The suggestions are appropriate but France believes that it no longer has the strength to push them forward. The organisation in the occupied territories, of elections based on the theme of peace would act, however, as a lever that would force the Palestinians to adopt a clear position with regard to the Intifada and terrorism. The recognition of the Palestinian State by all, as a starting point for negotiation, going beyond questions of personality that muddy the waters, would allow the peace process to be relaunched on a more solid basis. Naturally, the European Parliament resolution makes no reference to these proposals, since, coming from a single Member State and not from a European authority, they cannot by definition, in the Union' s eyes, be pertinent. Not being supported by genuine political will, it is very likely that these proposals will vanish into thin air, when they could have put both parties back onto the path to political dialogue.
Motion for a resolution on terrorism (B5-0100/2002)
. (FR) The vote on our motion for a resolution against terrorism means we can state firmly once again that terrorism is evil by definition, is totally unjustified and should be eradicated at all costs.
The main characteristic of and driving force behind these unscrupulous minority groups is the imposing of their ideas and power through violence and fear. The causes of terrorism should not be confused with the means it employs. Terrorist leaders, whoever and wherever they are, have need of resources to be able to achieve their goals, namely:
money, first and foremost, from their personal fortunes or obtained through racketeering, criminal activity, drug trafficking or petrodollars...
foot-soldiers, which they find in fragile environments by playing on nationalism, religion, ambition, dreams, revenge, poverty or despair...
terror, which they impose on democracies and their citizens that are ill prepared to resist ... and always ready to negotiate compromises...
We remember all the terrorist movements and their actions over the last few years, whether it be the Baader-Meinhof gang in Germany, the Red Brigades in Italy, movements in Corsica, in Ireland or in the Basque Country, striking every day, not forgetting the massacres at the Munich Olympics, the suicide bombers in Tel Aviv and the networks of the fundamentalist multimillionaire Osama Bin Laden.
All these actions have a common goal: to destroy democratic systems by means of terror.
Combating terrorism should be the main objective of all democracies, wherever they may be. The ability to call upon a large amount of resources is needed in order to implement measures with determination, to mobilise the citizens, explaining to them what is at stake, and to strengthen the power of the public authorities at both national and European levels.
Without this...there is not much hope!
This is why I supported the European Parliament' s forceful and legitimate request to be closely involved in the actions of the Council in this area.
If we are to combat terrorism effectively, public opinion must be roused, and the European Parliament is the best representative of this opinion.
Joint motion for a resolution on development aid (B5-0034/2002)
. (FR) We are living in a world of unprecedented global wealth. This wealth, however, has never been so poorly distributed. Inequalities on a global scale have reached intolerable, appalling proportions. In 1960, the 20% of the world' s population living in the richest countries had an income 30 times higher than that of the 20% poorest. In 1995, their income was 82 times higher.
At the other end of the scale, almost three billion people live on less than USD two per day. More than 800 million are starving.
In September 2001, in the 'Millennium Declaration' , the international community committed itself to halving poverty by 2015. The international community must, from now on, make the move from these good intentions to positive action. Europe must provide the impetus for this action. Next March, in Monterrey, then in Johannesburg in September at the World Summit on sustainable development, the European Union must take the initiative and make concrete proposals and set a precise timetable to honour these commitments.
This offensive promoting development and combating poverty should be organised around four key ideas. The first is to increase public aid in considerable proportions until it reaches - at last - the objective of 0.7% of the wealth of the northern countries set more than 30 years ago. A major step was taken in this direction by the last 'Development' Council, which put this objective back on the agenda and called upon the Commission to set deadlines together with the Member States. We need, from now on, to establish a more precise and restrictive timetable.
Secondly, we need to provide new answers to the problem of the debts of poor countries. In order to do this, the number of debt restructuring operations that favour the education and primary health care sectors should be dramatically increased, along the lines of the 'debt-reducing and development contracts' (C2D) implemented by France. We need to go further than the HIPS 'heavily indebted poor countries' initiative and engage in a vast programme for the cancellation of the debt of developing countries. We need to think about the conditions of access of developing countries to international financing, in accordance with the guidelines mentioned by the French Prime Minister.
(Intervention cut short pursuant to Article 137 of the Rules of Procedure)
Napolitano report (A5-0023/2002)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for the Napolitano report. The Convention is extremely important and we all support it. However, I would like to take this opportunity to state that, in my opinion, there is a lack of democracy in the way the delegates from the European Parliament to the Convention were chosen. I feel, for example, that Mr Méndez de Vigo would have been much happier if the House had elected him by secret ballot, as the President of Parliament and you yourself, Mr Vice-President, were elected. Everybody would have voted for him and the vote would probably have been unanimous, but that would have constituted a genuine, democratic selection of candidates and therefore of Members of the European Parliament to this Convention.
I would like to point out here that although 'a good start is half the battle' , in this case, a bad start means working twice as hard. I hope that, in future, the appointment of European Parliament representatives to these important bodies will be more democratic.
Mr President, as Vice-President of Parliament responsible for relations with national parliaments, I very much welcome both the tone and the content of Mr Napolitano's report. I am convinced that his ideas will help us enhance what is already a good relationship between ourselves and our national counterparts. I strongly believe that this relationship is vital if we are to ensure that the EU is built on democratic foundations.
However, I agree with some of my colleagues when they emphasise that the regional parliaments which have legislative powers are an equally important part of ensuring democracy in all EU decision-making. To take my own country, for example, over half the work of the Scottish Parliament is not about implementing laws thought of in Edinburgh or even implementing laws coming from London, but in fact about implementing laws from Brussels - about ensuring that EU laws are properly transposed into Scottish legislation.
So while it is important that we look at national parliaments - and I continue to welcome the emphasis we give to that - we should also now consider how we might embrace the regional parliaments in our work.
I believe this is an excellent and very wise report, much like the rapporteur. I am personally in full agreement with this report, because I believe it takes the perfect approach. However, I have not taken part in the vote - despite agreeing personally with the contents of the report - owing to my appointment as a representative of the President of the Spanish Government in the Convention. Not because I believe there is any incompatibility - which there is not: either legal, material, ethical or any other - but, quite the opposite: the status of MEP - which I share with two other Members who have also been appointed by two other Heads of State and Government, in Greece and Luxembourg - gives added value to the Convention, which is a joint task and not one of opposition.
Nevertheless, also for personal reasons, which are much more symbolic or aesthetic, if you like, Mr President, I have preferred not to participate in the determination of an approach which will undoubtedly serve as a basis for the position taken by Parliament' s delegation in the Convention.
Although there is no incompatibility of any type, I would like it to be noted that my blank vote is purely intended to reflect the fact that I was present.
. (EL) The proposed resolution by the Committee on Constitutional Affairs is a move in the right direction, which is why I support it.
National governments are generally relegated to the edge of the European structure. Their role needs to be developed, not with yet another institution which will get bogged down in the red tape of the European Union, but by:
improving debates of European issues in national parliaments,
examining each minister's programme before it is presented to the Council of Ministers,
controlling the activities of the Council of Ministers,
setting up more high-profile committees on European issues in national parliaments,
involving national parliaments in drafting European legislation,
strengthening collaboration between the national parliaments and the European Parliament.
We voted in favour of Amendment No 21, and more specifically paragraph 3, of the report because we agree with the rapporteur that the European Parliament and the national parliaments within their respective areas represent the people of the EU. However, we do not believe that increased parliamentarisation of the EU requires the European Parliament' s powers to be extended where all the EU' s decisions are concerned. It is important to remember that intergovernmental cooperation takes place between governments controlled by the national parliaments, which also demand accountability.
We voted in favour of paragraph 7 of the report because we agree in principle with the rapporteur' s view that it would be an unfortunate development if the governments were to go overboard in developing new instruments for exercising power that exclude the parliaments' influence. At the same time, we would emphasise that - in spite of its being insufficiently rooted in parliamentary procedure - the open coordination method has been, and remains, a successful and welcome method of achieving increased integration, cooperation and results in areas not considered suitable for more supranational forms of decision-making.
We voted in favour of paragraph 8 of the report because we agree with the rapporteur that it cannot be regarded as legitimate - in terms either of the practicalities or of providing representation - for MEPs to have a double mandate, that is to say with seats in both the European Parliament and a national/regional parliament. Where seats in regional parliaments are concerned, we are nonetheless proceeding on the basis that the rapporteur is referring to such parliaments as have independent legislative power and not to such parliaments as have delegated decision-making power, such as the Swedish county councils. It should be possible reasonably to combine a seat in the latter type of parliament with a seat in the European Parliament.
. (FR) The Napolitano report reflects the traditional view held in the European Parliament on its relationship with the national parliaments: that these are isolationist and content to console themselves with the subordinate role of defenders of fragmented national interests.
This view clearly fails to take into account the fact that the most vibrant level of democracy is that of the nation state, and that to disregard this to too great an extent is also to disregard democracy. The European common good is not decreed from above, from a European democracy that is too weak to be anything other than a kind of technocratic smokescreen, but lies instead in the peaceful dialogue between the interests and aspirations of various national democracies.
There is a point, however, to which the Napolitano report claims, according to the explanatory statement, to have brought 'an extremely important innovation' : that is, the proposal of some sort of 'joint constituent power' . This, in reality, exposes the true intentions behind the report' s mollifying proposals: the idea is, in effect, no more and no less, to take away from the national parliaments the exclusive right of ratifying European Treaties and, therefore, of defining the competences of the European Union themselves.
This new 'constituent power' would be shared between the national parliaments and the European Parliament, as well as, as is stated in paragraph 21 of the resolution, by the Commission and the governments of Member States, which is truly unprecedented from the democratic point of view.
Such a reform would constitute a serious climbdown. The power to revise the Treaties, not to mention the 'constituent power' , belongs to the people alone, and certainly not to national or European executives; the people can delegate this power in certain cases to assemblies that have been elected for this purpose, such as the French parliament in the cases specified in Article 89 of the Constitution, but the European Parliament is not one of these assemblies, because no constituent power, or even the revision of treaties, is included in the powers specifically conferred on it by the people.
. The report confines the national parliaments to a role of scrutinising their respective governments, a role which has been curtailed ever since the extension of qualified majority voting in the Council broke the link between European decisions and those taken by each people separately. It also seeks to widen the powers of the European Parliament, failing to recognise that legitimacy is primarily granted by citizens at national parliamentary level.
In order to revitalise democracy in Europe, it is essential to give each people the visible power of decision at European level. Consequently, in future we must see national parliaments as standing at the centre of the decision-making process, rather than on the periphery. The Nice European Council in fact appears to have had an intuition of this when it placed 'the role of the national parliament in the European architecture' (and not on the fringes of that architecture) on the agenda for the next IGC.
Citizens in the European Union generally see elections to their national parliaments (and, in some countries, elections to the national presidency) as the fundamental democratic choice between, for example a left- or right-wing government. The legitimacy of democracy is today based on the elections to the national parliaments and, as a consequence, the institutions of the European Union must be adjusted to this fact. Most importantly, major decisions in the Council should have to be ratified by the national parliaments.
- (DA) SOS Democracy is unable to vote in favour of the Napolitano report because it does not give the decisive role to the national parliaments, which are the only institutions that have a close relationship with the people.
. (ES) The fact that the process of European integration is at such a decisive point, as a result of the enlargement under way, on the one hand, and the new political and economic challenges facing the EU, on the other, demands the cooperation of both the European Parliament and the parliaments of the Member States so that the citizens, via their legitimate representatives, may participate in this process.
Hence the timeliness of the excellent Napolitano report and my vote in favour of it. Since, while it is clearly necessary to guarantee the democratic control of Community policies and decision making, it is also clear that this control must be carried out while respecting each of the areas of parliamentary activity.
In this respect, I believe the commitment given by Mr Napolitano, as chairman of the Committee on Constitutional Affairs, to draw up a report in the near future on the role of parliaments in the constitutional regions within this process is particularly positive.
The regions with legislative powers are a fundamental part of the mechanism, and not only because they are closer to the citizens, but also because the parliaments of these regions, as legitimate representatives of the people making up the Union, have the right to participate within the framework of their competences in the control of the legislative process for Community policies and to have a voice so that they can defend their interests.
. (FR) Whilst I generally support the Napolitano report, I abstained in the final vote because I believe it premature to conclude against the possibility of having a second European chamber or Senate for the Member States. It will be the task of the forthcoming Convention to develop these ideas, and to draw its own conclusions on the institutions to be created, or not to be created, depending on the global architecture that will eventually be retained.
. (NL) Much of the power robbed from the national parliaments for the sake of European unification has not ended up with the European Parliament, but with the national governments. That is why the EU' s existence has enhanced the power of Ministers and Secretaries of State. The way in which they reach agreements with each other within the Council cannot be verified by the European Parliament or the national parliaments. If a decision is made which clashes with their national public opinion, they can always say that they themselves wanted things differently, but that it was the neighbours that prevented this from happening. The Ministers of the neighbouring countries come up with the same excuse. This intergovernmental method of decision-making is no longer a guarantee that the diverse wishes that prevail in the Member States are taken into account. I therefore call for an interparliamentary method of decision-making, rather than an intergovernmental one. The European Commission makes proposals, the European Parliament decides on these at first reading and, subsequently, the national parliaments individually debate the applicability of these decisions to their own countries. In this model, the Council no longer fulfils an independent, decision-making role. Unfortunately, the proposals by Mr Napolitano do not go that far yet, but he is right to reinforce the role of the parliaments at the various levels in respect of the governments.
. (PT) I felt obliged to vote against the Napolitano report although I acknowledge that its resolution reflects a range of positive concerns about the role of national parliaments, both in exercising control over their governments, especially when these governments are involved in defining and implementing European policy, and in producing this policy.
I also acknowledge, as I mentioned expressly in my speech, that the rapporteur was able, in part, to include in the document some of the proposals put forward in the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, for which I was draftsman.
Nevertheless, I cannot agree to some of the conclusions that have been adopted, which I feel are of great political significance. Amongst these, I would highlight item 21, on the emergence - by means of the Convention - of a constituent power, albeit exercised jointly by the European Parliament and the national parliaments, the Commission and the governments of the Member States, and the outright rejection of a future Senate (item 17), which could, in my opinion, destroy the principle of parity between the Member States of the Union.
Through this explanation of vote I have made my position clear, because, in addition to the objections I have stated, which determined my vote, I feel that Mr Napolitano deserves my intellectual respect for his work and for his efforts to increase the role of national parliaments in the EU, rejecting the simplistic plan to give the European Parliament exclusive rights to represent Europe' s citizens and to be the guardian of democracy in the relationship with the other institutions of the Union.
Pohjamo report (A5-0006/2002)
. (DE) My group agrees with Mr Pohjamo's own-initiative report. Positive effects have not yet been forthcoming, to the extent we had hoped, from the current provisions of the law and from the reform of the structural funds within the Agenda 2000 framework.
The following, in particular, need to be optimised:
the lengthy negotiations on programmes between the Commission and the Member States
the complicated financial provisions
the involvement of the regions in the implementation of programmes and projects
the expenditure on administration, and
the non-binding nature of the monitoring of project implementation.
Unless further structural changes are made in the administration of the Structural Funds, it will continue to be scarcely possible to resolve the problem posed by the decrease in disparities between the Member States not being reflected by a decrease in those between the regions within them. Such changes must, in particular, cover the following aspects:
time limits on projects
discontinuance of the financing of projects, the realisation of which overruns the timescale envisaged
the redistribution of Structural Funds resources from countries not availing themselves of them to those which have submitted sufficient qualifying projects
greater weight to be given to infrastructure projects which promote employment.
Enlargement of the EU makes it a matter of urgent necessity that the Commission should produce, by 2003 at the latest, definite proposals to guarantee that present Member States should suffer no detriment as regards structural resources and that the countries that are candidates for accession should be treated equally in line with the tasks of a common structural policy.
There is no other way to achieve the objective of long-term reduction of existing differences in levels of development and the consequent enhancement of economic and social cohesion. The amendments tabled by my group have also supported this statement of political objectives.
- (NL) As long as the structural funds remain unchanged, there will be tension between the regional side and the European side. Viewed from the regional angle, this is about the regions' own funding to which they are entitled and which they must be able to spend independently and as freely as possible. From the European angle, this is about European money that can only be made available under strict conditions for use in regions and cities and that must be demanded back if deadlines are exceeded or the planned spending plan deviated from. These clashing demands can only be brought into line with each other following much official, preliminary consultation and a great deal of inspection. This means that high expenses and much bureaucracy are involved in spending these funds. It might be preferable for Europe to confine itself to the redistribution of funds that can be freely spent for the benefit of investments in regions suffering from a disadvantage, a crisis or a geographical location that is economically disadvantageous, and keep interference in spending to a minimum, or eliminate it altogether. Such a change would allow European officials to be deployed on other tasks on which work still needs to be done and would put an end to the needless re-circulation of funding from rich Member States back to the same rich Member States. That might result in fewer propaganda hoardings sporting a European flag, but it would be far more effective.
. I wholeheartedly applaud the call for EU Structural Funds to be made more efficient and more result-oriented. Indeed, Structural Funds are a prime way in which European citizens can be made to feel that the EU is doing something for them and it is crucial that the widespread impression of red tape and bureaucracy is not confirmed. All too often, the execution of Structural Funds has been bureaucratic and the implementation slow and inefficient. With considerable successive growth in the amount of money allocated to the Structural Funds, it is vital that the principles of productivity, regional added value and quality should not only be reiterated, but also vigilantly monitored.
The effective allocation of the Funds requires the cooperation of all levels of European government. National governments have a role to play in freeing up the execution process and I favour the call by MEPs for a more direct channelling of Funds to the regions. In addition, the Commission should be more proactive in approving guideline documents, thus further freeing up the process. Finally, the consideration of Structural Funds and enlargement is apt: the EU could use this opportunity to allocate Funds more effectively, first time round.
Musotto report (A5-0007/2002)
Fatuzzo (PPE-DE). (IT) Mr President, I would like to point out - this document concerns the economic and social cohesion of the regions of the European Union - how important it is in the opinion of the Pensioners' Party and myself that the forthcoming enlargement of the European Union should not bring about any change in the major cohesion policy implemented through the Structural Funds. I feel that it is the duty of all the wealthiest regions of Europe to contribute, both financially and otherwise, to the progress of all the other, less wealthy, poorer regions, for I am sad to say that there are still poor regions in all areas of the European Union. With this in mind, I therefore voted for the Musotto report.
. (FR) I would firstly like to thank both our rapporteur from the Committee on Regional Policy, Transport and Tourism, Mr Francesco Musotto, and indeed the whole of this committee for the high quality work they have presented.
To vote for this report is, as far as I am concerned, first and foremost to underline the fact that the principle of cohesion and thus of solidarity and the integration of the peoples and territories of the Union is enshrined in the Treaties and, this being the case, it is essential that it be defended.
The fact that the progress made has been uneven, and, more importantly, that unacceptable regional disparities remain, giving rise to the marginalisation of the less developed regions, should therefore be underlined - and this report does so - in an appeal to the States to support the efforts for regional economic convergence made at European level. The report' s authors, who, quite rightly, think it essential to ensure an extremely high degree of consistency between action taken at a European level under the heading of cohesion policy, and Member States' domestic policies that support development, therefore call on the Member States, in accordance with the principles of additionality and subsidiarity, to support this drive for regional economic convergence instigated at European level, by means, for example, of an appropriate investment policy.
This drive is all the more important given that we must overcome the challenge posed by enlargement. Cohesion should, in this regard, be even greater if we want to avoid these disparities between regions dramatically increasing upon enlargement.
Finally, I will fully support Amendment No 49, which underlines all the possible shortcomings of the 0.45% of Community GDP devoted to cohesion policy, if we want to establish an effective cohesion policy that brings genuine solidarity.
. I voted in favour of this report, but would like to stress some key aspects in relation to fisheries policy. The preservation of historical fisheries interests is inextricably linked to economic and social cohesion in fisheries-dependent communities.
Under the principle of relative stability, the proportions of stocks allotted to given states in given fisheries remain constant. When catch opportunities increase or decline in a given fishery, all states with legally recognised stakes in that fishery derive a proportional share of the spoils. Relative stability is fundamental to fisheries policy and the maintenance of fish stocks, and should not be undermined. Moreover, the importance of the Hague preferences must also be stressed. The Hague preferences recognise the extent to which many coastal communities are fisheries-dependent and offer additional protection. The socio-economic role of these arrangements cannot be exaggerated - they must be maintained as not only fundamental to the Common Fisheries Policy but also integral to the basic objectives of cohesion policy.
Finally the importance of FIFG funding must be emphasised when it comes to fisheries-dependent communities, and in particular with regard to fleet renewal for safety reasons for a sector that operates in a clearly hostile environment.
. (FR) I believe there is a fundamental contradiction between the so-called cohesion policy and the neo-liberal tendencies which dominate in Europe; in fact, widespread competition and privatisation run counter to genuine harmonisation. This involves the extension of funds providing the necessary transfers and adjustments, which would, in turn, introduce positive distortions rather than pure market phenomena and the blind quest for profitability. These funds could be provided by a unified tax on capital returns.
The Musotto report recognises this contradiction in its own way, for example by underlining "the need to adapt competition policy and fiscal policy" . However, it immediately feels the need to make up for this by singing the praises of a private-public partnership. In spite of their tentativeness, the report' s suggestions are sound: it calls for a better assessment of the effects of enlargement and considers the 0.45% of Community GDP devoted to cohesion policy to be a minimum. This is why I did not vote against this report, even if it falls far short of the requirements of a genuine policy for solidarity and equality on a European scale.
. The EPLP welcomes the conclusions of the Musotto report on Cohesion. However we believe it is premature in the debate to take a fixed position on the future options for designating European Assisted Areas.
There will continue to be areas of need in the UK post-2006 and we would like the Commission to assess the role that both a safety net mechanism and transitional funding could play in assisting poorer regions of the UK post-2006.
It is disappointing that the British Conservatives failed, among others, to support this amendment. In addition their failure to support a stronger role for local and regional governments in the management of European funding is a blow to democracy and partnership.
. (PT) This report has the merit of making a reasonable diagnosis of the current situation with regard to economic and social cohesion within the European Union. We agree, in particular, with the emphasis it gives to the fact that cohesion is, under the terms of the Treaties, one of the pillars of the Community. We also agree with the explicit reference to the delays in fighting asymmetries in development and in standards of living and even to the steps backward being seen in regions of some countries. We must also agree with the need the report expresses to provide continuity and to strengthen future regional policy and, therefore, to oppose the possible withdrawal of some regions from Objective 1, for purely statistical reasons.
Nevertheless, and with regard to the causes of these situations of delay and backsliding, the report does not go as far as we would have liked. Furthermore, in terms of the inadequacy of financial resources made available for the objective of cohesion, it omits essential aspects such as the absence of a redistributive aspect to the Community budget and the absolute need for a revision of the financial perspectives, all the more important on the eve of enlargement. The report also ignores some crucial factors for the least-developed regions, particularly the harmful effects and, consequently, the need to revise macro-economic, financial and sectoral policies, which often prove to be profoundly inappropriate for these regions.
One of the greatest achievements of European integration was a result of the decision, in 1975, to bring about the solidarity and cohesion needed to reduce the gap between the economic levels of all the EU States and regions. Today, we can say that the way we adapt our Community cohesion policy with a view to enlargement will determine the quality of the Union' s future development.
The European Parliament has, quite rightly, for a long time supported the idea that an appropriate economic and social cohesion policy cannot be reduced to the level of taking from the rich to give to the poor.
It is the analysis of genuine needs, magnified by the prospect of enlargement, that should be considered as a priority, and not fixed references to budgets set in the past for different contexts. For, as the European Commission points out, enlargement will increase the development differential between the centrally located territories, on the one hand, and the peripheral and outermost regions on the other.
In this regard, I would call for the outermost regions to continue to be considered a regional and cohesion policy priority, through further advances to be made with the implementation of Article 299(2) of the Treaty.
Furthermore, we need to adapt competition policy, particularly national regional aid, and tax policy in order to strengthen regional and cohesion policy, with the understanding that the Structural Funds are not sufficient to counterbalance the handicaps and the delays in development accumulated over several decades.
We also need to prepare for the revision of the common agricultural policy and rural development, in order to better coordinate the urban and rural dimensions of regional development. Finally, it would appear urgent to create a European monitoring centre for territorial cohesion.
(Intervention cut short pursuant to Article 137 of the Rules of Procedure)
Kratsa-Tsagaropoulou report (A5-0022/2002)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for Mrs Kratsa-Tsagaropoulou' s report, which concerns women in Mediterranean countries, too. In this regard, I would like to call upon all the Members to undertake to ensure that the European Union unilaterally extends the scope of Regulation 1408 on pro rata payment for the period of time a person has worked in the States of the European Union to all the citizens of southern Mediterranean countries, who have worked for many years in Europe and have the right to receive a proportionate pension for the work they have done in Europe, above and beyond the provisions of the relevant conventions.
Mr President, this report creates a depressing picture of the situation of women in some Mediterranean countries. It demonstrates that they are disadvantaged economically, that they are disadvantaged in terms of health and, perhaps most significantly, in terms of education, with the levels of literacy among women in some Mediterranean countries way below that of men.
It is important that Parliament draws attention to that issue, but that is not sufficient. We should also ensure that EU policies are designed to help women improve their standing in some of those countries. For example, the MEDA programme so far has no lines particularly dedicated to the education of women, to improving the health care of women. We should look at that. We should also look at the way our economic relations with some of the Mediterranean countries operate and see if they could be used to enhance the status of women, for example, by supporting women's cooperatives and other activities.
. (FR) At first sight, we could ask ourselves why we need to be particularly concerned about the promotion of women' s rights in Mediterranean countries.
Equal opportunities policy is the same throughout the European Union. We do not for one moment think, for example, that due to the particular circumstances or the mentality of men in Mediterranean Member States, implementing equal opportunities policy, a policy which is now firmly grounded in the Treaty of Amsterdam, would be any more difficult there.
We would not even call the men from these countries 'macho' . They are certainly no more or less macho than men from Northern States.
But it is clear that, in Mediterranean countries that are not, or not yet, members of the European Union, the situation of women is more worrying in many regards, and that we need, and this is perfectly legitimate, to devote more attention to trying to remedy incidences of unacceptable discrimination.
I am therefore in favour of this report, with two reservations. I believe that positive actions such as those laid down in paragraph 5b of the resolution and the creation of infrastructure should permit not only women but men as well to combine working and family life.
Paragraph 14 advocates the possibility of creating a Euro-Mediterranean Development Bank. Do we really need to create a new bank, when we already have the European Investment Bank, which is quite capable of granting loans within the framework of the Barcelona process?
We need to be wary of creating precedents. If we create a Euro-Mediterranean Development Bank, why not create one for the Baltic Sea, the North Sea, or anywhere else for that matter?
(Intervention cut short pursuant to Article 137 of the Rules of Procedure)
Hermange report (A5-0009/2002)
I voted for this report, which is an excellent initiative for creating a coherent, clear and effective policy at Community level on the problem of illiteracy. This is a problem that has never received the attention it deserves, probably because until very recently it was taken for granted that the more highly developed countries did not have problems of illiteracy due to their systems of compulsory education. It should be noted that the last Community actions specifically concerning this problem were approved in 1987.
Nevertheless, the OECD report on reading and writing, published in June 2000, clearly shows this not to be the case, in other words, that illiteracy is a reality in our countries, entailing high economic and social costs.
The OECD defined literacy as "the reading and writing abilities that adults use in their everyday lives, at work or in the community, to achieve their objectives, to acquire knowledge and to increase their potential" . This being the case, the existence of illiteracy is a negation of one of the most basic human rights, which is the right to education, and is also a barrier to access to other rights, because it prevents people from improving their standard of living, restricts access to the labour market, limits individuals' freedom of expression and, consequently, their participation in society, and prevents them from enjoying the civic rights to which they are entitled.
The figures available to us on the scale of this phenomenon at Community level cannot be underestimated, because they affect a considerable percentage of the population of the Union European between 15 and 65 years of age. It comes as no surprise, but always with considerable unhappiness, that my country, Portugal, is the worst affected. Unless something is done, this problem will only get worse.
(The President cut the speaker off pursuant to Rule 137 of the Rules of Procedure)
. (FR) Whilst recognising the fact that knowing how to read and write is a right for all, the report will be of little help in promoting a policy that can really make a difference in the fight against illiteracy.
I feel that the references made to teachers and trainers are only useful if we safeguard a genuine recruitment policy in national education, because this is a public service remit.
There are, in effect, tens of thousands of unfilled teaching posts throughout Europe. The recent demonstrations by primary school teachers and parents in the Nantes region against the closure of classes and for the creation of jobs and a limit on class sizes are an illustration of this.
Finally, it is the damaging effects of liberal policies - unemployment and attacks against public services - that are the cause of an upsurge in illiteracy. If we are to combat illiteracy, we must also combat poverty.
However, as the report does propose a certain number of positive measures such as equal access to fundamental rights for all, non-discrimination and equal opportunities, as well as specific aid to the EU regions most affected by this by this form of social exclusion, I voted for this report.
Hermange report (A5-0004/2002)
The EPLP has voted for the Hermange report on the scoreboard implementing the Social Agenda because there are many positive aspects to this report on the European Social Agenda.
However, there are several areas of concern where the report calls on the Commission to supply information on how it proposes to act on a number of requirements that are in the Social Agenda but which the EPLP did not support in plenary in 2000.
In paragraph 14 the EPLP could not support the call for a European right to strike and abstained. The EPLP feels that this is already dealt with by Member State legislation and is also covered in the Charter of Fundamental Rights.
That concludes voting time.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is a debate on topical and urgent subjects of major importance.
Terrorist attacks in India, in particular against the Parliament
The next item is a joint debate on the following five motions for resolutions:
B5-0053/2002 by Mr Collins on behalf of the Union for Europe of the Nations Group,
B5-0061/2002 by Mr Mann, Mr Morillon, Dr Tannock, Mr Sacrédeus and Mrs Maij-Weggen on behalf of the Group of the European People' s Party and European Democrats,
B5-0072/2002 by Mrs Frahm on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0081/2000 by Mr Sakellariou and Mr Van den Berg on behalf of the Group of the Party of European Socialists,
B5-0089/2002 by Mrs Lynne on behalf of the Group of the European Liberal, Democrat and Reform Party,
on the terrorist attacks in India, in particular against the Parliament.
Madam President, 13 December 2001 was a black day, not only for relations between India and Pakistan. The attack on the Indian parliament by radical Islamic terrorists was an assault on the nerve centre of the world's largest democracy, on a freely-elected representative institution and on a multi-ethnic society. The aftermath has seen troops mobilised on a massive scale and weapons systems massed in a threatening manner.
There is great danger that raids by terrorists will gain them access to these weapons. The situation has been made more acute by the attack on the American cultural centre in Calcutta, which is suspected to have been the work of militant Muslim fundamentalists. Pakistan has for some years been suspected of affording Islamic extremists a safe haven and giving them logistical and material support. This time, though, President Musharraf ordered action to be taken. Around 1 500 suspects were interned and some 400 offices belonging to Islamic extremist organisations were closed. This is something that gives cause for hope.
The involvement of President Musharraf, a military leader, in the international anti-terrorist alliance has without a doubt helped bring his country out of isolation. His words on television to the effect that he wanted to be consistent in fighting terrorism, must, though, be matched by actions. It is much to be desired that those Taliban fighters who have gone to ground in Pakistan should be unmasked and arrested. The radical Islamic religious schools, which are an intellectual breeding ground for the Taliban, must undergo organisational restructuring and the reform of the content of their curricula. What is most important, though, is to investigate the causes of the sympathy for the Taliban and of the continuing adulation of them as freedom fighters over wide areas of the country.
There is a need for intensive intellectual engagement here, which requires that state education be made a priority. People whose good education at school has gained them self-confidence and the capacity for critical judgement will also be in a position to resist all kinds of dictatorship and all forms of manipulation. Pakistan must come to accept the idea of religious freedom for minorities. This has been brought to our minds by, among other things, the most recent massacre during a service in a Christian church. The Islamic terrorists responsible for it have still not yet been caught.
Anti-Christian discrimination - including at the hands of the public authorities - must become a thing of the past, as must the persecution of other religions. India has demanded that Pakistan expose and extradite the ringleaders behind the attack on the Indian parliament, and it is quite right to do so. Actually doing this, though, will require a great deal of patience. The Indian rocket tests are ineffectual as a means of exerting pressure and constitute a provocation with counter-productive effects.
The Group of the European People's Party/European Democrats calls on both parties in the conflict to bring all diplomatic means to bear on this crisis situation. We must see to it that military force is renounced. It is a matter of concern for me as vice-chairman of the delegation to the South Asia Association for Regional Cooperation that Pakistan should finally ratify and implement the SAARC Convention on Suppression of Terrorism. Overall, the path mapped out by the Lahore and Simla Agreements must be followed. The European Union is very well able to play the role of a respected mediator, which surely all the parties want. Our balanced policy has earned us a great deal of trust over the years. Both these States and the security needs of South-East Asia as a whole are deserving of our commitment.
Mr President, recently, at the beginning of last month, we faced the unforeseen possibility of a heated exchange between India and Pakistan. Luckily, this exchange was avoided thanks to the sense of responsibility demonstrated by both sides. In other words, following the heated clash and the circumstances in which it took place, and rightly so, with the terrorists in Afghanistan, there was a risk of yet more unfortunate developments between two large countries with nuclear capabilities.
However, this does not mean that the problem has been resolved. In this sense, the purpose of our debate here today is to remind both countries, both India and Pakistan, of their responsibilities towards their people and the neighbouring region. At the same time, however, we too need to assume our responsibility, as the European Union, to help find a peaceful solution to all the differences in the area, to respect for international law and human rights and to anything and everything relating to the Rule of Law and human rights.
However, this endeavour should not lead us to overlook the fact that Pakistan does indeed have a serious human rights problem, serious problems with democratic issues and serious problems with religious minorities. These problems are not being raised here in order to accuse Pakistan or in a gesture of friendship towards India. On the contrary. They are being raised as urgent priorities which both countries need to address, for their own good, for the good of the area and for the sake of peace in the area. Both countries are responsible for the stability of the area. And both countries are responsible for future developments, so that these areas can stop being areas of poverty, misery and conflict. In this sense, I believe that today's resolution and unanimous support for it from all sides of the House will make both a symbolic and a substantial contribution.
Madam President, let me say from the outset that I condemn terrorism wherever it takes place. But I condemn in particular the attacks on the Indian Parliament and the US cultural centre. There is no justification for terrorism, whatever the perceived provocation.
But we have to look at the root causes of terrorism. That is why I am delighted that we have widened this resolution, even though we were unable to change the title; I would not like us to think that we are linking any country or organisation with these attacks. We still have no real knowledge of who perpetrated them so I am very pleased that the Indian government is investigating it and that Pakistan is helping with that investigation.
It gives me the opportunity to address the wider problem: the threat of war again between India and Pakistan. I welcome President Musharraf's announcement that he is clamping down on terrorism, but it is also important to look at the dispute over Jammu and Kashmir, which has been going on for over 50 years. I repeat the call for the EU to offer its services as a facilitator to both sides and to take account of the relevant UN resolutions. What I am proposing is something similar to what Senator Mitchell did in Northern Ireland. The people who continue to suffer are the ordinary people and civilians of India, Pakistan and Kashmir. People who say a facilitator provided by the EU, the Commonwealth or the UN is no way forward are not offering any alternative. We have to find an alternative to the bloodshed and to the continuation of this dispute. I hope we will vote for the resolution, to demonstrate not only our horror of terrorism but also the desire to find a solution to the tension within this region.
Madam President, on 13 December last year an appalling and vicious attack occurred on the parliament of the Indian Union in Delhi, which is their most visible symbol of democracy and secular nationhood. Let us not underestimate the danger this posed as, had it succeeded in killing the assembled government ministers and opposition leaders, it could have heralded a war between India and Pakistan, both nuclear powers with massive conventional land forces as well - although India has at least declared a policy of no first use of its nuclear arsenal, unlike Pakistan.
The responsibility was soon traced to militant Islamic terrorist groups based in Pakistan, with full support and training from the Pakistani government, and also responsible for the earlier attacks in Srinagar against the Kashmiri State Assembly. This is in clear violation of Security Council Resolution 1373 forbidding states from sponsoring terrorism against other states. Nevertheless, I welcome President Musharraf's change of heart in backing the United States in their war on terrorism which toppled the Taliban regime and destroyed the al-Qa'ida network in Afghanistan, even though this regime was largely a creation of Pakistan's interservice intelligence agency; in particular, his speech of 13 January promising reforms of the madrassas, or religious schools, which fomented so much hatred of the west and bred an atmosphere conducive to the massacre of Christians peacefully at worship last year.
This is a promising start, but Pakistan has yet to accede to the request to extradite the 20 ringleaders of the plot. There are deep concerns that the kidnapping of Wall Street journalist Daniel Pearl may have involved renegade pro-Taliban members of the Pakistani security forces. There is now also some evidence from e-mails that the controller of the shoe-bomber Richard Reid, from my country alas, may have been based in Pakistan. I call, therefore, on Pakistan to ratify the SAARC and all UN conventions on terrorism and I congratulate India on its restraint in the face of provocation and on its joint declaration with the EU in November last year against terrorism.
During the Afghan war in the 1980s we in the west supported Islamic militant ideology in order to oppose the spread of communism. America, alas, paid the price on 11 September. Will the west again repeat this mistake?
Madam President, I should like to express the Socialist Group's deep concern about the growing phenomenon of fundamentalist terrorism, not only in India but all around the world. I express our concern about the threat this poses to democratic societies and reaffirm that acts of terrorism anywhere in the world threaten peace and stability, but no more so than in India and Pakistan at the moment. Both of these possess nuclear weapons and one of them at least has not disavowed first use of those weapons.
We support India's demands for Pakistan to contribute to a full investigation into the attacks on the Kashmiri State Assembly and the Indian Parliament. But we urge both sides to do all they can to avoid slipping into the prospect of war. That will require willingness and leadership on behalf of both India and Pakistan, and President Musharraf in particular. The only way forward is through negotiations. We hope that India and Pakistan, with the support of the European Parliament, can take that road rather than the much more dangerous road for themselves and the rest of the world.
Madam President, Commissioner, ladies and gentlemen, I think that we have had a close shave, particularly because a first text was distributed, signed by both Mrs Lynne and Mr Elles, which was truly unacceptable. The work - particularly work that has been done through the night over the last few days - has significantly enhanced the text and has resulted in a document which, although still not perfect, is acceptable.
We must bear in mind the title of and the reason for this resolution, namely the terrorist attacks in India. Therefore, the resolution is, first and foremost, an expression of solidarity with the victims of these attacks. Dr Tannock outlined to us the disastrous effects that this attack could have had on the whole of the ruling class in India.
I think that the resolution underestimates them, just as we, I believe, are to a certain extent overestimating the effect of what are still, at this stage, only statements made by President Musharraf. As Dr Tannock quite rightly pointed out, not all the madrassas, or religious schools, have as yet been closed down, and it is therefore vital that we maintain a firm approach towards Pakistan.
Furthermore, I would also say to Mr Souladakis that, in this case, balance is no real guarantee of democracy. We are forgetting that India is a democracy and has been one for over 50 years. Democracy is and must continue to be a reference point for Parliament. India is a developing country, which for more than 50 years has continued to strengthen its democracy with the population as it stands. There is almost no other situation like this in the world. There is China - India' s great neighbour, a great market, an Eldorado for many of our fellow Members. And then, there is this great country that we all too often forget, where the Commission has made a fair amount of progress over the last two to three years. The first EU-India summit has been held, and has been followed by a second one, but this is really not enough.
By virtue of its system of government and of its will to forge ahead with its development whilst respecting democratic values, India should serve as a point of reference for our cooperation policy with all the countries of the world. India' s difficulties are infinitely greater than those of many other countries, in which we continue to tolerate a dictatorial regime, fundamentalism and other similar scourges.
I would therefore like to thank the Members who worked late into the night to transform the basic text and to make this into a document that supports India. I think that we could have gone further in our support and that we must continue to exercise extreme caution where Pakistan is concerned, because Pakistan has, on many occasions, indicated its good intentions, but it is still not going far enough.
Madam President, I should like first of all to congratulate Mrs Cederschiöld on becoming the first Swedish Vice-President of the European Parliament. I want to say how delighted I am at her election.
What happened on 13 December of last year in the Indian Parliament was unprecedented. The Parliament of a democratic, pluralistic country was attacked by militant Islamicist groups. Parliament - the very heart of democracy - was exposed to a brutal assault. People were murdered. Democracy as a whole was called into question by these militant Islamicists.
It is important that we ourselves should try to understand emotionally what happened in New Delhi on that day. Imagine if our own Parliament here in Strasbourg or our national parliaments - in my case, the riksdag in Stockholm - were to be exposed to a terrorist attack. We should react in the most vigorous way. It is perhaps difficult for us, as Europeans, properly to understand the real seriousness of what happened.
I want to address Commissioner Diamantopoulou and mention something about the Islamic religious schools, or madrassas as they are called, in Pakistan. I believe that the Commissioner and the European Union have an incredibly important task when it comes to promoting a form of education in these schools that is based upon the ideas of love and of love of one' s neighbour and does not see other religions or other political outlooks with the eyes of hatred, for it is in these madrassas and other Islamicist contexts that hatred is disseminated.
Dear friends, the Taliban regime in Afghanistan has fallen, but the Taliban regime' s mentality of hatred and violence, of calling other people 'infidels' and seeing them as inferiors, is a frame of mind that still exists. I would call upon Mrs Diamantopoulou to do everything she can to ensure that it is tolerance and the ideas of love and love of one' s neighbour that come to characterise education in Pakistan and, of course, in schools in the Middle East too.
Religion should be all about ennobling the soul, promoting lofty ethics and morality and giving people spiritual values - not about serving the causes of violence and hatred. Pakistan operated as a training ground for the Al-Qa' ida terrorists. It was one of three countries in the world that recognised the Taliban regime. Afghanistan' s Taliban ambassador to Pakistan was allowed to remain there following the attack on the United States on 11 September. Pakistan has a very great deal to put in order. What President Musharraf has said is important. We are now waiting for him to take vigorous action.
Thank you for your kind words regarding the election of a Swedish Vice-President. Her election has meant a lot to us Swedes.
Mr President, I too should like to congratulate you and wish you every success in office.
This resolution by Parliament is to be welcomed with satisfaction. The Members of the House have stressed that what happened was an exceptionally serious terrorist attack against the supreme institution of greater global democracy. The European Union has unanimously expressed its outrage at this event. The Council has made a number of statements condemning these incidents and expressing the solidarity of the European Union with the Republic of India. The Council and the Commission have also stressed repeatedly that Pakistan must continue and expand its anti-terrorist policy. India is asking for Pakistan to take specific action to demonstrate that it is determined to stamp out all forms of terrorism, a perfectly legitimate request.
Following the attack on 13 December, we have witnessed an unprecedented influx of troops along the border between the two countries and the increased tension and military clashes are causing concern. We therefore welcome the announcement by the President of Pakistan, General Musharraf, on 12 January, announcing drastic measures to combat terrorism and religious fanaticism. It is a step in the right direction and will help to defuse the tension between India and Pakistan. The Commission will continue to draw both sides' attention to the need to cooperate rather than take the military option. Next week, when the European Union and India meet at ministerial level on 14 February, the troika's message will be twofold. First it will assure India that it has its full support in combating terrorism, as agreed in the declaration against terrorism at the second summit, and secondly, it will encourage both sides to return to the negotiating table as quickly as possible and to start withdrawing their troops.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place at 6.30 p.m.
Humanitarian aid for Goma
The next item is a joint debate on the following five motions for resolutions:
B5-0058/2002 by Mrs Maes, Mr Rod and Mr Lannoye on behalf of the Group of the Greens/European Free Alliance,
B5-0065/2002 by Mr Van Hecke and Mrs Maij-Weggen on behalf of the Group of the European People' s Party and European Democrats,
B5-0073/2002 by Mr Sylla, Mr Miranda, Mr Sjöstedt and Mr Koulourianos on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0082/2002 by Mrs Sauquillo Pérez del Arco and Mr Van den Berg on behalf of the Group of the Party of European Socialists,
B5-0090/2002 by Mrs Sanders-Ten Holte and Mrs Dybkjær on behalf of the Group of the European Liberal, Democrat and Reform Party,
on humanitarian aid for Goma.
Madam President, Commissioner, ladies and gentlemen, it never rains but it pours, but this especially applies to the distressed population in the east of the Democratic Republic of the Congo. Not only have they suffered under conditions of war for years, resulting in numerous refugees, and occupation by neighbouring Rwanda, their plight has now also been compounded by volcanic eruptions. Recent tragic reports confirm the miserable situation the population is in. The short dry season has started and a blanket of heat has descended on the country. There is toxic dust, and toxic vapours are emerging from the lava. The population has no firewood and uses the heat of this lava stream for their cooking fires. You understand that this is a miserable situation involving a city which - at least in part - is reminiscent of Hiroshima in terms of destruction.
The section of the city that was not affected by the eruption lives its normal life, insofar as this is possible under these circumstances and under the occupation. This means, therefore, that it is very difficult to distinguish the real victims from the others, and it is currently hard to tell who is suffering the most. This is a report which I have also found confirmed in a recent communication by the Bishops' Conference which complains about the fact that the rations supplied are, in fact, insufficient, while the food supply is adequate; that a large section of the city has been razed to the ground but that it is hard to tell who are, in fact, the people who have really been hit. Surveys have been carried out, but the results of these are yet to be confirmed.
Fortunately, a stream of international aid has been set in motion, and the European Union has played a prominent role in this. I feared that, in my speech here, I would have to pass on a few complaints, for they are obviously brought to my attention. For example, I hear that all aid has to go via Kigali, and that the situation is being taken advantage of there. On the other hand, I have been told that Kigali airport is the most convenient in terms of freight handling, and that aid is no longer being hindered at the moment.
I know that aid has been supplied by the Democratic Republic of Congo to Bukavu and that it has to leave from there. However, that aid is labelled as aid from the Congolese population, and the occupying forces therefore do not allow the goods to be distributed.
I therefore want to put your minds at rest in a way, but the measures announced by the European Parliament are absolutely vital.
Madam President, Commissioner, ladies and gentlemen, I would actually like just to further underline Mrs Maes' impressive description of the sufferings of the population, but I also wish to address a few other aspects, which perhaps have rather more to do with organisation and also with the political environment.
Organisational matters first: we hope that ECHO, the European Union with its aid, will no longer be hindered by anybody and will be able to get aid to the spot as quickly as possible. We also hope that this applies not only to the city of Goma, but also to the area surrounding it, including Bukavu, where there are also refugees, and Rwanda and Burundi too, where refugees are also scattered. We must give this aid, and quickly, to all those persons affected. That is my first point.
The second point is that this again throws the spotlight on the weakness of the organised state and on its absence in the Congo. The peace process needs to be firmly supported as soon as possible. We have to help the various parties to see reason as soon as possible in order to facilitate reconstruction in the Congo, so that administrative, and also democratic, structures may be restored and so that this great country's descent into chaos may be halted.
A great task is before us, and the exemplary aid we are currently able to provide is perhaps an incentive for the various participants in the conflict to listen to the European Community and avail themselves of our mediation.
Madam President, ladies and gentlemen, I of course agree wholeheartedly with my two fellow Members. As you know, the eruption of the Nyiragongo volcano in Goma, in the eastern part of the Democratic Republic of Congo, is believed to be the most serious in central Africa for 25 years. I would firstly like to pay tribute to the people - numbering between 300 000 and 500 000 - who initially fled Goma, but who are now returning because they are committed to their hometown.
We must bear in mind that this is a humanitarian and ecological disaster, which has occurred at a time when 80% of the farm workers had finished sowing their wheat and corn. We must bear in mind that it is the most fertile agricultural land that has been buried beneath lava, which has flattened houses and destroyed public buildings, particularly those housing NGOs. What is more, this tragedy has happened in a climate - as the previous speakers said - of violence and conflict in the Great Lakes region. As well as this tragedy, I think that we must now fear, because of the lack of clean drinking water, a spate of epidemics, cholera and dysentery in particular. We already know what this type of epidemic can lead to, particularly after the so-called 'tropical' genocide in which 50 000 people were killed in the same region of Goma. There has even been an explosion - we have seen pictures of it - in a petrol station. We have seen people looting and others leaving with jerry cans on their heads, going in search of petrol. I think that all this is also contributing to the climate of insecurity, which we must tackle.
Although we can now welcome the fact that, as Mrs Maes said, the European Union has been quick to play a very active role on the ground, and that humanitarian aid has finally reached Goma, certain questions have, nevertheless, been raised and I think that we must try, along with the Commissioner, to provide an answer.
First of all, in 1977, the same volcano began to erupt. It is deeply regrettable that houses were rebuilt on a volcano, whose embers were still so active. This was one of the questions raised in Goma, but I am raising it here because of all the other similar situations throughout the world. Houses are rebuilt in areas where similar disasters have already happened. Furthermore, I think that this tragedy must encourage everyone to respect the requirements drawn up for the 'ten-year action against natural risks' and that the European Union must play a greater role in this. Finally, we must seize this opportunity to compel all political forces, and particularly those that are at conflict, to guarantee that help is provided to displaced people and refugees. The Commission and the Member States must play a more active part in the international ten-year action that I mentioned. Lastly, since cooperation between the European Union and the Democratic Republic of Congo is now being resumed, I think that we must push our partners to bring an end to conflict and to establish a fair and lasting peace. I think that, at the very least, these conditions are necessary if we want to stop the same conflict from happening again.
We must bear in mind - and this is my final point - that other disasters can happen; we know, for example, that Lake Kivu contains huge methane resources and that the lava which is flowing into these waters risks is causing many other problems as well. I thank the European Union for having taken swift action, but I would like to stress that we must step up our work and, through this, we can establish a fair and lasting peace.
Madam President, the eruption of the Nyiragongo volcano has demonstrated two realities which present a challenge to the whole international community in general and, specifically, for the European Union as well as the countries of the region.
The first reality is the extreme poverty in which thousands of people live, not only in this eastern region, but in the whole of the Democratic Republic of the Congo, a poverty which is aggravated all the more by the war which has been devastating that country since 1996.
Figures have been presented: it has been said that more than 300 000 people need assistance, that 30% of the population is homeless and that 12 000 homes need to be rebuilt. In this respect, the resolution we have approved this week, which establishes links between emergency aid, rehabilitation and the development policy, has been very timely.
The second reality is the hatred which has been brewing up between the people of the east and the neighbouring population of Rwanda, a hatred which has been demonstrated by the rejection by the people of Goma of the hospitality offered by Rwanda and the massive return of this population to their homes, which have now been taken over by the volcano, despite the risk of further eruptions.
These two realities should lead us to come up with a European Union strategy and action which involves us in this region. It is clear that a good reconstruction policy is required for Goma, as well as a policy on forecasting possible new eruptions and control of the Nyiragongo Volcano.
Nevertheless, none of this strategy will achieve effective results unless the foundations for a democratic system in the country are consolidated, as well as a broad social consensus which guarantees stability and peace.
But that will be of no use unless there is confidence in that stability throughout the region. It is therefore important that this inter-Congo dialogue which is restarting in South Africa in Sun City puts an end to this conflict. We also believe it is important to organise a regional conference which reconciles the countries of the Great Lakes region and brings back the confidence which has been lost to its various peoples.
The resolution we are presenting is a collection of desires, principles and strategies which we wish to see applied in order to deal with the eruption of the Nyiragongo Volcano, without losing sight of what was said previously.
We support the global plan for 2000 managed by ECO and we ask that this plan, which is very important for the African region, and for the achievement of the objectives previously expressed, be speeded up and that this aid does not arrive late, which has unfortunately often been the case.
I should like firstly to respond to Mrs Maes' comment by referring to an ancient Greek saying: "Åíüò êáêïý ìýñéá Ýðïíôáé". That roughly means "one bad thing can easily lead to many others". I am afraid this is the case in Congo.
The Goma office of the Commission's Humanitarian Aid Office was directly in the path of the lava flow. But a four-man team of ECHO experts, including disaster response and water specialists, was on the ground to assess needs within 36 hours of the eruption. ECHO Flight, the Commission's humanitarian air service based in Nairobi, has been made available, bringing in the United Nations Disaster Assessment Team, volcano experts and other key personnel.
Joint assessments conducted by ECHO and the agencies on the ground resulted in the announcement of an emergency decision on Sunday, 20 January. EUR five million is covering the immediate needs of 100,000 people. That is about one-third of the affected population.
Operations are focusing on four main areas: water and health, shelter and non-food items, food, and coordination and logistics. The head of ECHO's Africa Unit visited the region from 30 January to 1 February. The mission confirmed that urgent needs were being met and that effective coordination was in place.
What are our next steps? First, the immediate emergency is now being managed by the agencies and resources already available. Further in-kind donations and the introduction of new agencies should be coordinated with the agencies already on the ground, to avoid potential duplication. After careful appraisal of the options, efforts should now begin to focus on balanced, medium-term assistance with resettlement of the homeless and the rehabilitation of essential social infrastructure.
Finally, concerning Mr Sylla's main point, the high media profile of this disaster should not distract our attention from the scale of the humanitarian crisis caused by five years' conflict in Congo, already ECHO's biggest customer - EUR 32 million in 2002. The Commission would stress the need for an early and peaceful solution to the conflict through the implementation of the Lusaka Agreements and the Inter-Congolese Dialogue.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place at 6.30 p.m.
Human rights
The next item is a joint debate on the following 28 motions for resolutions on human rights:
B5-0052/2002 by Mr Pasqua on behalf of the Union for Europe of the Nations Group,
B5-0066/2002 by Mr Morillon, Mr Galeote, Mr Van Orden, Mr Cushnahan and Dr Tannock on behalf of the Group of the European People' s Party and European Democrats,
B5-0074/2002 by Mr Papayannakis, Mrs Ainardi and Mr Cossutta on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0083/2002 by Mr Sakellariou, Mrs Napoletano, Mr Van den Berg and Mrs Terron i Cusi on behalf of the Group of the Party of European Socialists,
B5-0091/2002 by Mrs Malmström on behalf of the Group of the European Liberal, Democrat and Reform Party,
B5-0097/2002 by Mrs Hautala, Mr McCormick, Mr Wuori, Mrs Boumédienne-Thiery, Mr Jonckheer, Mrs Rühle, Mrs McKenna, Mrs Isler Béguin, Mrs Schörling, Mr Lannoye and Mrs Schroedter on behalf of the Group of the Greens/European Free Alliance,
on Guantanamo Bay,
B5-0054/2002 by Mrs Schroedter, Mrs Lambert, Mr Wuori and Mr Staes on behalf of the Group of the Greens/European Free Alliance,
B5-0067/2002 by Lord Bethell, Mr Oostlander and Mr Posselt on behalf of the Group of the European People' s Party and European Democrats,
B5-0075/2002 by Mr Brie on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0084/2002 by Mr Sakellariou, Mrs Krehl and Mrs Lalumière on behalf of the Group of the Party of European Socialists,
B5-0092/2002 by Mrs Thors on behalf of the Group of the European Liberal, Democrat and Reform Party,
on the case involving Gregori Pasko and the closure of TV6 in Russia,
B5-0055/2002 by Mr Rod, Mrs Maes and Mrs Isler Béguin on behalf of the Group of the Greens/European Free Alliance
B5-0062/2002 by Mrs Caullery on behalf of the Union for Europe of the Nations Group,
B5-0068/2002 by Mr Corrie, Mr Gemelli and Mrs Maij-Weggen on behalf of the Group of the European People' s Party and European Democrats,
B5-0076/2002 by Mr Marset Compos and Mr Cossutta on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0085/2002 by Mr Scarbonchi, Mr Fruteau and Mr Van den Berg on behalf of the Group of the Party of European Socialists,
B5-0093/2002 by Mrs Sanders-Ten Holte, Mr Van den Bos and Mrs Dybkjær on behalf of the Group of the European Liberal, Democrat and Reform Party,
on the elections in Madagascar,
B5-0063/2002 by Mrs Caullery on behalf of the Union for Europe of the Nations Group,
B5-0069/2002 by Mr Posselt on behalf of the Group of the European People' s Party and European Democrats,
B5-0077/2002 by Mr Marset Campos on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0086/2002 by Mr Van den Berg on behalf of the Group of the Party of European Socialists,
B5-0094/2002 by Mr Maaten and Mrs Dybkær on behalf of the Group of the European Liberal, Democrat and Reform Party,
on the elections in Cambodia,
B5-0057/2002 by Mr Rod, Mrs Maes and Mrs Lucas on behalf of the Group of the Greens/European Free Alliance,
B5-0064/2002 by Mrs Muscardini on behalf of the Union for Europe of the Nations Group,
B5-0070/2002 by Mr Bowis, Mr Gemelli and Mrs Maij-Weggen on behalf of the Group of the European People' s Party and European Democrats,
B5-0078/2002 by Mr Brie on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0087/2002 by Mrs Ghilardotti and Mr Van den Berg on behalf of the Group of the Party of European Socialists,
B5-0095/2002 by Mrs Sanders-Ten Holte, Mr Van den Bos and Mrs Dybkjær on behalf of the Group of the European Liberal, Democrat and Reform Party,
on Eritrea.
Guantanamo Bay
Madam President, Commissioner, what has been going on in Guantanamo Bay? That section of the European intelligentsia whose approach is still marked by naïve optimism and which still believes that, after 11 September, we can respond to violence without using violence and to war without using weapons, has spoken out about the conditions in which al-Qa' ida fighters, captured in Afghanistan, were transported to Guantanamo Bay.
Let us try to imagine what would happen if, in the light of the tragic experience of the revolt in Mazar-i-Sharif, the Americans had not taken all the necessary precautions to enable these fanatical fighters to be safely transported; fighters who, for years, have been trained to seek martyrdom by carrying out acts of the most mindless violence. Had they not been treated in this way and had they simply been collectively transported by aircraft, they would have become unbalanced and uncontrollable.
What is going on now in Guantanamo Bay? All eyewitness reports testify that the prisoners are being treated well and that the injured are receiving all the care needed for their recovery. So, why is this urgent resolution now being tabled, given the wave of solidarity that Parliament voiced unanimously after the attacks? The only possible reason is so that we can, in the name of fine principles and grand sentiments, distance ourselves from the war that the Americans are continuing to wage against international terrorism. No, ladies and gentlemen, this war cannot be waged by applying international conventions, which were approved at a time when we needed to protect fighters engaging in traditional battles, and when civilians were not an automatic target, as they are now. The war waged by terrorists against defenceless people renders all the Geneva Conventions null and void. The essence of the war against terrorism resides, first and foremost, in collecting information, the aim being to prevent further attacks by infiltrating groups in order to destroy networks which, as we all know, still exist on our territory and in the United States. This is what the Americans are trying to do at Guantanamo Bay. We can only congratulate them on their efforts. That is why our group will not be associated with the joint resolution tabled by other groups, but we will table our own resolution, which, in essence, calls for a revision of international law so that we can adapt to the conditions of the new era that began in New York and Washington on 11 September 2001.
Madam President, military manoeuvres and Guantanamo analyses aside, mankind is on trial now, as are our willingness and ability to sustain a world in which the rules of law agreed a priori will prevail, because only then will we retain the moral and political right to judge everyone else who is indifferent to or tramples international rules of law underfoot, be they terrorists, the Taliban, anyone at all.
The European Parliament cannot demand any less than what is being demanded by various legitimate voices in the United States, at the UN and even in the European Union. By Mr Powell himself, by Mr Robinson, even down to Mr Solana. The world cannot be governed by the law of the Far West, including Texas, or by the customs and habits of the town of Leeds. Those with the fastest guns and the slowest reflexes to ideals and institutions cannot take the law into their own hands. Because otherwise we shall end up, Madam President, with a world in which what we see is tragedy rather than cinema.
Ladies and gentlemen, and I appeal here also to my fellow Members on the other side of the House, when we rally against the death penalty, we are not defending the wretched crimes of some murderer or rapist. We are defending ourselves, our perceptions and our culture. It is for the same reasons that we are calling for the prisoners at Guantanamo to be treated as required under current international law or even American law, which cannot of course be limited to members of the Taliban who are American nationals. This sort of discrimination is unacceptable even in the jungle.
Madam President, this resolution seeks to emphasise the essential point that the fight against terrorism, which will be long and hard, must be conducted as far as is possible in compliance with international law and the Rule of Law. This call comes both from United States society and this House itself, which I hope will adopt the resolution.
With regard to the al-Qa' ida fighters held at Guantanamo Bay who were taken prisoner in Afghanistan, there are two problems. The first is that of their detention, in that there are disturbing International Red Cross reports on the conditions in which they are being held. The second is the legal status of the detainees: there is some uncertainty regarding this but the fact that John Walker, an American citizen, is being tried by a civil court while the other detainees are being tried by a secret military tribunal is there for all to see. This is unacceptable. General Morillon may well be right when he says that the Geneva treaties need to be updated, in that the Convention provides for the status of prisoner of war but, where such status is uncertain, provision needs to be made for the existence of prisoners of an undeclared war, for there is no reason why they should have fewer guarantees or receive less care in terms of respect for human rights as far as detention conditions are concerned.
The resolution also makes the important request that the United Nations Security Council set up a court responsible for Afghanistan, so that both the issue of the legal status of the prisoners and that of the detention conditions can be addressed. In endorsing this request, we will be taking a very sensible step which will also help to advance the fight against terrorism.
Madam President, we have all seen the pictures from the base at Guantanamo Bay of the prisoners with their orange-coloured overalls. The issue of how they are being treated has given rise to international concern. We have protested in the European Parliament, and we are not alone in having protested. Most countries - except, for once, Cuba where the base is situated - have in actual fact protested. The fact that there have been no protests in Cuba may possibly be due to the fact that the Cubans are pleased that the focus has been shifted from the way in which they themselves treat their prisoners there, but that is not perhaps a subject for discussion right now.
There is some confusion about the legal status of the prisoners at the base at Guantanamo Bay, and this issue needs to be clarified by a competent court. Such a court could be set up by a UN Security Council resolution. Irrespective of what crimes and evil acts the prisoners at Camp X-Ray may have committed - and which we would vigorously condemn - the prisoners must be treated in accordance with international and humanitarian standards and principles. Until such time as their legal status has been established, they must be regarded as prisoners of war.
The chairman of the Group of the European Liberal, Democrat and Reform Party, Graham Watson, said yesterday in the House that we are actually in favour of a review of the Geneva Convention. It would be good if newer and more modern rules could be established that could be applied to prisoners and to acts of terrorism in situations in which, as Mr Napolitano said, there has been no declaration of war. It would be good if the whole Parliament could support this.
This Parliament supports the United States and the international fight against terrorism. We have shown this very clearly through our vote earlier today. When democracies engage in such a fight, they must however show respect for human rights and legal principles. I therefore share the concern expressed by my fellow MEPs where the military courts are concerned. It is unacceptable that just one Taliban - an American Taliban, John Walker - should be brought to trial before a civil court when others are to be tried before military courts. We require that there be common rules and that everyone be treated in the same way and be given ordinary legal rights and legal protection in civil courts.
It should nonetheless have been possible to avoid a large part of this debate if the United States had ratified the protocol concerning the International Criminal Court so that there had been a permanent court in which people who had committed acts of this kind could also be brought to trial in accordance with international rules. I would really urge the United States to ratify that protocol.
Madam President, Parliament must deplore in no uncertain terms President Bush's military order permitting the secret trial of prisoners in Guantanamo Bay by a military commission, which may adopt its own rules of evidence, judge and pass sentence. This is outside American jurisdiction. As has been pointed out by other speakers, the only American al-Qa'ida member so far captured is to be tried in a court in Virginia with full legal representation!
This military order breaches all provisions for a fair trial as guaranteed by the International Covenant on Civil and Political Rights, to which the US is a party, such as the presumption of innocence, choice of counsel, impartial and timely hearing, and the right of appeal to a higher court. The US Government has introduced a category of unlawful combatants, an unknown term in international law, while refusing to grant the suspected al-Qa'ida fighters and Taliban troops captured in Afghanistan the status of prisoners of war.
These concerns have been highlighted by renowned lawyers throughout the world, who contest the legitimacy of forcibly taking those now detained in Cuba out of Afghanistan without any extradition order, as well as their status as combatants, and calls for them to be treated as ordinary criminal suspects with all associated rights.
We must also take into account the fact that some of these people, who are merely suspected of being al-Qa'ida supporters, have been deported from Bosnia to Guantanamo Bay. The reports of ill-treatment of prisoners is absolutely shocking. Nobody can deny what we have seen for ourselves on television, including reports that they have been shackled, hooded, sedated during transfer and their beards forcibly shaved. This sensory deprivation is something that was criticised in Ireland in the past in relation to prisoners in Northern Ireland - even by our own government. Yet everyone is turning a blind eye to what is happening in Guantanamo Bay. We have to speak out in the interests of international justice, respect for human rights and respect for the Rule of Law. America should abide by those international covenants as well. Parliament would do very well to speak out and send a very clear message that we do not agree with the policy they have adopted.
Madam President, I fully support the USA in its handling of the detainees in Guantanamo Bay. It is fully in the interests of Europe's citizens that the American security forces be allowed to interrogate these suspects. This would not be permissible were they classified as prisoners of war under the 1949 Geneva Convention, since POWs are only obliged to divulge their name, rank and number, whereas unlawful combatants - their correct classification, in my view, according to the provisions of Article 4(2) of the Geneva Convention - can be interrogated.
I have to say to speakers on the other side of the House that a declaration or non-declaration of war is an irrelevancy under the Geneva Conventions. The US needs to interrogate these individuals as it is an essential part of the worldwide struggle against terrorism. The decision by the US to classify them in this way is, therefore, not vindictive but practical and necessary, but it exposes the inadequacy of the anachronistic international jurisprudence in this area.
Furthermore, it is my belief that many of these individuals are so dangerous that they would not have hesitated to attack their own guards. If they became aware that one of their fellow detainees was likely to crack under interrogation, they would have made efforts to kill him as well.
The only possible alternative - beyond the physical restraints which were placed upon them, both in transit, when they might well have bitten their way through the avionic cables in order to down the planes, and on land - would be the use of high doses of intramuscular tranquillisers which, although effective, would have carried significant risks to the detainees and would have required medical and nursing personnel to accompany them.
There is no evidence that the Americans are treating them cruelly or inhumanely, and we should support them rather than engage in speculative and ill-informed criticism.
My concern is twofold: firstly, as regards what will America do with those it does not file charges against who, if returned to their own countries of origin, may face torture and death for reasons of unrelated Islamic militancy; and secondly, with regard to paragraph 5 of the resolution, which suggests a role for the international criminal court, which has yet to get off the ground? Unfortunately, as well-intentioned as this may be, my understanding is that certainly domestic terrorists, rightly or wrongly, are excluded from the Rome Statute provisions, but it may be that international terrorists could fall under its remit. This is not clear at present.
I have a number of additional concerns about the ICC, such as command responsibility, which blames military commanders even if they had no knowledge of the crimes committed, and also the fact that amnesties and peace and reconciliation processes would become more difficult to achieve between belligerents.
Nevertheless, this whole area of jurisprudence ...
(The President cut off the speaker)
Madam President, regardless of their situation, today millions of people have seen in the media the degrading conditions in which the prisoners have been transported and have seen on television the humiliating conditions they have been subjected to inside and outside the sadly famous cages.
It is not simply a question of condemning the attitude of the United States authorities, but also of rejecting the shameful comments made in the initial days by the base' s military commanders. Some of them, in very bad taste, showed disdain and racism towards the prisoners.
A superpower which is not just a military, but also a civil, power should, in my opinion, set a proper example of respect for human rights, even if two twin towers had been destroyed for each of the 50 states of the Union. Whatever happens, they should always show full respect for human rights.
Nevertheless, I hope that 11 September has not numbed American public opinion so much that it has become blinded and cannot react in a decent a dignified fashion within the United States itself.
In any event, many Europeans are prepared to remain vigilant, to remember that it is essential to maintain our values and principles in this war which we must wage against terrorism and fanaticism. Or are we going to be prepared to renounce the values we claim to defend at this point in European construction?
Madam President, ladies and gentlemen, this is not the first time that those who consider themselves the guardians of western culture, those who give the rest of the world lessons in democracy have proven to be the guardians of barbarianism. We see them imposing embargos on Iraq, where they have killed thousands of children. We saw them in Yugoslavia, together with their friends on this side of the Atlantic, killing civilians, flattening infrastructures and destroying the environment.
Barbarianism is a fundamental aspect of imperialism. Mistreating any person is a crime. Mistreating prisoners of war is an even more serious violation of international law. And let there be an end to the discussion as to whether or not the detainees in Guantanamo are prisoners of war. If the Americans were waging war on Afghanistan, then they are prisoners of war. If the Americans were not waging war on Afghanistan, then the detainees have simply been kidnapped. And they have been transferred to occupied territory on the island of Cuba on purpose, as a serious provocation to the heroic people of Cuba.
The Americans are making no secret of what they are up to with the backing of their friends, and unfortunately some of their friends are here in this Chamber. They want the whole world to know what is in store for anyone who falls into their hands. But, ladies and gentlemen, however terrible their barbarianism, it will not stop the march of history. The people will see to that.
Mr President, I am speaking on behalf of Gerardo Galeote, signatory, together with General Morillon, of the PPE resolution on this issue.
I have arrived late for this debate, but I have had time to listen to some speeches and I believe we should return to the basic issues. I believe there are three basic issues: firstly, terrorism is the great threat to the Rule of Law and to open and democratic societies today; secondly, the United States and Europe share the same vision, the same social organisation and, of course, the idea that respect for human rights is the very cement of our organisation. Thirdly, we must clearly state that, if the European Union flies any flag, it is the flag of respect for human rights.
On this basis, we clearly can and must raise our voices and, rather than ask, say, because asking would mean believing that the prisoners in the Guantánamo base are not being treated in accordance with humanitarian principles and the truth is that all the indications suggest that they are.
I am not going to enter into the argument about whether or not the Geneva Convention applies to them. We in the European Union must say that, in the case of any doubt, the principles of the Geneva Convention must be applied, but that the Geneva Convention itself lays down a legal basis to resolve all those issues which may endanger the security of the organisation or the prisoners themselves, while a judicial tribunal establishes whether they have the right to protection under the Geneva Convention or not.
So far, Mr President, I have the impression that they are being treated absolutely correctly and that therefore this debate is unfocused. This has probably been an error in terms of European public opinion - if not in terms of American public opinion -, a public relations error, because the truth is that it has been the United States itself that has published these photos which so offend our sensibilities.
We must clearly continue, and we will continue, to be vigilant, but always on the basis of the idea that we are fighting this war together.
Mr President, Commissioner, ladies and gentlemen, what is it that differentiates a Taliban-style regime from a democracy? I believe it to be, above all, respect for constitutional legality. Whatever the temptations to deviate from the path of constitutional legality, the fight against terrorism can only be carried on if the Rule of Law and also, above all, international agreements are respected. The USA, then, should not even give the impression that that it does not regard international agreements, the Geneva Convention, and so on, as binding when it comes to the treatment of terrorist suspects. That is also the reason for our resolution.
Let me take this opportunity to say something else. The lady who spoke before me said that Europe and the USA have the same vision. That is, unfortunately, not entirely true, as the fight against terrorism in which the Americans are currently engaged is not, from our point of view, a very effective one, although it is a fight against terrorism which, as such, we all support.
I might just say that the Americans had a highly ambivalent, not to say, sometimes even tolerant, attitude towards terrorism when it suited them, but, following those first fearful seconds on 11 September, they have, unfortunately, again left the path of multilateralism and of the quest for allies.
I do not want to defend any of the regimes of North Korea, Iran and Iraq, which differ greatly from each other. Yet this simplistic way of lumping all these regimes together and making them out to be an axis of evil in fact demonstrates that the US government, despite Secretary of State Powell's very honourable attitude, is unfortunately taking an approach that does not effectively combat terrorism.
We know, for example, that there are several groups in Iran that are not very keen on going down the same road as President Khatami, his foreign minister, and his government. We are also aware, though, that there are powerful forces in Iran in favour of going down this road, and I therefore believe that, no matter how unequivocal the fight against terrorism, we have to make it clear to the Americans that their way of fighting goes against constitutional legality and is not very effective.
Mr President, the Commission notes the various concerns expressed by many honourable Members at the legal implication of the United States decision to deny these detainees prisoner of war status under the Geneva Convention. We have all seen the photographs taken of prisoners detained at the United States military base in Guantanamo and have read reports about their treatment. Despite the uncertainty about their formal status there has been no proof that the prisoners are not being treated humanely.
This has to be the fundamental question. The European Union has a long-standing ongoing dialogue with the United States on human rights issues and in the field of justice and home affairs. In the majority of cases there is agreement between the European Union and the United States. But where we disagree, for example on the death penalty, we put our case and discuss our differences frankly.
I agree with those honourable Members who believe that this issue strengthens the EU's argument in favour of the establishment of an International Criminal Court. We will continue to pursue this line of argument with our United States counterparts. The European Union will continue to monitor the situation in Guantanamo. We will do it carefully and will not hesitate to raise this issue bilaterally with the United States whenever appropriate.
I would like to conclude by repeating what Mr Patten has already said in the Tokyo Conference of donors for the reconstruction of Afghanistan. Our main concept is justice for events, and this is the precondition to win peace as well as to win the war.
The case of Grigori Pasko and the closure of TV6 in Russia.
Mr President, it is an honour for a small group to be allowed to open the dance, as it were, and I would like to do so by saying that without freedom of the press, democracy cannot flourish. The case of Grigori Pasko must make that clear to us. It is a heavy blow to the freedom of speech in Russia, to a country born of perestroika and awoken by it. It takes us back to the suppression of the free expression of opinion during the Soviet era. Hence our criticism of it, for the accusation is still founded on the secret martial laws of the Soviet Union, which are not recorded even by Russia's Ministry of Justice. In them, military personnel are forbidden to talk to foreigners. They cannot even go shopping any more, as for a long time many of the traders in Russia have been from other countries.
That is why we have appealed to Mr Ustinov, the State Prosecutor-General, to review this case without delay. We call to mind the case of Alexander Nikitin, whose appeal took sixteen months, especially bearing in mind the fact that Gregori Pasko is extremely poorly accommodated. There are not even windowpanes in his cell, and that in winter. Gregori Pasko does not want a pardon. I wish to point out to the Commissioner that there are remarkable false rumours circulating about that. This is not about an admission of guilt. He is in the right! He is within his rights to use freedom of speech. I would therefore like to ask the Commissioner to tell Mr Patten that this topic must at last find its way into the discussions between the EU and Russia!
Mr President, certain Members of this House, and certain forces, tend to apply more stringent standards to a small country such as Madagascar, which we will be discussing shortly, than to a large country such as Russia. We are, though, obliged to do the very opposite. Russia is a member of the Council of Europe, and has a special partnership agreement with the European Union, so, on human rights issues, we must apply stringent standards to this country even if it is a powerful one and partnership with it is in our own interests.
The Russians signed up to stringent standards when they joined these organisations, and now they must meet them. What has been done to Mr Pasko is therefore wholly unacceptable. Mr Pasko is a person who has acted in the interests of the people of the European Union, Russia, and its Asian neighbours in warning of dangers menacing the Russian people and all of us. As a Russian democrat, as an environmentalist, and as a human rights activist, he deserves our support. He campaigns for freedom of opinion and constitutional legality in Russia, and so, in contrast to those who are trying to silence him, he is a patriot.
This case in particular, then, obliges us to speak plainly and to demand that Russia's secret laws, martial laws, and military courts should disappear and that Mr Pasko be set free, not by being pardoned, but by the utterly unfair and unjustifiable charge against him being withdrawn. There is one other thing we must say loud and clear. There is a need to create the conditions in Russia for the restoration of nationwide independent media. The closure of TV-6 is a scandal that cries out to heaven, and stands out as the conclusion of a coordinated policy engaged in by the Kremlin and by President Putin himself.
I therefore ask you to support this motion for a resolution.
Thank you, Mr President, in my country, we often say that it is beyond anyone' s comprehension. I was very much reminded of this phrase during a recent incident at the Russian Kultura channel. In a programme, the presenter recommended a recently published book on the position of intellectuals under the Stalin regime. He had deduced very subtly that the publishers must have thought the time had come to reflect on almost forgotten survival techniques. This is a discerning way of ridiculing the Kremlin' s authoritarian press policy.
However, the penniless directors at TV-6 have little to smile about these days. Last month, their channel was taken off the air by judicial order. In that way, the last, national, private channel, with its own independent reporting, disappeared in Russia. More than half of the Russian population were able to receive the TV-6 programmes. From now on, these citizens will have to rely on the two public channels, ORT and RTR, to provide them with information. In short, the forced closure of TV-6 certainly spells a decline in the Russian press landscape. The present draft resolution is therefore right to point this out.
Has TV-6' s fate now been sealed for ever? No, for, next month, the Ministry of Press Affairs will decide on a new licence for Channel 6. There is therefore a chance of this independent broadcasting channel being given a new lease of life. Interestingly enough, the day before yesterday, it received public backing for this from the right and the left political opposition camps in the Russian Federation.
This option is definitely not the Kremlin' s preferred choice. The leaders in Moscow much prefer the idea of turning Channel 6 into a special sports channel. In their view, this also fits in perfectly with Putin' s new campaign for national fitness. Whether watching television for hours will indeed produce a healthier nation is very much to be doubted. With a view to the desired de-politicisation of society, however, it is an effective instrument.
This draft resolution also makes reference to the case against the military journalist Grigori Pasko - with very good reason. The obvious link between his case and the closure of TV-6 is that both rest upon a shaky legal foundation, something which is not compatible with the fundamental principle of the Rule of Law in the Russian Federation. This is one of President Putin' s basic principles, which we gladly share with him. Given the expressions of endorsement conveyed by Russian society to Grigori Pasko and the editors of TV-6, there are surprisingly many more like-minded Russians. This sober resolution is a welcome affirmation for them and is designed to ensure that justice prevails for Gregori Pasko personally and that press freedom in general is protected in Russia.
Mr President, Mrs Schroeder mentioned the case of Mr Nitikin. The two cases involving Grigori Pasko and Igor Sutyagin are more or less identical. Although Mr Pasko was sentenced in 1999, the Kaluga regional court has only recently acknowledged that there was no legal basis for his imprisonment. He is still in prison. This illustrates the Russia of today, Russia under Mr Putin, the Russia of Mr Putin' s friend, Mr Oostlander, who had us vote on a report on Russia - which I voted against - and in which we approved substantial funding of programmes for the media and for freedom of the media, for an independent judiciary and for the protection of the environment. At almost every part-session, however, we have to remark upon the fact that, in these areas and in many others, things in Russia are not working.
This is the policy of the European Union. In other words, we are funding the fight to protect the environment and, at the same time, we have to fight to have environmental protesters released from prison and so on. This is a ridiculous policy. It is obvious that Mr Prodi' s concerns do not go much further than Gazprom and gas. We all know this and I urge those who tabled texts to include a small oral amendment. I also urge the Commission to express its strongest opposition to the Russian authorities. I do not think that this is a matter for the Council alone.
Moving on, it is most shameful that we are not spending enough time discussing the situation in Chechnya. Not a day or week goes by, however, when there is not an article on Chechnya in our newspapers. I urge you to read the latest article by Mrs Politovskaya in 'Courrier International' magazine. What is happening in Chechnya, which is still part of Russia, even though it should not be, is absolutely atrocious. Of course, there are no pictures like those taken at Guantanamo Bay; there are no pictures but the situation is obviously much worse.
Madam President, the Commission shares Parliament's concern about the cases of Grigori Pasko and the closure of TV6. Against the background of our joint efforts with Russia to establish closer political and economic relations, the European Union has repeatedly made clear that it expects Russia to act in accordance with the values that it committed itself to respecting when it entered the Council of Europe and the OSCE. These basic principles, including free and independent media, necessarily constitute an integral part of our partnership, underlying the strategic partnership that we are building. Besides legal considerations, editorial freedom in Russia has suffered a number of setbacks in recent months. This is a worrying development. In addition, the Pasko case raises concern due to the dim and unclear circumstances surrounding his trial, including the lack of any public incriminating evidence.
At any rate, we will continue to use all CFSP instruments to support the causes of independent media and editorial freedom in Russia, including by raising all relevant cases in the framework of our bilateral political dialogue with Russia.
In addition, the Commission will continue to devote special attention to supporting civil society and independent media in the context of the European initiative for democracy and human rights, for which Russia will be a priority in the short and medium term.
Elections in Madagascar.
Mr President, the results of the first round of the presidential elections, which were held on 16 December 2001 in Madagascar, have been the subject of great controversy and conflict between the two leading candidates, namely the outgoing president, Didier Ratsiraka, and his rival Marc Ravalomanana. It is claimed that Mr Ratsiraka has rigged the election results and his intentions remain a mystery. He is not stepping down and his silence is leading to fears of violent actions being carried out by his supporters. Although the Ministry of Home Affairs attributes only a small majority to Mr Ravalomanana, he is claiming to have won the first round and is calling for the second round to be cancelled. However, the official results mean that the two men must face one another in a second round and the international community is hoping and praying that it will be organised. Mr Ravalomanana appears to enjoy the support of the people, as hundreds of thousands of people have demonstrated in his favour, bringing the country to a standstill with a general strike and claiming victory over the opposition. This strike is having disastrous consequences for Madagascar' s economy, and last week cost between USD 8-10 million. The losses incurred, following 10 days of strike action, have already exceeded Madagascar' s annual education budget.
Let there be no misunderstanding about this. This is not a question of us supporting one candidate over another, and I have no more sympathy for Mr Ravalomanana than Mr Ratsiraka. What could be a cause for concern for the future are his autocratic tendencies, which came to the fore when he was the capital' s mayor, and if elected, Madagascar' s power would be in his hands. Human rights supporters are becoming disillusioned. But what we need, first and foremost, is respect for democracy and the Rule of Law. That is why it is essential that the two candidates agree to the ballot being checked and that the High Constitutional Court agrees to compare the results. This comparison is the only democratic means of establishing the real results of the ballot. The Commission must do everything in its power to resolve this conflict, which is pulling the country apart, but also to help in establishing a genuine Rule of Law. The conflict must be resolved with respect for human, political and civil rights, but also for political pluralism. Respect for fundamental principles is essential in consolidating the democratic process.
Mr President, after the dark period of colonialism and dictatorships in the developing countries, I feel that it is positive that we are talking today about elections in these countries, even though their social and civil structure is weak, as is the concept of democracy.
It is difficult to distinguish between the parties, given that every culture and every society needs to select its own representatives. I do feel, however, that we must reiterate the need for transparent elections, for we must promote the development of democratic awareness and culture just as we must promote the growth of civil society. Moreover, through the instruments available to us, the Cotonou Treaty and the ACP/EU Joint Parliamentary Assemblies, we must propose systems and methods of democratic control, ensuring they are appropriate to the current level of civil society in those countries.
We will be able to move forwards if we succeed in getting across the message that democratic growth, the safeguarding of human rights and the creation of a pluralist State - and therefore of consensus within a pluralist society - will enable this country to grow, for it needs so badly to be actively included among the world' s civil societies.
Mr President, Commissioner, ladies and gentlemen, on 25 January 2002, Madagascar' s High Constitutional Court published the result of the elections. The slow procedure and the quasi-monarchic nature of the regime that has been in power for almost 20 years, which, in particular, had led Madagascar' s government to refuse the presence of international observers, and the ambiguities found in the public statements made by the opposition, sow more than a seed of doubt as to whether these results are reliable.
But are Madagascar' s leaders solely responsible for this parody of democracy? Why was this country, which is one of the poorest countries in the world, not the focus of particular attention from international public opinion before these regrettable events occurred? Have the countries of Europe, and France in particular, forgotten the past they share with Madagascar?
Ladies and gentlemen, the Madagascans do not need us to take them by the hand, nor do they need us to make electoral choices on their behalf. However, Europe cannot, under any circumstances, stand aside and do nothing. In spite of the 'good behaviour' that the observers have emphasised - which is one of the Madagascan people' s defining characteristics - the situation is exceptional for this country. More than 500 000 people take to the streets every day to demonstrate on a scale that has not been seen since the country gained independence. Madagascar has been brought to a virtual standstill by a general strike that is having disastrous consequences, and the support for which is as strong as ever despite being in its tenth day. We cannot remain indifferent, given the serious nature of this situation.
We must therefore adopt initiatives to help the people of Madagascar to rediscover a dignified way of life. And this will only happen if the second round takes place in a transparent fashion; in other words, if the international organisation and if the European Union ensure the elections are conducted in the proper manner.
We must demand that the two candidates show respect for the Rule of Law and safeguard civil peace so that the electoral problems do not escalate into an ethnic dispute. We must quite simply call for the voice of the people to be heard and for their verdict to be respected.
Mr President, the Commission, which stands by human rights, respect for democratic principles and the Rule of Law, is particularly concerned and worried about the political situation in Madagascar. Time is short and we are under pressure to monitor the elections, which are currently being prepared. The Commission will not be able to send observers for the second round of voting on 24 February because Madagascar was not on the Commission's list of priorities for 2002, including for reasons which originate in the country itself.
However, the European Union is prepared to support the election process and the Commission has decided to send a team of technical experts to the second round of elections in Madagascar with instructions to support a consortium of local observers.
Elections in Cambodia
Mr President, the elections in Cambodia, which at least represented progress by virtue of being the first local elections for decades, were preceded by an electoral campaign in which the media were manipulated by the ruling party and persons in positions of power, who exploited them for their sole benefit. A tide of intimidation directed at the opposition parties culminated in innumerable violent deaths and mysterious murders. That being so, these elections cannot be described as free in the true sense of the word, even though our colleagues have reported from Cambodia that the ballot itself seems largely to have been conducted in a correct manner.
We must, though, register the fact that there is still a great need for democracy to really take root in this country, which has been tested by adversity and has suffered more than any other in the world from the horrors of the twentieth century. No other country in the world has seen a totalitarian rampage such as took place in Cambodia under the Khmer Rouge, and so the wounds are not going to be healed overnight. We must, though, nonetheless see to it that we apply clear standards and promote democracy and the Rule of Law - and that can only be done through the local communities.
I therefore appeal to the Commission and the Council to systematically promote and support the newly-elected local assemblies, by which I mean not only the representatives of the ruling party but also those of the opposition parties, which must not be allowed to degenerate into fig leaves, but which are needed so that this first tentative step towards democracy may result in real democracy and not just a propaganda show. We therefore need training and development for local politicians; they, their access to the media, and free media themselves, need to be fostered. These need to be the priorities of our future policy on Cambodia. Forces such as Funcinpec, too, as well as others, need to be promoted by us, so that a genuine and stable multi-party system may arise in this country that has suffered so much more than any other.
Mr President, the European Commission agrees with Parliament that priority must be given to supporting basic democratic institutions in Cambodia. That is why we spent EUR three million in the form of technical assistance to ensure that the recent municipal elections ran smoothly and why we sent observers from the European Union at Cambodia's request. The European Commission coordinated a total of 120 observers in Cambodia on the day of the election. This is the first time we have sent observers for purely local elections. I must say that I was especially pleased that Carlos Costa Neves headed the mission, as this shows that Parliament and the Commission are now working even more closely together on election observer missions.
According to initial reports, preparations for the elections and polling arrangements went smoothly and voters arrived peacefully and in an orderly manner. We did, of course, receive reports of incidents of violence, murder and intimidation which are giving us serious cause for concern and which took place despite the fact that both the government and the other political parties stated they wanted no violence during the elections. And we consider that media coverage of the elections was biased. As the electoral process has not yet been completed, the results have not yet been announced and accusations and appeals have not yet been filed, it is too soon to draw any final conclusions as to how the elections passed. But clearly, for the first time in its history, the people of Cambodia had the opportunity to vote for local councillors and they turned out en masse in order to do so.
The European Commission representation, together with European Union diplomatic missions in Cambodia, will continue to monitor progress in the post-election period. Only then shall we be in a position to evaluate the full importance of efforts to ensure that this country continues on the road to democracy.
Eritrea
Mr President, we, who supported Eritrea' s struggle for independence, are alarmed by the changes in this country's governing authorities, while the tragic consequences of the recent conflict with Ethiopia are already causing suffering.
In September 2001, 11 members of the Eritrean opposition, including several former ministers who had published a letter calling for a return to democracy by the ruling party, were arrested by the government. As well as the arrests, a ban, described by the authorities as temporary, was imposed on the private press. The elections were also adjourned and the formation of new political parties was prohibited. Journalists and Eritrean dissident politicians were gagged by the regime.
These repressive measures, which violate freedom of expression, are worrying and unacceptable. They blatantly contradict the Eritrean authorities' proclaimed desire to undertake democratic reforms.
Furthermore, the expulsion in October 2001 of the Italian ambassador, who represented the European Union on the ground, severely undermined relations with Eritrea.
Yet, in order to enable relations between Eritrea and the European Union to return to normal, it is essential that human rights and fundamental freedoms be respected. For this to happen, the Eritrean Government must not only release all political prisoners and journalists, but it must also lift the ban on all independent journalists.
That is why the European Union must re-examine its relations with Eritrea in the light of the Cotonou Agreement, Article 96 of which calls for an inter-Eritrean national conference to be held, bringing together the various political leaders and representatives of civil society, with a view to finding a solution to the current crisis and to setting the country on the path to democracy and sustainable development.
Mr President, Commissioner, I ask you to share the sorrow as well as the anger I feel in speaking as a friend of Eritrea. From 1889 to 1952 Eritrea was under the flags firstly of Italy, then of Britain. It was then given by the international community to Ethiopia in federation, and then it was annexed by that country. It then suffered 32 years of war during which its economy and its environment were ruined and its people dispersed.
We then came to 1993 and its referendum for independence. I was there as a UN observer. There was a spirit of hope abroad in that country. The refugees were returning, reconstruction was beginning to take place. 90% of people voted in that referendum. 99% voted for independence. President Isaias was elected president. With a moderate lifestyle and a period of optimism stemming from it, we hoped for the best. For some years the problem was border conflict. Now sadly the problem is internal.
Human rights have deteriorated, opposition is not tolerated, eleven former leaders of the government party have been arrested, the press is suppressed and journalists arrested. The Italian ambassador has been expelled. Multiparty elections which were promised for last December were cancelled and now parties themselves have been banned.
Democracy has been cancelled in Eritrea. Eritrea is desperate for support in rebuilding a country ravaged by war. They need our aid, but aid must not be without guarantees of good governance. To our friends in Eritrea we say: "come back to the world community of democratic government. Turn away from totalitarianism". To the Commission I say: "be firm". Human rights are not just for our benefit. They are not to make us feel good. They are for the benefit of the people of Eritrea and Eritrea needs those human rights now.
Mr President, Commissioner, as the previous speakers have already said, the situation in Eritrea is becoming increasingly serious as far democracy is concerned. The Eritrean Parliament, which is made up of elected members who all belong to the People' s Front for Democracy and Justice, has decided to ban the formation of political parties. The independent press has been suppressed and many journalists, politicians and political opponents, including former government ministers, have been arrested, accused of treason against the national assembly. There is an increase in repressive measures being taken to control the citizens, especially students, two of whom died while imprisoned in the desert. The Italian ambassador has been expelled. The state of the economy and of citizens' living conditions is becoming increasingly serious. The non-governmental organisations operating in Eritrea report situations which have reached hitherto unknown severity: even doctors, nurses and paramedics have been removed from hospitals and sent to the front, leaving the people with no health care at all. The violence inflicted on the people, particularly women and children, is indescribable.
The international community cannot just stand by and watch. We need to intervene as swiftly as possible to help define the borders. The UN Security Council and the Algiers Commission have committed themselves to doing this, but we need a European delegation, a troika, to go to Eritrea and we need to reassess relations with this country on the basis of the Cotonou agreements. We need to demand the announcement of parliamentary elections - already scheduled, moreover, for December 2001 - elections which must take place under international supervision. We must demand the release of all political prisoners, and that the freedom of the press, the freedom of association, the freedom to develop society and the freedom to form political parties and trade unions be restored.
All this must be an essential prerequisite if the Union is to resume the financing which is absolutely vital for the reconstruction of the country' s war-torn economy and for its development. The Council and the Member States need to adopt a coordinated approach to relations with Eritrea which is as effective as possible and such as to contribute quickly to the process of achieving peace at the country' s borders and within Eritrea.
The ACP/EU Joint Parliamentary Assembly will take place as of mid-March. We hope that, at that forum, we will be able to debate the processes announced previously as having already taken place, and that we will be able to find a way to initiate a peace process with the Eritreans as well, to restore democracy and, most importantly, to restore to the citizens, men, women and children acceptable living conditions which are no longer shameful.
Mr President, before saying anything else, I would like to express my total mistrust of the present leaders of Eritrea and my absolute condemnation of their actions.
The situation in Eritrea is extremely critical, and we now have a better understanding of what prompted this people to go to war against Ethiopia. However, the solution reached was not a mutually agreed solution but a concession obtained from Ethiopia, which won the war by military force. Moreover, Eritrea brought down a regional resolution at the ACP Assembly of November 2001 by refusing to discuss the issue of relations between the two States.
With regard to the Italian ambassador, we should ask why he was expelled. He was expelled for the 'crime' of conversing with Eritrean civil society rather than just with the country' s leaders.
Therefore, we must be resolute in addressing this situation, first and foremost in order to free the Eritrean people from the ruling power. I feel that maximum effort and total commitment on our part will be needed to bring growth to civil society, to create a world that is civilised and not excluded from the assembly of the civilised nations. That the Commission use the Cotonou Agreement to this end is not just necessary but, given the situation, its responsibility. We cannot allow the situation in this area to persist.
Mr President, recent developments in Eritrea are causing the European Commission a great deal of concern, and we feel that arresting political protesters and muzzling the press are making the situation in Eritrea even worse.
It is good that issues such as the arrest of political protesters, the electoral law and the bill on political parties have been debated in the long-awaited gathering of the national assembly in Eritrea but we are, of course, sorry that no decision was taken on when detainees will be referred to the courts or released and that the formation of political parties has again been put on hold.
We hope that the committee set up to safeguard the future of the press in Eritrea will be able to help get the restrictions on the private press lifted soon. The Commission is working with the presidency and the Member States, so that it can react in a forceful manner to the present crisis. Without question, the whole endeavour is based on international law, human rights and human rights conventions and our efforts will be directed towards making sure that political dialogue with Eritrea continues and is reinforced within the context of article 8 of the Cotonou Agreement.
A visit to Eritrea by the high-level troika is being planned as soon as the report by the Boundaries Commission is published, hopefully within the next few weeks. Because of the tension between Eritrea and Ethiopia, the Commission believes that every effort should be made to prevent the conflict from escalating. And the Commission needs to make an active contribution towards conflict prevention and the restoration of peace and stability in the area. However, we need to tread very carefully and avoid any action which might leave the political leaders in the area with their backs to the wall.
The debate is closed.
The vote will take place at 6.30 p.m.
Earthquake in Turkey
The next item is the debate on 2 motions for resolutions:
B5-0071/2002, by Mr Van Orden, Mr Morillon and Mr Posselt, on behalf of the PPE-DE Group,
B5-0080/2002, by Mrs Ainardi, Mrs Figueiredo, Mr Papayannakis, and Mr Alavanos, on behalf of the GUE/NGL Group,
on the earthquake in Turkey
Once again, Mr President, Commissioner, tragic events have forced our attention on Turkey, following yet another earthquake recently. I think we owe it to our neighbour to provide every type of assistance, financial, humanitarian and, I would add Commissioner, long-term assistance.
Our resolution says exactly what we are calling for and there is no need for me to comment on it. What I would like to say is that, if you take a long-term view of the problem, because earthquakes are endemic in this area, you will soon see that we do not have a practical policy for earthquakes, a damage-limitation policy, a policy on repairs, assistance, anti-earthquake measures to protect us, the European Union and all its neighbouring countries, including of course Turkey. However, we do have the means and the centres and the researchers and I wonder, Commissioner, if we are using them properly. This is not the first time we have discussed this question and I should like to take advantage of this unfortunate incident to raise it once again.
Mr President, as a representative of the Group of the European People' s Party and European Democrats, which is Christian Democratic in character, I wish to express our deep and sincere sympathy with all the victims of the terrible earthquake in Turkey. We would also express our sympathy to the Turkish Government and to everyone in Turkey.
What has happened shows that, despite all the conflicts of political opinion, the most important thing is still life itself. It is important for the Turkish authorities and the EU to do everything possible to get aid through as soon as possible. The events in Turkey highlight the need, at international level too, for some form of emergency force to respond to appalling natural disasters of this kind. The fact is that the international TV companies are on the scene much more quickly than those of us from the European Union and those from various aid organisations. Let us work to ensure that aid gets through more quickly.
In conclusion, I would just mention the fact that, the last time something similar happened in Turkey, there proved to be some coming together of Greeks and Turks.
Mr President, I should like to express my most sincere sympathies and undivided support for the Turkish people, hit yet again recently by another earthquake, with lives lost and extensive damage. I hope that those who lost their loved ones and those who were left homeless or lost their possessions will soon find the strength to recover from the shock of this unforeseen disaster. I should also like to mention here that the Greek government immediately expressed its support and sympathy and offered help to the victims of this catastrophic earthquake, and to pass on to the European Parliament just how much the Greek people sympathise with the suffering which the earthquake caused the Turkish people and how close it has brought them once again.
The spontaneous response of the people, especially when disaster and suffering strike, is the ultimate expression of sincerity and faith in coexistence and solidarity between nations. I trust that in the future, in the very near future, these two nations, Greece and Turkey, will be brought closer by happy rather than tragic events, such as the accession of Turkey to the European family, the European Union, within which these two nations will enjoy and serve the same values and ideals of democracy and personal freedom, values and ideals which unite and safeguard their common desire for prosperity, peaceful coexistence and cooperation.
Mr President, Commissioner, ladies and gentlemen, it goes without saying that we all sympathise with and support the victims of the earthquake in Turkey and which, as a previous speaker said, is the second earthquake to hit Turkey in under two years. Obviously, action to help the victims speaks louder than words of support and we have no choice here but to admit that there is no mechanism at European Union level to provide help in these and similar natural disasters.
And another thing: we could say of the area of Turkey which was hit that it is an area where poverty attracts misfortune. If buildings had been built to earthquake standards, we would have had fewer victims. Even the director of the earthquake institute in Istanbul stated that there is no building control committee in the area to check that buildings meet specifications. So let this too be an incentive to improve our earthquake defences.
Mr President, the Commission shares the European Parliament's interest in and concern for the humanitarian situation of the victims of the earthquake in Turkey.
I should like first to reply to Mr Papayannakis's question on dealing with natural disasters. The Commission has already proposed, some time ago now, that a service be set up at European level to deal with natural disasters. This proposal concerns not just earthquakes, but floods, fires and major accidents such as those which occurred recently in Austria and France, and makes provision for a first decision-making level resulting in a form of cooperation and proper coordination of national mechanisms, so that exponential results can be obtained from the mechanisms in the individual Member States for dealing with disasters.
As far as the specific question of the earthquake in Turkey is concerned, our representation in Ankara has assured us that the Turkish authorities responsible for dealing with emergencies have not asked for help and that no help with civil protection or humanitarian aid are required at present. And that is after cooperation between the Commission and the government. According to our information from the Red Cross, humanitarian requirements are being met relatively well. The Red Cross has said that it is providing 7,000 tents and 10,000 blankets, as well as survival kits for families, and the government has sent 1,000 tents and 3,000 blankets for people obliged to sleep out of doors.
This is the situation so far, according to information from our representation and the Red Cross. We therefore have no plans for the time being to assist Turkey under ECHO. The Commission will monitor the situation in Turkey closely and will work with other donors so as to encourage a coordinated international effort so that priorities for action can be clearly defined from an orderly statement of the needs and problems of the area.
The debate is closed.
The vote will take place at 6.30 p.m.
State of implementation of working time directive
The next item is the report (A5-0010/2002) by Mr Koukiadis, on behalf of the Committee on Employment and Social Affairs, on the Commission report: 'State of implementation of Council Directive 93/104/EC of 23 November 1993 concerning certain aspects of the organisation of working time ( 'Working Time Directive' )' (COM(2000) 787 - C5-0147/2001 - 2001/2073(COS)).
Mr President, Commissioner, I am particularly honoured to present the report on the first five years' implementation of the working time directive. Working times, like wages, have been one of the main subjects of employee claims throughout the history of industrial relations. These claims and success with them are down to the trade union movement, because the arrangements which it has brokered have restored workers' dignity, improved their standard of living, reduced risks to life and limb and, by deregulating working times, given them time for a political and social life.
Despite the fact that health and safety legislation forms the legal basis for the directive, we must not underestimate its other aspects. That is why the Member States must safeguard this acquis as the cornerstone of social cohesion. At the same time, it is also why I have the right to express my disappointment in a number of states for their unwillingness to transpose the directive into national law on time, despite their self-evident obligation to do so. I should also like to comment on the fact that the Member States have not provided detailed statements of national arrangements which allow the Commission to clearly assess if they are complying with the arrangements set out in the directive. For example, it is totally unclear if and to what extent it applies to all public-sector workers. Implementation so far has given rise to a series of disputes and/or straightforward infringements. One of these issues is the issue of doctors on duty, although this links up with the more general issue of equating readiness to work with working time and, in this sense, it also applies to other categories of workers. The ruling by the Court of Justice, whereby readiness to work requiring the worker to be present in the workplace and to have alert physical and mental faculties qualifies as regular paid working time, is in keeping with the traditional approach under labour legislation.
Another issue is the infringement of the right to leave where there is a limited contract of employment. Here too, the Court of Justice's ruling that the right to leave is a basic right to which even temporary employees on a limited contract of less than one year are entitled will help in the fight against infringements. A third point which deserves the Commission's attention is the woolly definition of maximum working time. It is strange there is still controversy over the exact meaning of a definition which has applied for decades.
The transposition of the directive in certain countries in the form of collective agreements is also a major issue. This is a matter of general interest. Without question this method, which promotes collective autonomy, must be encouraged. However, it must be used in a way which produces the same results as it would if the directive were transposed in a legislative act. This has not been the case in the past, either because sectoral collective agreements have been used, rather than a general cross-sector agreement covering all workers, or because there are no collective agreements which apply to all workers.
Finally, again in connection with arrangements under traditional industrial relations, there is the problem of special arrangements for specific categories of particular types of workers such as women, mothers, persons with disabilities, children etc. Special care must be taken with arrangements for these categories of vulnerable workers and an initiative must be taken to improve them in the light of past experience so that they can be integrated into the European Union's policy of increasing the number of women in work and making it easier for persons with disabilities to access the job market.
I should like to use the last part of my intervention to comment on what is to become of traditional arrangements following the emergence of new forms of work, where the principle of flexibility and traditional job security are being turned into employability. We need courageous innovations here if we are to guarantee the principle announced at Lisbon of combining flexibility with protection and this principle needs to be translated into industrial relations by taking specific measures to organise working times.
If we are to replace traditional job security with employability, we need a new approach to working time arrangements because new problems are emerging, such as how to turn part-time employment into full-time employment, what to do about weekly rests and the ban on working on public holidays, how far to adjust working time arrangements where paid work is turned into self-employment, how to control the application of specific working time arrangements in the case of teleworking, what new balance must be struck between home life and work and, finally of course, how can we make time spent on lifelong learning count as working time.
In closing, I should like to add that the European trades unions rightly want to highlight all these issues relating to modern forms of work as immediate priorities in a widespread campaign which they are planning to start on 14 February to follow on from today's debate.
Mr President, Commissioner, I would like it to be noted that I am speaking in place of Mr Pérez Álvarez, who has been the shadow rapporteur for this report on behalf of my group and who is able to attend this sitting. On his behalf and on my own, I would firstly like to thank the rapporteur and say that I am pleased with the work he has done and with the positive attitude he has adopted towards the amendments which had been presented by Mr Pérez Álvarez.
Directive 93/104/EC is a continuation of Directive 89/391/EC, on the introduction of measures to encourage improvements in the safety and health of workers at work, with the idea that the creation of the internal market must lead to an improvement in working and living conditions, by means of approximating legislations.
In this respect, the Commission' s report is a general description of how the Member States have transposed and applied the aforementioned directive with results which clearly indicate that the method and result could be improved. It has been demonstrated that not only the temporary delay in compliance with the transposition period and, consequently, the non-application of the Directive within the time limit, but also that the exclusions and exceptions have been due to criteria which are not always clear. Therefore, transposition, by means of collective agreement, has not always been accompanied by the desired success for this instrument of social dialogue. The amendments presented by Mr Pérez Álvarez were aimed at highlighting and providing a remedy for these shortcomings and the amendments I am going to mention now have the same aim.
Amendment No 1, because the confusion between the concepts of 'exclusion' and 'exception' , which are always in the singular, must not become an opportunity to sidestep the mandatory nature of the directive. Amendment No 2, proposing an additional clarifier, which is not intended to replace, but to clarify and extend the content of the paragraph, also by means of concepts and definitions which guarantee the application of the Directive, faithful to the idea that things should be judged by what they are and not what they are called. We believe it is important to expressly highlight these two points for the sake of improving the living and working conditions of workers.
All of this must done in accordance with Article 31 of the Charter of Fundamental Rights of the European Union, "Fair and just working conditions" . Firstly, that "Every worker has the right to working conditions which respect his or her health, safety and dignity" , and secondly, that "Every worker has the right to limitation of maximum working hours, to daily and weekly rest periods and to an annual period of paid leave" . Both aspects - health at work and working times - are clearly linked, and all of this is aimed at a more just society governed by the respect for the individual and collective rights of workers.
Mr President, as draftsman of the opinion of the Committee on Fisheries, I would like to compliment Mr Koukiadis on his report and thank him for the consideration he has given to the conclusions of the Committee on Fisheries, for whom issues of safety are a high priority.
Mr Koukiadis' report directly concerns only the first of what are now three directives on working time. He pinpoints variations in interpretation, types of derogation and manner of transposal as contributing to defects in its implementation. Such problems could be compounded by the fact that different rules apply to different sectors. For example, fish processors are covered by the first directive but those engaged in fishing as such by the second. It is difficult to predict the effects of this for two sectors that are so closely related to one another. Similarly, potential changes in the nature of aquaculture may mean that different rules are needed for the future from those that fit its character today. That is why we are asking the Commission to monitor these aspects of implementation in future reports. It may be that there are other sectors for which a similar approach would be helpful.
It is desirable that individual sectors are covered by rules that are genuinely appropriate to their own particular situations. However, many implementation problems might be avoided and quicker adaptation made to technological and other change if such rules could come out of agreements between the social partners. We point to the agreement between the European Community Shipowners' Association and the Federation of Transport Workers in the EU as an example of best practice in this regard.
Finally, with safety so much at stake, we hope that the rules will become accepted as setting minimum standards to improve upon, rather than maximum ones to adhere to simply because that is what the law demands.
Mr President, I should like to sincerely congratulate the rapporteur on his extensive and critical work on this report on the working time directive. It was indeed quite an urgent issue to be tackled, given the controversial discussions at the several sessions of the Court of Justice on this very matter. Before I speak on a number of matters to do with the working time directive, I must say that I am very pleased that a couple of Member States have already implemented a huge number of different legislative, administrative and collective agreements in this regard.
I also feel that the measures taken by the supranational decision-makers go in the right direction, since the Commission's new directives cover the areas excluded from the scope of the original directive. However, there is still a lot of work to be done.
We all know - and the rapporteur did well to criticise it - that some Member States resort to the tactic of claiming that their existing legislation covers the provisions of the directive. I cannot understand, therefore, why they hesitate to implement a fairly flexible directive in the large amount of time available. I therefore agree with the report's encouragement of the Commission to investigate why the Member States refuse to comply with some of the directive's provisions.
We should insist as well on controls on the conditions of application of the directive to new working-time patterns, for example, precarious work, part-time work and fixed-time work. In addition to that I see a strong need to focus more intensively on the increasing number of homeworkers. The Commission itself has made strenuous efforts with regard to open and distance learning within the Leonardo da Vinci programme, for example. I feel obliged then to ask you: why do we not give stronger encouragement to the social partners to negotiate the relevant working-time issues?
Nevertheless, the report could have gone further into detail, as it unfortunately neglects so-called self-employed workers. I am convinced that the need to include this category within the directive is a matter we should all support and in doing so we should merely be adding further to a well-drafted report.
Mr President, Commissioner, ladies and gentlemen, the working time arrangements which we are examining here are part of the neo-liberal policy to reverse the industrial relations which the working classes have fought hard to achieve. This policy undermines workers' rights by applying flexible forms of work and working time arrangements and undermines full and stable employment by replacing it with part-time and temporary employment.
The aim, of course, is to increase the level of exploitation of the workforce and maximum the profits of big business. Which is why an attempt is being made to abolish the stable seven- or eight-hour working day and weekends off and why collective agreements are being ripped up and limited contracts are being extended. Workers must be on standby whenever and for however long their employers choose. In addition, making part-time employment the rule not only hits workers in their pay packets, it also makes it practically impossible for them to acquire pension rights. The result of the European Union's policy is an increase in under-employment which, in some countries, already stands at over 30%.
We support a different policy, a policy which extends workers' rights and fights against capitalist restructuring. We are fighting for the repeal of the legislative framework which imposes daily working time arrangements and flexible forms of employment. We support full and stable employment, eight hours a day, five days a week, more extensive social rights and pay rises commensurate with today's needs.
Thank you, Mr President, EU citizens are very prosperous and enjoy the fruits of that prosperity. This is expressed in the level of welfare experienced by them. Consequently, the protection of employee welfare in an economic climate which centres on productivity and efficiency deserves all our care and attention. Citizens' welfare is therefore served by sound legislation on working hours and hours of rest.
As an extension of the rapporteur' s approach, I should like to draw your attention to Sunday' s being a collective day of rest. In my view, the rapporteur gives too little attention to the importance of this in his approach.
It is one of the tasks of the Member States, in line with customs and traditions in the Member State in question, to designate a day of rest. I am delighted to note that in 9 of the 15 Member States, Sunday has been officially designated a day of rest. These Member States have taken the order from Parliament in 1996 seriously and realise that a day of collective rest is of great importance to families, extended families and other social networks.
Research in the Netherlands has this week shown that consumers have little or no interest in shopping on a Sunday. It is therefore of major importance that allowance be made in social legislation for the fact that Sundays are to be maintained as days of rest within the European Union.
To Christians, Sunday has the specific significance of a day of rest designated by God, which goes back to the day of Christ' s resurrection. As such, this day of rest is deeply engrained in European culture. After all, there is more to life than production and consumption.
Mr President, Commissioner, the Commission report before us is not merely necessary. It will bring a great deal of work in its train in the Member States. The rapporteur has taken a great deal of trouble about the analysis, and for that I am very grateful to him.
The directive strikes me, though, as something of a patchwork rug. There are too many loopholes with national regulations crocheted in elsewhere, making individual interpretations possible and the whole thing impenetrable. What is most fundamentally at issue is the protection of workers, a cause which we have taken up.
Both the Commission and the Member States, therefore, have to be urged not merely to adopt the definition and interpretation of particular concepts, but to check precisely on potential deviations from specific legal provisions, in order not to cause any confusion which might, at the end of the day, result in the opposite of what was actually intended.
Most uncertainty in the Member States concerns the maximum permitted working time, although clear limitations are laid down in Article 6, Article 18, and in the final provisions.
The possibility of also using collective contracts or agreements between the social partners to transpose the directive should be seen in a fundamentally positive light. All that is needed is for this to actually happen, and when it does, it must be completely in the spirit of the directive, without a back door or the possibility of evading its provisions at a halfway stage.
It is also urgently necessary to reach a clearer definition of the concept of 'standby duties' , and, above all in view of the judgment of the European Court of Justice, to implement it completely along those lines. The judgment in Luxembourg clearly brought out this directive's weaknesses, and it is regrettable that the Commission has to lag behind on this point.
The Koukiadis report will be a great help in the work in hand. I hope we will actually find the points listed by Parliament still in the directive when the time comes to transpose it.
Mr President, I should like to congratulate Mr Koukiadis on his excellent report on the implementation of the working time directive and agree with the last speaker, who pointed out that there are loopholes in the working time directive, although these are being closed as time goes by. I should like to remind the House that there have been significant developments over the last two years in connection with doctors' working times and in connection with working times in the fisheries industry, not to mention the recent directive on workers in haulage companies.
The Commission report on the implementation of the working time directive contains a general review of how the Member States implement the directive. The Commission is not obliged to publish this report but we felt, politically speaking, that it was conducive to greater transparency and openness. This means, as Mr Koukiadis rightly pointed out, that the transposition of the directive varies hugely from one Member State to another. Here too, we must to admit to the need to reconcile economies and societies with very different customs and practices, which is why the agreed framework is flexible and does not insist on uniform, inflexible solutions which it would be impossible to put into practice and which would make it hard to even agree on a framework.
The Member States have been given considerable room for manoeuvre in transposing the directive. The directive allows a number of exceptions based on legislation or collective agreements, thereby giving the national authorities the flexibility I have already mentioned. The Commission is happy with this multi-faceted approach and has no ambitions to push for uniform solutions in this sector.
However, I should like to comment on a number of specific recommendations made to the Commission. The report calls at various points for the Commission to monitor transposition and take the necessary steps if the directive is not transposed correctly. We are in agreement here and the proceedings available to us when Community directives are infringed have already been instituted or are due to be instituted in the cases referred to.
As regards the definition of working time and the implications of the ruling by the Court of Justice in the Simap case, which found that the time spent on duty by medical staff in first aid teams counted as full working time, the Commission is examining the implications of this case and has already held a meeting between the national authorities and the Commission services and is planning to schedule a study of the legal situation and the implications of this ruling on health systems and other sectors.
The European Parliament report also calls on the Commission to clarify where exceptions are justified on the basis of industrial agreements. There is a clear reference to the specific term in Article 18(1) allowing the Member States to deviate from the upper limit of 48 hours, provided that the worker is happy to work the extra hours. Here too, I should point out that there are safety valves to avoid measures and implications which are unacceptable to the worker. The only country to have made use of this exception is the United Kingdom. The same directive stipulates that the Council must review this provision at the Commission's proposal, accompanied by an evaluation report. And I can assure you that the Commission will be submitting the evaluation report in question.
I should also like to stress that the national authorities in every Member State will be filing national reports in 2002, analysing the practical implementation of the directive in question. The Commission will use these national reports to draft a summary report on the implementation of the directive in the Member States, which will give us a clearer picture.
I should like to close with a few comments on new work models. Obviously it is hard to apply traditional working time to new forms of work and the debate on lifelong learning and time compression is a major issue. What I can say here is that social dialogue is already playing an important part and will play an even more important part in the future. The social partners and their discussions and agreements on the role of lifelong learning and the principles of teleworking and the agreements already reached in specific sectors demonstrate that, in the initial stages, individual agreements at European level can create the right conditions for moving forward, if necessary, to a legislative framework.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
Stimulating Internet access
The next item is the oral question (B5-0003/02), on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, to the Commission on stimulating Internet access.
Mr President, I should like to welcome Mrs Diamantopoulou here this afternoon. I know she will be speaking on behalf of Mr Liikanen. We are obviously disappointed that he is unable to be here. We understand the pressures on the time of Commissioners. We know that across the Commission there is great interest in this subject and, in particular, in a number of the areas for which Mrs Diamantopoulou is responsible, this issue will also be of crucial importance.
The thrust behind our question - which is tabled at a timely point in the run-up to the Barcelona Summit - is that the need across the European Union to deliver access to information society services and to encourage the climate in which new services will develop has to be at the foundation of the Lisbon goal to deliver the most competitive knowledge-driven economy in the world. I emphasise "knowledge-driven" because what we are talking about is the ability to achieve the widespread dissemination and availability of that knowledge. Part of the problem with this topic is the whole issue of jargon, and our question perhaps falls into that trap by talking about flat-rate Internet access.
Perhaps colleagues will bear with me if I just set out why that is so critical. If the Internet is really to deliver its full potential as a global knowledge network, as an instantly accessible medium, then we have to encourage people to use it in such a way that they become detached from the feeling that, with a time-based connection, they have to hurry through what they are doing, that the facilities are not always there and available to them. That really is what this is all about. It is making that huge library of information and services available in such a way that people can have continuous access to it at a price they can afford. That is really at the heart of this question.
We know that quite a lot has moved forward. I am pleased to have been a member of the teams in the Committee on Industry, External Trade, Research and Energy and the Committee on Legal Affairs and the Internal Market, which have worked very hard with the Commission to push through directives on matters such as the unbundling of the local loop and the whole of the electronics communications package. We understand our role and responsibility here. The ultimate delivery of these services will have to come from the marketplace. It has already happened successfully in mobile telephony; it is already happening now in the marketplace as new investment is going in. However, we have to encourage investment in the backbone capacity that will carry these services and encourage people to develop the new services that will take advantage of that increased capacity. What we are talking about is moving from the relatively small knowledge pipelines that are coming into our houses and our businesses to much larger pipelines of knowledge. New services will be delivered with them. For example, a full-length movie will be delivered in seconds rather than hours, as it is at the moment.
In conclusion, we look forward to hearing how the Commission is going to encourage that development of fast Internet access, how it is going to stimulate that provision across the Member States, what further action may be necessary, and what further support we can give to this crucial aim for the future of the European economy.
My special thanks to the honourable Member; this is indeed an exceptional issue which is a top priority not just in the European Parliament and the Commission but in each individual portfolio, because an electronic Europe is at the top of everyone's agenda.
The summit in Lisbon called for cheap, high-speed networks for accessing the Internet. For reasons which you yourself explained, this is the cornerstone of a European knowledge-based economy, the cornerstone of policy for a Europe of justice, equality and inclusion. As you state in your question, Internet access charges are an important factor. There is the matter of flat-rate charges for access - as you quite rightly said, there is a problem of terminology and how to translate terms into all the languages and I have to say here that there were words which I recognised in English but not in Greek - so, flat-rate charges for access based on flat-rate connections by Internet service providers and the new telecommunications companies which have taken over the networks of the former monopolies.
The national regulations of four Member States, the United Kingdom, the Netherlands, Spain and France require the former monopolies to provide all market factors with flat-rate Internet access. This is known as the FRIACO principle, which means Flat Rate Internet Access Call Origination. This service will soon be up and running in Italy too.
The industry maintains that FRIACO results in increased use of the Internet and, because there are no time charges, users spend more time on the Internet and become Internet literate. It also maintains that, with all these FRIACO services, consumer demand for broadband access and services is increasing.
The Commission welcomes the decisions by the regulatory authorities in the Member States which I referred to earlier and encourages the use of this model in the other Member States. The Commission's support and encouragement take the following forms: first in the open network provision committee, the forum chaired by the European Union, in which the regulatory authorities and the ministries of the Member States are represented in their advisory and regulatory capacity. This issue will again be on the agenda of the open network provision committee at its meeting on 20 February 2002. Secondly, in the seventh publication on the application of the package of regulatory arrangements in the telecommunications sector which it submitted to the European Parliament and the Council in December 2001 and in which it specifically supports flat-rate narrowband Internet access as a gateway to broadband access.
Similarly, as you too mentioned, binding decisions have been taken within the wider context of the continuing implementation of the e-Europe action plan. The Commission is also making sure the regulation on unbundling local loops is applied correctly. Unbundled access to local loops allows newcomers to compete with established service providers by providing high-speed data transmission services and constant Internet access using digital subscriber line technology.
The Commission also referred to this aspect of high-speed Internet access in its seventh publication, together with the provision of equal access to high-speed Internet access services retailed by established service providers. The Commission is also encouraging guaranteed fair and equal terms for the provision of short leased lines which take costs into account. These are another form of access to the Internet and are important mainly to small companies and companies using the data services of newcomers to the telecommunications market.
So the Commission is clearly operating at two levels. On one level it is backing specific cooperation policies and the use of models which are already a success, and I have said how, and on the other level it is monitoring the application of binding decision such as regulations which, of course, play a very important role.
As far as disseminating and consolidating broadband technology is concerned, the Commission acknowledges in its report to the European Council in Barcelona that this technology is not at present being provided and used by the Member States as quickly as we would expect. This being so, the Commission has proposed to the European Council that it set a target date of 2005 for the provision of broadband technology throughout the European Union.
Thank you, Commissioner.
Rail freight in the Channel Tunnel
The next item is the joint debate on:
the oral question (B5-0004/02) by Mr Savary and others, on behalf of the Group of the Party of European Socialists, to the Commission on rail freight in the Channel tunnel;
the oral question (B5-0005/02) by Mr Davies and others, on behalf of the Group of the European Liberal, Democrat and Reform Party, to the Commission on rail freight in the Channel tunnel.
Mr President, since 7 November the SNCF has suspended all cross-Channel rail freight services because of fears for the safety of its staff at Calais following threats from those seeking to enter the UK illegally. As a result, Channel Tunnel freight services are now in a state of deep crisis. However, we are pleased today that both French MEPs and British Labour MEPs have pushed for a debate, and indeed that the ELDR Group has joined us in calling this debate this afternoon.
We need cooperation, not conflict, to resolve this particular problem. No more naming and shaming, no more buck-passing; we need the British government, the French government, the SNCF, Eurotunnel, EWS and others to start working together more effectively. A lot has been done, but there is a lot to do.
Added to my list is the European Commission. Articles 28 to 30 of the Treaty and Regulation 2679/98 guarantee the free movement of goods. That means free movement through the Channel Tunnel. I thank the Commissioner for intervening in this particular crisis and for responding positively to requests from myself and others. In the past few days a security fence has been built and we welcome that. But policing is still only between the hours of 9 p.m. and 3 a.m. We hope to be able to persuade our French colleagues of the need for 24-hour policing and adequate police numbers. We need the SNCF to resume services as soon as possible and we need urgent modifications to locomotives to ensure they do not need to stop at Calais purely for technical reasons. These are practical measures that will make a big difference in the short term. We hope you, Commissioner, will continue to act to ensure that this vital link in the single market is restored.
Mr President, the Commission is worried about the fall in rail freight due to security problems at the SNCF station. This situation is having an adverse impart on the distribution of freight transport services between the modes of transport on this important route. This is damaging rail transport and runs counter to the Commission's collective view of the role of rail transport, as set out in the White Paper presented in September 2001.
The partial suspension of rail traffic through the Tunnel is reducing the use made of its potential and, as a consequence, the return on the investment in this vital European transport infrastructure. The Commission has been fully apprised of the situation since it emerged in November. In application of Regulation No 2679/98 on the free movement of goods, the Commission services asked the French authorities to take all the necessary measures to restore the smooth flow of traffic back in November. They also asked for regular reports on developments in the situation.
According to our most recent information, the situation has improved slightly. The police are patrolling the area, rail capacity has been increased, where possible, from 1,200 to 1,600 tonnes. Work on the Frethun freight terminal started in December and a reinforced fence is expected to be completed at the beginning of February. Security installations on the site, such as video cameras and heat detectors, will be in place by the end of June. Contacts with the French authorities will be maintained, Commissioner Bolkestein has suggested meeting his French and British counterparts and the ministers responsible for the internal market in order to discuss the matter on the fringe of the next Market Council on 1 March. Our objective is to restore the free movement of goods by June at the latest, once all the work on the terminal has been completed.
My last comment refers to asylum and external border controls. The policy of the Union and the Member States on asylum and external border controls is also in jeopardy. The Commission believes that approving harmonised rules will help stop certain Member States from being more attractive than others and it has already tabled proposals along these lines.
Mr President, we used to have a joke in the United Kingdom about there being fog in the Channel and the continent therefore being cut off. Now it seems more a case of people loose in the Tunnel and trains and trade cut off - which is altogether more serious.
The effects of the restrictions are very damaging to free movement and employment: thousands of jobs are at risk. I have to say that for those affected, removing the restrictions by June sounds a very long way off. The problem is the proximity of the Sangatte camp for refugees: it is too close and should be moved, and makes policing very difficult.
This Tunnel is an asset and enterprise which is jointly owned and benefits both France and Britain, as well as the wider Community of Member States. It is probably the single most important physical link drawing Britain and the continent together. The difficulty of policing illegal immigrants is damaging to this process and must be resolved soon.
I call on the Commission to press the French authorities to take action. I call on the United Kingdom government to offer more assistance to its French counterparts and to the hauliers and businesses concerned, rather than seeming to turn a blind eye to their concerns and difficulties and spending more time harassing truck drivers and train operators with prosecutions and fines. The authorities need to take action and not take it out on other innocent parties.
Mr President, firstly, I should like to pay respect to my colleagues Mr Watts, Mr Savary and Mrs Darras for bringing this point to the House for our consideration. It is ironic that I speak on this subject because, as a rapporteur, I helped push through this House the issue of free movement of goods at border areas where there was disruption. Primarily it was meant to attack the issue of industrial relations at borders. But this is interesting: I praise and applaud the Commission's lateral thinking about the application of these articles that have been laid before them.
I knew then, as I know now, that the requirements set down in that particular set of articles were merely mechanistic, that it comes down to political goodwill. People here today will appreciate that it requires all parties to pay attention to what is happening at the Channel Tunnel and to make sure that they do not allow it to be obscured by the mere arguments, cultural or political, that exist there.
There are problems. In this particular issue there are problems of slender resources - we understand that - whether of the police or of security personnel at the areas where they are involved. But we need to get freight through unfettered. Let us also recognise that this is an international problem. People have been displaced as a consequence of wars and of major disruption and there are also economic émigrés who will pay any price to get into the UK. Quite often it is a price paid to criminal gangs, there to exploit the motivation of these people.
Real solutions, therefore, lie in the hands of politicians coordinating their actions at government level. Peace and development in the areas of the world facing crisis are also what we must strive for. In France we have also seen, all too unfortunately, human tragedy that has left in our minds the human aspect of all that is going on there.
The attempts of the French authorities to tighten security are welcome. The highest level of vigilance must continue to be demanded, as Mr Watts has said.
Attending to this question in the House confirms the international status and interest which it deserves. Not just the Channel Tunnel, but other issues as well, will be resolved by such processes. This gives us just such a platform to launch that process.
Mr President, first of all I would be grateful if Commissioner Diamantopoulou would convey to Commissioner de Palacio my personal thanks for the work that I know the Commissioner has already undertaken in this regard.
Coming from one of the more remote parts of Europe, namely Scotland, it is so important for us to be connected with the centre. The problems we face at the moment are acute. I refer to exports and the logistical problems that are being created, as well as the problems for the rail freight companies generally.
What is an acute problem could, if matters are not dealt with properly, become a chronic one. Commissioner Diamantopoulou has already referred to the fact that what is happening with the Channel Tunnel is counterproductive to the policy which we all want to see pursued, namely that of getting freight on to the railways and off the roads.
Given the present situation within the United Kingdom, the difficulties that it has in exporting and the railways there, and looking to the future of the whole transport policy of the European Union, I sincerely hope that as much pressure as possible can be brought to bear from all quarters to get this problem resolved as quickly as possible.
Mr President, I follow Mrs Attwooll as one of the other Members for Scotland in this House. I am very grateful to Mr Watson and to the Liberal colleagues who put forward the questions which promote this debate today. It is a vital debate.
To try and make the point Mrs Attwooll was making yet more vivid, 30 miles away from the house in which I live in Edinburgh, midway between Edinburgh and Glasgow, at the town of Motherwell, lies the most northerly freight outpost of the trans-European network into the United Kingdom, the Motherwell Eurocentral depot. We have been told in recent weeks that the carrier out of that port, EWS, will not be able to afford to continue providing a service out of Scotland at the current available number of trains per day. It would be a crisis for Scotland, and therefore a crisis for transport across the Union, if that happened. It is well known, for example, that the Scotch whisky industry depends heavily on rail freight to get malt scotch and blended scotch into the European market. Heavy losses are being made on a vitally important trade.
In these circumstances it is encouraging to be told that the Commission takes this matter seriously, but it is not encouraging to be told that all will be well by June, because the information we are receiving from the commercial parties involved is that they cannot last until June at present levels.
This is a time when people throughout the European Union people are asking themselves the question: Do we obtain the benefits which we are promised from our membership of the European Union? These benefits particularly relate to the opportunity to trade freely across the Union. Other benefits which have been promised are those arising from intermodal transport - that not everything should go on the roads. That affects not just people in Scotland; it even more affects people down the motorway routes through England, if far too much heavy freight traffic goes down there. We need traffic on the railways. We also need traffic by sea. We are very grateful to Commissioner de Palacio for the work she has put into securing the new ferry link between Scotland and Zeebrugge, but if we are going to have a sensible transport policy which really does spread the load and save the roads from excessive use by heavy traffic, we must have this railway line kept open.
I am grateful to colleagues who have raised this question. I am grateful to the Commission for taking it seriously; but I want to know as well what compensation will be available to ensure that those who have lost money are not prevented from trading altogether by the uneconomic conditions now prevailing on this route.
Mr President, the free movement of people, goods and services - one of the cornerstones of the internal market - is in various ways at stake in this matter. The free movement of people, but also of goods, should not lead to the unverifiable movement of asylum seekers as a result of open borders. Untenable situations have arisen at the Eurotunnel caused by stowaways on trains. As a consequence of this, restrictions have been in place for three months now, as a result of which the volume of goods by rail through the tunnel has at least halved. This loss of turnover causes disproportionate damage to the Channel Tunnel operator, who is not even certain that the sanctions for stowaways are now in place.
The discussion on the White Paper on transport policy is in full swing. Despite all the differences of opinion, almost everyone involved is agreed that the growth in the transport of goods must not unilaterally end up on the roads. Rail, in addition to water, is a sound alternative. The restricted use of the Eurotunnel has forced many companies to transport goods by road for the time being. There is a fear that, once again, the reputation of rail transport will incur lasting damage. In order for transport capacity to recover, the underlying problem has to be solved. This is not the place to discuss the problem and tragedy of illegal immigrants in Europe. However, the asylum policies of the two countries on either side of the Eurotunnel is undeniably responsible for the drastic decline in the transport of goods by rail though the tunnel.
The United Kingdom has to contend with the dubious reputation of pursuing a flexible immigration policy and of hardly fighting illegal employment. Whether this is an accurate description or not, the British government fails at any rate to discourage refugees. On the other hand, French asylum policy can be referred to as being two-faced. The large stream of refugees via France is not stopped until they reach the Eurotunnel and are held at the camp near Sangatte. This amounts to a concentration of hundreds of desperate people only 3 km away from the Eurotunnel, the gateway to England, their country of destination. Locked up in a camp within walking distance of the gate to the other side. Surely this is tantamount to leaving the fox to watch the geese!
Asylum seekers deserve our sympathy, for they too are ultimately the victims of ambiguous rules, random implementation and inadequate inspection. It is high time that the French authorities detained the asylum seekers in France, for example near an international airport, from where, upon being refused admittance, they can return to their own countries.
The sad images from Frethun require both the Commission and the Council to do everything in their power, not only to remove this impediment, but also to tackle the cause. They must not be allowed to shirk their responsibilities while the market for the transport of goods is being disrupted in this way.
Mr President, I am truly perplexed by the oral questions tabled by the Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party on the disrupted Channel Tunnel rail freight services. This disruption was caused by refugees trying to enter Great Britain illegally.
Judging by the oral questions tabled, the main, or even the only problem, is that of the disruption to the freedom of movement of goods through the Channel Tunnel, and therefore the losses incurred by rail freight companies which could be exacerbated - I shudder at the thought - by unfair competition between the various methods of transport to the detriment of the railways.
Like my fellow Members, I strongly regret the losses incurred by the rail freight companies and I would even add that, in my view, it is illogical that France, whose socialist government bears the responsibility for this matter, is not severely punished, morally and financially, for its inability to maintain public order.
However, I would also like to say, ladies and gentlemen, that this matter poses much wider and much more serious societal problems than just unfair competition between private operators.
That is why I will add a set of additional questions to those tabled by the PSE and ELDR Groups.
First of all, some of the people who attempt to enter Great Britain illegally are asylum seekers, but some are illegal immigrants, even in France. How do many illegal immigrants manage to reach the heart of Europe, having passed several internal borders, without being noticed? This is a fundamental issue that should be resolved.
Furthermore, what measures are being taken to immediately escort these illegal immigrants back to the European Union' s external border?
My second question refers to the fact that a large number of asylum seekers who attempt to enter Great Britain are from Afghanistan. However, as far as I know, the Taliban regime has now been eliminated and these people can return home. What measures are therefore being taken to repatriate them?
My third and final question refers to some people's belief that if we had a single European asylum policy, we would not have such problems. Of course, this might mean that refugees would no longer receive unequal treatment in different European Union countries. But does the Commission think that the overall number of asylum seekers would go down? If it does, how exactly would this be achieved? On the other hand, this might mean that if the European asylum standards were aligned at a high level - which is what the Commission regularly states it intends to do - the overall number of asylum seekers in the European Union would significantly increase.
Mr President, I join my Scottish colleagues in asking the Commissioner to help us to resolve this situation as urgently as possible.
It may surprise the Commissioner to have such a representation from Scotland, but Scotland is probably one of the greatest victims of this situation in the Channel Tunnel. Because of the reduction in transit through the Tunnel, we do not have a mere three services a night - we have none, because the service from Scotland to the continent has been withdrawn completely. As Mr MacCormick said, it is no longer possible to transport Scotch whisky to the Continent or to send our microcircuits to Paris, Frankfurt or Milan. But more than that: it is no longer possible for us to import parts and continental products by train. Costs for both exports and imports are increasing, as are road congestion and pollution.
A service which did something to bring Scotland closer to the golden triangle of Europe has been lost, and so Scotland returns to the periphery. This is a tragedy, and why? Because we seem incapable of organising our immigration systems on a European basis and of providing adequate security to ensure that any such arrangement works. Clearly there are faults on the French side of La Manche and on the English side of the English Channel, but the victims are my constituents - hundreds of miles from Dover and Calais - in Scotland.
I call upon the UK government to resolve its immigration system, in collaboration with its neighbours, so that it does not attract tens of thousands of desperate people. It is surely not coincidental that the UK is one of the only European countries without identity cards.
I call upon the French authorities, from their old allies of the Auld Alliance, their Scottish cousins, to enforce real security at their end of the Tunnel so that the rail freight service to and from Scotland can be resumed.
I call upon the Commissioner and the Commission to knock all their heads together urgently in order to reach a solution to this absurd state of affairs.
Mr President, I apologise for my late arrival and I would like to thank you for rescheduling my speech to a later time. The reason why we tabled this question is because the public sees the problem at the Eurotunnel site - since it involves two large European countries and also since it concerns our security and asylum policy - as requiring intervention by the European Union.
We cannot let this situation rumble on, as it would then illustrate Europe' s lack of power. This situation also implies that we have envisaged solutions that can be applied to other borders and to other locations that are under pressure from migration. We are therefore calling, since the asylum policy and judicial and security policy are not sufficiently harmonised, for the Commission to work with France and Great Britain so that strong measures can be taken in three areas.
The first area is to re-establish, as far as possible, the freedom of movement, particularly that of rail freight in the Channel Tunnel. What is happening, despite considerable investment by the rail operators and the SNCF in particular, contradicts our policy of moving towards using rail rather than road.
The second area is that if we fail to harmonise security legislation and mechanisms, we must take coordinated and coherent measures in the two countries to combat those involved in human trafficking, by increasing controls and introducing stiffer penalties, as this activity constitutes an intolerable attack on human rights and is a shameful trade.
As far as the third area is concerned, what is happening at Eurotunnel demonstrates the urgent need to harmonise Europe' s asylum policy. This is because what is happening there, and what France and England are being remonstrated for, is a problem which may concern all European Union countries in the future. We know, thanks to the experience of what is happening throughout the world, that there will never be a perfect and wholly reliable solution, given the disorder in the world and the growing disparities between North and South.
The first and most important solution, the fundamental solution is, of course, to have a much more generous and more balanced development policy. However, since we do not have this and as a short-term measure, I think that we must implement common measures in the two countries, so that we can ruthlessly track the people who trade on illusions - human traffickers, in other words. I think that this is very important. Lastly, I personally hope that, rather than leaving the these two countries to face their responsibilities alone, we find, with the help of the Commission, measures which are strong enough to be held up as an example and that can be applied to other locations in Europe.
Mr President, clearly we are having trouble applying one of the basic principles of a free Europe, the principle of the free movement of goods. Numerous approaches have been voiced, from the possibility of invoking articles in the Treaty to intervention by the Commission to persuade the French government to act more quickly. The current legislation of the European Union allows the Commission to institute infringement proceedings against a Member State found to be obstructing the free movement of goods.
However, these proceedings are subject to strict criteria when the obstacle is created by a few private individuals and the Commission can only act if the authorities in question fail to take the necessary measures. This clearly does not apply in the present case. Serious efforts are being made, contacts between the Commission and the French government have proven useful and we shall continue to work along these lines. The French government has already closed the site in question, a study has been carried out and initial efforts have been made to install the technology required but, of course, the level of policing, the number of police officers required and the installation of the high-tech equipment needed are matters for the French government.
The second point I should like to make brings us to the root of the problem. Why has traffic been suspended? Why are there constantly problems with train traffic through the tunnel? Why are illegal immigrants trespassing on various sites used by rail freight transporters? I think, as several Members have said, that the root of the problem is to be found in common European policy; we need a common asylum policy to discourage immigrants from trying to reach specific Member States.
So the Commission has already tabled a number of proposals on procedures and rules for granting refugee status and minimum common requirements for receiving asylum seekers. Another proposal sets criteria and mechanisms for determining the Member State responsible for examining asylum applications. These proposals stipulate that, if an asylum seeker remains in one Member State for an extended period, then that Member State is responsible for examining the asylum application. This means, in this particular case, that asylum seekers will be unable to acquire refugee status in Britain after an extended period in France.
So I think that, when it comes to finding an immediate solution to a problem which is having a significant impact on certain areas, especially remote areas in Scotland, as well as on the European continent, and on trade relations with Great Britain, the French government alone is responsible. It needs to take action as quickly as possible to complete the plan submitted and it is working with Great Britain and the Commission in order to do so. As far as a long-term solution to the problem is concerned because, as numerous Members have said today, the problem today may be on the border between France and Great Britain, but tomorrow it could well surface somewhere else in Europe, we need a fast decision on a common asylum policy at European level.
Thank you, Commissioner.
The joint debate is closed.
Ladies and gentlemen, the sitting is suspended until voting time at 6.30 p.m.
(The sitting was suspended at 6.10 p.m. and resumed at 6.30 p.m.)
Vote
Report (A5-0010/2002) by Mr Koukiadis, on behalf of the Committee on Employment and Social Affairs, on the Commission report: 'State of implementation of Council Directive 93/104/EC of 23 November 1993 concerning certain aspects of the organisation of working time ( 'Working Time Directive' )' (COM(2000) 787 - C5-0147/2001 - 2001/2073(COS)).
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE - Koukiadis report (A5-0010/2002)
Bonde and Sandbæk (EDD), in writing. (DA) We have chosen to abstain from voting on the overall report. We believe that implementation of the directive in Denmark - characterised as inadequate by the Commission - would undermine the Danish system of agreements in the long term. Denmark had chosen to implement the directive on the basis of the collective agreements and so hand the matter over to the two sides of industry. Because, following pressure from the Commission, the directive is, however, shortly to be elevated to the status of law in Denmark, we can only express our dissatisfaction with the Commission' s interference in a system that operates well.
We nonetheless support the general improvements proposed by the report, including more precise definitions of concepts, for the wordings of quite a few definitions have led to misinterpretations during the implementation of the directive. It is important that the text should be clarified in many areas so that employees' rights are protected and there is improved health and safety in the workplace.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 6.40 p.m.)